Exhibit 10.1

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of

October 20, 2017

among

H.B. FULLER COMPANY,

as Borrower,

The Lenders Party Hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., JPMORGAN
CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and U.S.
BANK NATIONAL ASSOCIATION,

as Joint Bookrunners and Co-Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and U.S. BANK NATIONAL ASSOCIATION,

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. [Reserved]

     29  

SECTION 1.03. Terms Generally

     29  

SECTION 1.04. Accounting Terms; GAAP

     29  

SECTION 1.05. Currency Equivalents Generally

     30  

SECTION 1.06. Collateral Limitation

     30  

ARTICLE II The Credits

     30  

SECTION 2.01. Commitments

     30  

SECTION 2.02. Loans and Borrowings

     30  

SECTION 2.03. Requests for Borrowings

     31  

SECTION 2.04. [Reserved]

     32  

SECTION 2.05. [Reserved]

     32  

SECTION 2.06. [Reserved]

     32  

SECTION 2.07. Funding of Borrowings

     32  

SECTION 2.08. Interest Elections

     32  

SECTION 2.09. Termination of Commitments

     33  

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

     33  

SECTION 2.11. Prepayment of Loans

     34  

SECTION 2.12. Fees

     37  

SECTION 2.13. Interest

     37  

SECTION 2.14. Alternative Rate of Interest

     37  

SECTION 2.15. Increased Costs

     38  

SECTION 2.16. Break Funding Payments

     39  

SECTION 2.17. Taxes

     39  

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     41  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     42  

SECTION 2.20. Increase of Commitments

     43  

SECTION 2.21. Refinancing Facilities

     44  

SECTION 2.22. Extended Loans

     45  

SECTION 2.23. Defaulting Lenders

     46  

ARTICLE III Representations and Warranties

     47  

SECTION 3.01. Organization; Powers; Subsidiaries

     47  

SECTION 3.02. Authorization; Enforceability

     47  

SECTION 3.03. Governmental Approvals; No Conflicts

     47  

SECTION 3.04. Financial Condition; No Material Adverse Change

     48  

SECTION 3.05. Properties

     48  

SECTION 3.06. Litigation and Environmental Matters

     48  

SECTION 3.07. Compliance with Laws and Agreements

     49  

SECTION 3.08. Investment Company Status

     49  

SECTION 3.09. Taxes

     49  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

   

Page

SECTION 3.10. ERISA

  49

SECTION 3.11. Disclosure

  49

SECTION 3.12. Federal Reserve Regulations

  49

SECTION 3.13. No Default

  49

SECTION 3.14. Anti-Corruption Laws and Sanctions

  50

SECTION 3.15. EEA Financial Institutions

  50

SECTION 3.16. Collateral Documents

  50

ARTICLE IV Conditions

  50

SECTION 4.01. Effective Date

  50

SECTION 4.02. Each Credit Event

  53

ARTICLE V Affirmative Covenants

  53

SECTION 5.01. Financial Statements; Ratings Change and Other Information

  53

SECTION 5.02. Notices of Material Events

  55

SECTION 5.03. Existence; Conduct of Business

  55

SECTION 5.04. Payment of Obligations

  55

SECTION 5.05. Maintenance of Properties; Insurance

  55

SECTION 5.06. Books and Records; Inspection Rights

  56

SECTION 5.07. Compliance with Laws

  56

SECTION 5.08. Use of Proceeds

  56

SECTION 5.09. Subsidiary Guaranty

  57

SECTION 5.10. Intellectual Property

  59

SECTION 5.11. Post-Closing Conditions

  59

SECTION 5.12. Further Assurances

 

59

ARTICLE VI Negative Covenants

  60

SECTION 6.01. Indebtedness

  60

SECTION 6.02. Liens

  62

SECTION 6.03. Fundamental Changes

  64

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

  66

SECTION 6.05. Swap Agreements

  68

SECTION 6.06. Restricted Payments

  68

SECTION 6.07. Transactions with Affiliates

  68

SECTION 6.08. Restrictive Agreements

  68

ARTICLE VII Events of Default

  69

ARTICLE VIII The Administrative Agent

  71

ARTICLE IX Miscellaneous

  74

SECTION 9.01. Notices

  74

SECTION 9.02. Waivers; Amendments

  76

SECTION 9.03. Expenses; Indemnity; Damage Waiver

  78

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 9.04. Successors and Assigns

     79  

SECTION 9.05. Survival

     83  

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     83  

SECTION 9.07. Severability

     84  

SECTION 9.08. Right of Setoff

     84  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     84  

SECTION 9.10. WAIVER OF JURY TRIAL

     85  

SECTION 9.11. Headings

     85  

SECTION 9.12. Confidentiality

     85  

SECTION 9.13. USA PATRIOT Act

     86  

SECTION 9.14. Interest Rate Limitation

     86  

SECTION 9.15. No Advisory or Fiduciary Responsibility

     86  

SECTION 9.16. Release of Subsidiary Guarantors and Collateral

     87  

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     88  

SECTION 9.18. Intercreditor Agreement

     88  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page   SCHEDULES:                

Schedule 2.01

  —   

Commitments

  

Schedule 3.01

  —   

Subsidiaries

  

Schedule 3.06

  —   

Disclosed Matters

  

Schedule 5.09

  —   

Certain Mortgaged Properties

  

Schedule 6.01

  —   

Existing Indebtedness

  

Schedule 6.02

  —   

Existing Liens

  

Schedule 6.03

  —   

Specified Intercompany Transfers

  

Schedule 6.08

  —   

Restrictive Agreements

   EXHIBITS:                

Exhibit A

  —   

Form of Assignment and Assumption

  

Exhibit B

  —   

Form of Opinion of Loan Parties’ U.S. Counsel

  

Exhibit C-1

  —   

Form of Increasing Lender Supplement

  

Exhibit C-2

  —   

Form of Augmenting Lender Supplement

  

Exhibit D

  —   

List of Closing Documents

  

Exhibit E

  —   

[Reserved]

  

Exhibit F

  —   

Form of Subsidiary Guaranty

  

Exhibit G

  —   

Form of Security Agreement

  

Exhibit H

  —   

Form of Perfection Certificate

  

Exhibit I

  —   

Form of Perfection Certificate Supplement

  

Exhibit J

  —   

Form of Mortgage

  

Exhibit K

  —   

Form of Intercreditor Agreement

  

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of October 20, 2017, among H.B. FULLER
COMPANY, a Minnesota corporation (the “Borrower”), the LENDERS from time to time
party hereto and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2009 Note Agreement” means that certain Note Purchase Agreement dated as of
December 16, 2009 regarding $17,000,000 5.13% Senior Notes, Series A, due
December 16, 2016, $33,000,000 5.13% Senior Notes, Series B, due December 16,
2019, $35,000,000 5.61% Senior Notes, Series C, due December 16, 2019, and
$65,000,000 5.61% Senior Notes, Series D, due February 24, 2020, together with
all promissory notes and other documents, instruments and agreements issued
thereunder or relating thereto, in each case as in effect on the Effective Date.

“2012 Note Agreement” means that certain Note Purchase Agreement dated as of
March 5, 2012, regarding $250,000,000 4.12% Senior Notes, Series E, due March 5,
2022, together with all promissory notes and other documents, instruments and
agreements issued thereunder or relating thereto, in each case as in effect on
the Effective Date.

“2016 10-K” means the Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 3, 2016.

“2017 10-Q” means the Borrower’s Quarterly Report on Form 10-Q for the quarterly
period ending June 3, 2017.

“2017 Indenture” means that certain Indenture between the Borrower and U.S. Bank
National Association, as trustee, dated as of February 14, 2017 and as
supplemented by that First Supplemental Indenture dated as of February 14, 2017,
in respect of the Borrower’s 4.000% Notes due 2027, as in effect on the
Effective Date.

“2017 Indenture Restricted Subsidiary” has the meaning assigned to the term
“Restricted Subsidiary” in the 2017 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acknowledgment of Grantors” has the meaning assigned to such term in the
Intercreditor Agreement.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such date plus 0.50% and (c) the LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%, provided that, for the
avoidance of doubt, the LIBO Rate for any day shall be based on the LIBOR Screen
Rate (or if the LIBOR Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees (and
similar yield related discounts, deducts or payments), a LIBO Rate floor or
Alternate Base Rate floor greater than 0% per annum or 1.00% per annum,
respectively (with such increased amount being equated to interest margins for
purposes of determining any increase to the Applicable Margin), or otherwise;
provided that original issue discount and upfront fees shall be equated to
interest rate assuming a four-year life to maturity (or, if less, the stated
life to maturity at the time of its incurrence of the applicable Indebtedness);
and provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees, ticking fees or other fees
similar to the foregoing (regardless of how such fees are computed and whether
paid in whole or in part to any or all lenders) or other fees not generally paid
to all lenders of such Indebtedness or, if applicable, consent fees for an
amendment paid generally to consenting lenders.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Loans and the denominator of which is the aggregate outstanding principal
amount of the Loans of all Lenders.

“Applicable Margin” means, for any day, with respect to Eurocurrency Loans or
ABR Loans, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread for Loans”, “ABR Spread for Loans”, as
the case may be, based upon the Secured Leverage Ratio as determined below:

 

Pricing Level

   Secured Leverage Ratio    Eurocurrency Spread
for Loans     ABR Spread for
Loans  

1

   Less than 4.00:1.00      2.00 %      1.00 % 

2

   Equal to or higher than 4.00:1.00      2.25 %      1.25 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
Section 5.01(c); provided that at the option of the Required Lenders, Pricing
Level 2 shall apply (1) as of the first Business Day after the date on which a
compliance certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such compliance certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (2) as
of the first Business Day after an Event of Default under clause (a), (b), (h),
(i) or (j) of Article VII shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply). Notwithstanding the foregoing,
Pricing Level 2 shall apply from the Effective Date until the first change as
provided above.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“ASP Royal” means ASP Royal Acquisition Corp., a Delaware corporation.

“ASP Royal Acquisition” has the meaning assigned to such term in the definition
of “Specified Transactions”.

“ASP Royal Acquisition Agreement” has the meaning assigned to such term in the
definition of “Specified Transactions”.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Indebtedness” has the meaning assigned to such term in the 2017
Indenture.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a lending agreement or other similar agreement, constitutes the
principal amount of such Indebtedness or (b) if a Permitted Receivables Facility
is structured as a purchase agreement or other similar agreement, would be
outstanding at such time under the Permitted Receivables Facility if the same
were structured as a lending agreement rather than a purchase agreement or such
other similar agreement (whether such amount is described as “capital” or
otherwise).

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Amount” means, as at any date, an amount equal to:

(a) the sum, without duplication, of

(i) $100,000,000; plus

(ii) if positive, 50% of the Consolidated Net Income of the Borrower and its
Subsidiaries for the period (taken as one accounting period) commencing with the
fiscal year ending on or about November 30, 2017 to the end of the most recent
fiscal quarter ending prior to

 

3



--------------------------------------------------------------------------------

such date for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, as of such date (or, in the case such
Consolidated Net Income is a deficit, minus 100% of such deficit); plus

(iii) 100% of the aggregate amount of the net cash proceeds received after the
Effective Date from any issuance of Qualified Equity Interests by the Borrower,
to the extent not otherwise applied, minus

(b) the sum of

(i) the aggregate amount of any Restricted Payments made prior to such date
pursuant to Section 6.06(d), plus

(ii) the aggregate amount of any investments made prior to such date pursuant to
Section 6.04(n).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Big Boy Letter” means a letter from a Lender acknowledging that (i) an assignee
may have information regarding the Borrower and any Subsidiary, their ability to
perform the Obligations or any other material information that has not
previously been disclosed to the Administrative Agent and the Lenders (“Excluded
Information”), (ii) the Excluded Information may not be available to such
Lender, (iii) such Lender has independently and without reliance on any other
party made its own analysis and determined to assign Loans to such assignee
pursuant to Section 9.04 notwithstanding its lack of knowledge of the Excluded
Information and (iv) such Lender waives and releases any claims it may have
against the Administrative Agent, such assignee, the Borrower and the
Subsidiaries with respect to the nondisclosure of the Excluded Information; or
otherwise in form and substance reasonably satisfactory to such assignee, the
Administrative Agent and assigning Lender.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment, capitalized investment and development costs, and other
capital expenditures (including capitalized software) of Borrower and its
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of Borrower for such period prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“CNTA Covered Indebtedness” means (a) all “Secured Debt” (as defined in the 2017
Indenture) (other than debt secured by Permitted Mortgages) or (b) Attributable
Indebtedness of the Borrower and its 2017 Indenture Restricted Subsidiaries in
respect of any Sale and Leaseback Transaction (other than debt secured by
Permitted Mortgages), in each case to the extent subject to the “Restrictions on
Secured Debt” covenant in the 2017 Indenture.

 

5



--------------------------------------------------------------------------------

“CNTA Basket” means the basket under the “Restrictions on Secured Debt” covenant
in the 2017 Indenture for CNTA Covered Indebtedness, in an aggregate amount for
all CNTA Covered Indebtedness not to exceed the CNTA Limit.

“CNTA Limit” means, as of any time of incurring any CNTA Covered Indebtedness,
15% of Consolidated Net Tangible Assets at such time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all “Collateral” or “Mortgaged Property” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document; provided that at no time shall
this definition or any of the foregoing include any Excluded Property.

“Collateral Agent” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as collateral agent for the Secured Parties under
the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Collateral Agent on the Effective Date or pursuant to
Section 5.09 or 5.11.

“Commitment” means (a) as to any Lender, the aggregate commitment of such Lender
to make Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption or other documentation contemplated hereby executed by such Lender
and (b) as to all Lenders, the aggregate commitment of all Lenders to make
Loans, which aggregate commitment shall be $2,150,000,000 on the Effective Date.
After the funding of the Loans on the Effective Date, each reference to a
Lender’s Commitment shall refer to that Lender’s Applicable Percentage of the
Loans.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Consolidated EBITDA” means, with reference to any period, the sum of the
following: (a) Consolidated Net Income for such period, plus (b) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of the following for such period (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) all amounts attributable
to depreciation and amortization, (iv) non-cash impairment losses related to
long-lived assets, intangible assets or goodwill, (v) extraordinary non-cash
losses incurred other than in the ordinary course of business, (vi) nonrecurring
extraordinary non-cash restructuring charges and the non-cash impact of purchase
accounting, (vii) expenses relating to the ASP Royal Acquisition, including but
not limited to advisory and financing costs, in an aggregate amount for the life
of this Agreement not exceeding $40 million; (viii) one-time costs of or
incurred in connection with prepayment premiums, make-whole amounts and similar
costs paid on account of the prepayment of the obligations under the 2009 Note
Agreement and the 2012 Note Agreement; (ix) reasonably identifiable and
factually supportable “run rate” cost savings and synergies in connection with
the ASP Royal Acquisition, to the extent projected by the Borrower in good faith
to result from specified actions taken or expected to be taken within 12 months
after the ASP Royal Acquisition, in an aggregate amount not to exceed 15% of the
Consolidated EBITDA for the relevant test period (calculated before giving
effect to this clause (ix)); (x) charges and expenses relating to the
integration of ASP Royal during the fiscal years ending in 2017, 2018 and 2019,
in an aggregate amount (as to all years combined) not exceeding $30 million;
(xi) charges and expenses relating to the

 

6



--------------------------------------------------------------------------------

restructuring that began prior to the ASP Royal Acquisition, incurred in the
Borrower’s fiscal years ending in 2017 and 2018, in an aggregate amount (as to
both years combined) not exceeding $28 million; (xii) one-time, non-capitalized
charges relating to the Borrower’s SAP implementation during fiscal years ending
in 2017 through 2021, in an amount not exceeding $13 million in any single
fiscal year, minus (c) without duplication and to the extent included in
determining such Consolidated Net Income, extraordinary non-cash gains incurred
other than in the ordinary course of business; all calculated for the Borrower
and its Subsidiaries in accordance with GAAP on a consolidated basis. For
purposes of Section 6.09(b), Consolidated EBITDA for any period of four
(4) consecutive fiscal quarters (each, a “Reference Period”) during which a
Material Acquisition or a Material Disposition shall have been made by the
Borrower or any Subsidiary shall be calculated after giving pro forma effect
(calculated in a manner reasonably acceptable to the Administrative Agent but in
any case without giving effect to any cost savings in excess of $5,000,000
during any Reference Period) to such Material Acquisition or Material
Disposition (as applicable), as if such Material Acquisition or Material
Disposition (as applicable) occurred on the first day of such Reference Period.
For purposes of this definition, the term “Material Acquisition” means any
acquisition or series of related acquisitions by the Borrower or any Subsidiary
that (A) constitutes a Permitted Acquisition, and (B) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $10,000,000 and
the term “Material Disposition” means any sale, transfer or other disposition or
series of related sales, transfers or dispositions by the Borrower or any
Subsidiary that (C) constitutes a disposition of all or substantially all of the
assets of, or all or a majority of the Equity Interests in, a Person or division
or line of business of a Person, and (D) involves the receipt of consideration
by the Borrower and its Subsidiaries in excess of $10,000,000. For the avoidance
of doubt, for purposes of this definition, cash expenses shall be deemed to be
incurred when recorded in the financial statements in accordance with GAAP,
regardless of the date on which such cash expenses are, in fact, paid.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation the portion of Capital Lease
Obligations that constitutes imputed interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP, and including, to
the extent allocable to such period in accordance with GAAP, (a) net costs (or
benefits) under Interest Rate Swap Agreements, (b) commissions, discounts and
other fees and charges with respect to letters of credit and bankers acceptance
financing and (c) the interest component of all Attributable Receivables
Indebtedness of the Borrower and its Subsidiaries.

“Consolidated Net Tangible Assets” has the meaning assigned to such term in the
2017 Indenture.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries calculated on a consolidated basis in accordance
with GAAP as of such time, (b) the aggregate amount of Indebtedness of the
Borrower and its Subsidiaries relating to the maximum drawing amount of all
letters of credit outstanding and bankers acceptances, and (c) Indebtedness of
the type referred to in clauses (a) or (b) hereof of another Person guaranteed
by the Borrower or any of its Subsidiaries. For the avoidance of doubt,
Consolidated Total Indebtedness includes all Attributable Receivables
Indebtedness.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any Borrowing, including any extension of credit made
pursuant to Section 2.20.

“Credit Exposure” means, as to any Lender at any time, the amount equal to the
aggregate principal amount of its Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Collateral Agent or any other
Lender.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and its Subsidiaries at
such time.

“Current Liabilities” shall mean, at any time, (a) the consolidated current
liabilities of the Borrower and its Subsidiaries at such time, but excluding,
without duplication, the current portion of any long-term Indebtedness and
(b) revolving loans, swingline loans and letter of credit obligations under the
Revolving Credit Agreement or any other revolving credit facility.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings, the labor
controversies and the environmental matters disclosed in the Borrower’s 2016
10-K, the Borrower’s 2017 10-Q and Schedule 3.06.

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Borrower or
any of its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date.

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in such currency of
such amount of Dollars if such currency is a foreign currency, calculated on the
basis of the Exchange Rate for such currency.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any state thereof or the
District of Columbia.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any

 

9



--------------------------------------------------------------------------------

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under final regulations in
effect on the Effective Date); (b) the failure to comply with the applicable
minimum funding standards of Section 412 of the Code and Sections 302 and 303 of
ERISA; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability to the PBGC under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice concerning the imposition upon the
Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year, (ii) the decrease, if any, in Current Assets minus Current Liabilities
(except as a result of the reclassification of items from short-term to
long-term or vice versa) from the beginning to the end of such fiscal year and
(iii) the amount relating to items that were deducted from or not added to
Consolidated Net Income in calculating Consolidated EBITDA to the extent such
items represented cash received by Borrower or any Subsidiary

 

10



--------------------------------------------------------------------------------

or did not represent cash paid by Borrower or any Subsidiary, in each case
during such fiscal year over (b) the sum, without duplication, of:

(i) Taxes payable in cash by Borrower and its Subsidiaries with respect to such
fiscal year;

(ii) Consolidated Interest Expense for such fiscal year to the extent paid in
cash;

(iii) permanent repayments or prepayments of Indebtedness (other than
prepayments of Loans under Section 2.11 and prepayment of loans under the
Revolving Credit Agreement or other revolving credit facilities), including any
premium, make-whole or penalty payments related thereto, made in cash by
Borrower and its Subsidiaries during such fiscal year from Internally Generated
Cash Flow;

(iv) without duplication of amounts deducted pursuant to clause (v) in prior
fiscal years, the amount of Capital Expenditures and any business acquisitions
that constitute Permitted Investments made during such period to the extent
financed with Internally Generated Cash Flow;

(v) without duplication of amounts deducted from Excess Cash Flow in prior
fiscal years, the aggregate consideration required to be paid in cash by
Borrower or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into during such fiscal year relating to Capital
Expenditures or any business acquisition that constitutes a Permitted Investment
to be consummated or made during the period of four consecutive fiscal quarters
of Borrower following the end of such fiscal year and intended to be financed
with Internally Generated Cash Flow; provided that to the extent the aggregate
amount utilized to finance such Capital Expenditure or acquisition during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters;

(vi) the increase, if any, in Current Assets minus Current Liabilities (except
as a result of the reclassification of items from short-term to long-term or
vice versa) from the beginning to the end of such fiscal year;

(vii) cash expenditures in respect of obligations under any Swap Agreement
during such period to the extent not reflected in the computation of
Consolidated EBITDA or Consolidated Interest Expense;

(viii) the amount relating to items that were added to or not deducted from
Consolidated Net Income in calculating Consolidated EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow on
accrual thereof in a prior fiscal year) by the Borrower and its Subsidiaries or
did not represent cash received by the Borrower and its subsidiaries, in each
case on a consolidated basis during such fiscal year;

(ix) cash payments by the Borrower and its Subsidiaries during such period in
respect of long-term liabilities of Borrower and its Subsidiaries other than
Indebtedness;

(x) the aggregate amount of expenditures (other than investments or Restricted
Payments, except to the extent that such Restricted Payments (i) are made from
Internally Generated Cash Flow, (ii) are made in accordance with the Borrower’s
policy regarding dividends, and (iii) in aggregate during the applicable fiscal
year do not exceed 6% of the market capitalization of the Borrower as of the end
of such fiscal year) actually made by the Borrower and its Subsidiaries in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period; and

 

11



--------------------------------------------------------------------------------

(xi) cash payments by Borrower and its Subsidiaries during such period in
respect of non-cash charges included in the calculation of Consolidated Net
Income in any prior period.

“Exchange Rate” means, on any day, with respect to any foreign currency, the
rate at which such foreign currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such foreign currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such foreign currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
foreign currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such foreign currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property and (ii) all leasehold interests in real property; (b) (i) motor
vehicles and other assets subject to certificates of title, (ii) rolling stock,
barges and minority interests in aircraft and (iii) letter of credit rights in
an amount less than $5,000,000 (except, in the case of each of clauses (i), (ii)
and (iii), to the extent perfection can be achieved by filing a UCC-1 financing
statement), (c) commercial tort claims in an amount less than $5,000,000; (d)
pledges and security interests prohibited by applicable law, rule or regulation
(in each case, except to the extent such prohibition is unenforceable after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or similar laws) or which could require governmental (including
regulatory) consent, approval, license or authorization to be pledged (unless
such consent, approval, license or authorization has been received); (e) all
(A) voting Equity Interests in each Foreign Subsidiary in excess of 65% of the
total combined voting power of the Equity Interests of such Subsidiary directly
owned by Loan Parties, (B) Equity Interests in each non-wholly-owned entity to
the extent such pledge is prohibited by the organizational documents of such
entity (except to the extent such prohibition is unenforceable after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or similar laws) and (C) Equity Interests in the Specified Subsidiary and
any intercompany debt owed to the Borrower by the Specified Subsidiary (so long
as such Equity Interests in the Specified Subsidiary and such intercompany debt
do not secure any other Material Indebtedness); (f) rights arising under any
contract, instrument, lease, license or other agreement, or any property subject
to a purchase money security interest, Capital Lease Obligation or other
arrangement, to the extent that a grant of a security interest therein would
violate or invalidate such contract, instrument, lease, license or agreement, or
any documents governing such purchase money security interest, Capital Lease
Obligation or other arrangement, or create a right of termination in favor of
any other party thereto (other than the Borrower and its Subsidiaries), in each
case after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or similar laws; (g) those assets as to which the cost
of obtaining a security interest therein or perfection thereof would be
excessive in relation to the value afforded to the Lenders thereby, as
reasonably agreed by the Borrower and the Administrative Agent; (h) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti assignment provisions of the Uniform Commercial Code or similar
laws; (i) “intent-to-use” trademark applications; (j) any property

 

12



--------------------------------------------------------------------------------

acquired after the Effective Date that is subject to a pre-existing security
interest permitted hereunder (provided that such security interest was not
incurred in anticipation of the acquisition of such property) for so long as the
contract or other agreement governing such security interest prohibits the
creation of any other security interest on such property, except to the extent
such prohibition is rendered ineffective after giving effect to applicable
anti-assignment provisions of the Uniform Commercial Code or similar laws;
(k) property to the extent the granting of a security interest in such property
could reasonably be expected to result in material adverse tax consequences to
the Borrower and its Subsidiaries taken as a whole, as reasonably determined in
good faith by the Borrower and subject to the reasonable consent of the
Administrative Agent; (l) tax, payroll, healthcare, employee wage or benefit,
fiduciary, escrow, defeasance, redemption and trust accounts; (m) all accounts
that are swept to a zero balance on a daily basis; (n) Margin Stock; and
(o) Equity Interests of any captive insurance companies and special purpose
entities that are Receivables Entities.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or any political subdivision
or state thereof, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any political
subdivision or state thereof, or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a) and
(d) any United States federal withholding taxes imposed by FATCA.

“Existing Joint Venture” means any corporation, limited liability company, joint
venture or similar limited liability legal entity in existence on the Effective
Date which was formed or entered into by the Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person, which legal entity does not constitute a Subsidiary.

“Existing Note Agreements” means the 2009 Note Agreement and the 2012 Note
Agreement.

“Existing Note Agreements Escrow” has the meaning assigned to such term in
Section 4.01(g)(i).

“Extending Lender” has the meaning assigned to such term in Section 2.22(c).

“Extended Loans” has the meaning assigned to such term in Section 2.22(a).

“Extension” has the meaning assigned to such term in Section 2.22(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.22(d).

“Extension Offer” has the meaning assigned to such term in Section 2.22(a).

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Consolidated Interest Expense) during such period and (b) scheduled principal
payments in respect of Indebtedness owed to third parties by the Borrower or its
Subsidiaries during such period (excluding, for the avoidance of doubt, any
mandatory prepayments).

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (i) Consolidated EBITDA for the four fiscal quarter period most recently
ended on or prior to such date of determination to (ii) the Fixed Charges for
such period.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004.

“Foreign Disposition” has the meaning assigned to such term in
Section 2.11(b)(iv).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

14



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Amendment” has the meaning assigned to such term in Section 2.20.

“Incremental Loan” has the meaning assigned to such term in Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (with the amount of such Indebtedness being the lesser of the
amount secured and the fair market value of the property subject to such Lien),
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) the net obligations of such Person under any Swap Agreement or
under any similar type of agreement and (l) all Attributable Receivables
Indebtedness of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to

 

15



--------------------------------------------------------------------------------

the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of the financial covenants under this Agreement,
preferred stock issued by any Person shall not be considered Indebtedness of
such Person. Notwithstanding anything to the contrary in the foregoing, in
connection with any Permitted Acquisition or any other acquisition by the
Borrower or any Subsidiary permitted hereunder (or any sale, transfer or other
disposition by the Borrower or any Subsidiary permitted hereunder), the term
“Indebtedness” shall not include, to the extent the same are not, and will not
be, reflected as indebtedness or liabilities on the consolidated balance sheet
of the Borrower, contingent post-closing purchase price adjustments or earn-outs
to which the seller in such Permitted Acquisition or such other acquisition (or
the buyer in such sale, transfer or other disposition, as the case may be) may
become entitled or contingent indemnity obligations that may be owed to such
seller (or buyer, if applicable) in respect thereof.

“Indebtedness for Borrowed Money” of any Person means, without duplication, the
sum of Indebtedness of such Person described in clauses (a), (b), (h), (i), (j)
and (l) of the definition of “Indebtedness”, but shall exclude (a) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for deposit or collection, and (b) with respect to the Borrower and its
Subsidiaries, all obligations of the Borrower and its Subsidiaries of the
character referred to in this definition to the extent owing to the Borrower or
any of its Subsidiaries.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” means the Confidential Information Memorandum dated
January 2017 relating to the Borrower and the Transactions.

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form attached as Exhibit K hereto or any other form approved by the
Administrative Agent and the Borrower, as may be in effect from time to time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period

 

16



--------------------------------------------------------------------------------

shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made.

“Interest Rate Swap Agreement” means any Swap Agreement settled by reference to
one or more interest rates.

“Internally Generated Cash Flow” means any cash of the Borrower and its
Subsidiaries that is not generated from a sale or disposition of assets outside
the ordinary course of business, a casualty or condemnation event, an incurrence
of Indebtedness (other than revolving Indebtedness) or an issuance of Equity
Interests.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Joint Venture” means any corporation, limited liability company, joint venture
or similar limited liability legal entity formed or entered into by the Borrower
or any of its Subsidiaries with another Person in order to conduct a common
venture or enterprise with such Person, which legal entity does not constitute a
Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20, 2.21 or 2.22, or
pursuant to an Assignment and Assumption or other documentation contemplated
thereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated thereby.

“Leverage Ratio” means, on any date of determination, the ratio of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters most recently ended on or prior to such
date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
Interest Period, the LIBOR Screen Rate at approximately 11:00 a.m., London time,
on the Quotation Day for Dollars and such Interest Period; provided that, if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Interest Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14. For the avoidance of doubt, if the LIBO Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on either of such Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as

 

17



--------------------------------------------------------------------------------

shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided, however, that if the Administrative Agent in
its reasonable discretion determines that such rate is no longer capable of
being determined, “LIBOR Screen Rate” shall mean such other rate as the
Administrative Agent, with the consent of the Required Lenders and the Borrower,
selects as an alternative rate having historic levels and fluctuation comparable
to that of the rate theretofore determined in accordance with this definition;
provided further that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Subsidiary Guaranty, each Collateral
Document, the Intercreditor Agreement (if in effect), any promissory notes
executed and delivered pursuant to Section 2.10(d), any intercreditor agreement
contemplated by the last sentence of Section 6.02 and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the term loans made by the Lenders to the Borrower hereunder,
including as a result of any conversion or continuation of all or any portion of
any term loan hereunder.

“Local Time” means New York City time.

“Majority in Interest” means, at any time, Lenders having outstanding Loans and
unused Commitments representing more than 50% of the sum of the aggregate
principal amount of all Loans outstanding and the aggregate unused Commitments
at such time.

“Margin Stock” has the meaning provided in Regulation U of the Board

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, results of operations or prospects of the Borrower
and the Subsidiaries taken as a whole or (b) the ability of the Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or benefits or remedies available to
the Lenders or the Administrative Agent under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

18



--------------------------------------------------------------------------------

“Material Real Property” means each fee-owned real property of the Loan Parties
with a fair market value (as determined by the Borrower in its reasonable
discretion) in excess of $5 million (i) as of the Effective Date (with respect
to each real property owned on the Effective Date) or (ii) as of the date of
acquisition of such real property (with respect to any such real property
acquired after the Effective Date), including each real property listed on
Schedule 5.09.

“Material Subsidiary” means each Subsidiary (a) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than five percent (5%) of the Borrower’s
Consolidated EBITDA for such period or (b) which contributed greater than five
percent (5%) of the Borrower’s Consolidated Total Assets as of such date;
provided that if, upon delivery of any annual or quarterly consolidated
financial statements of the Borrower under Section 5.01(a) or (b), the aggregate
amount of Consolidated EBITDA or Consolidated Total Assets attributable to all
Domestic Subsidiaries that are not Material Domestic Subsidiaries exceeds ten
percent (10%) of Consolidated EBITDA for the period of 4 fiscal quarters then
ending or ten percent (10%) of Consolidated Total Assets as of the end of such
fiscal quarter, the Borrower shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries; provided further that the Borrower may at any time designate any
Subsidiary as a Material Subsidiary in its sole discretion, even if not required
to satisfy the foregoing; provided further that the Borrower may remove any
Subsidiary’s designation as a Material Subsidiary if no Event of Default is
continuing and, after giving effect to such removal, the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets (as determined as of the date
of the most recent annual or quarterly consolidated financial statements
delivered under Section 5.01(a) or (b)) attributable to all Domestic
Subsidiaries that are not Material Subsidiaries would not exceed ten percent
(10%) of Consolidated EBITDA or ten percent (10%) of Consolidated Total Assets,
as determined by the most recent annual or quarterly consolidated financial
statements of the Borrower delivered under Section 5.01(a) or (b).

“Maturity Date” means the date that is seven years after the Effective Date, or
October 20, 2024.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policy” has the meaning set forth in Section 5.09.

“Mortgaged Property” means each Material Real Property that is required to be
subject to a Mortgage pursuant to Section 5.09 or 5.11.

“Mortgages” means, collectively, the mortgages, deeds of trust, trust deeds, and
deeds to secure debt, as applicable, that are required to be executed and
delivered pursuant to Sections 5.09 and 5.11 in each case substantially in the
form of Exhibit J attached hereto or any other form reasonably approved by the
Administrative Agent and the Borrower, in each case creating and evidencing a
Lien on a Mortgaged Property, with such terms and provisions as may be required
by the applicable laws of the relevant jurisdiction; provided, that any such
Mortgage, to the extent encumbering a Principal Property, shall provide that the
Obligations secured by Principal Property or any shares of stock of any 2017
Indenture Restricted Subsidiary or any debt owed to the Borrower by any 2017
Indenture Restricted Subsidiary (other than to the extent secured by Permitted
Mortgages) (together with any other CNTA Covered Indebtedness) shall not exceed,
at any time that any CNTA Covered Indebtedness is incurred, the CNTA Limit at
such time so as to not require any notes issued pursuant to the 2017 Indenture
to be equally and ratably secured with the Obligations.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means

(a)    with respect to any Prepayment Disposition, the aggregate cash proceeds
received by the Borrower or any Subsidiary in respect of such Prepayment
Disposition (including, without limitation, any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding the assumption by the
acquiring person of Indebtedness relating to the disposed assets or other
consideration received in any other non-cash form), net of the direct costs
relating to such Prepayment Disposition (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
taxes paid or reasonably estimated by the Borrower to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements related solely to such disposition), amounts
required to be applied to the repayment of principal, premium (if any) and
interest on Indebtedness required (other than the Loans and other Indebtedness
secured on a pari passu or junior lien basis with the Liens securing the
Obligations under this Agreement) to be paid as a result of such transaction,
and any deduction of appropriate amounts to be provided by the Borrower and its
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with the asset disposed of in such transaction and retained by the
Borrower and its Subsidiaries after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided, that
(i) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such net cash proceeds shall
exceed $10,000,000 and (ii) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $25,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds); and

(b)    with respect to the incurrence of Indebtedness, the aggregate cash
proceeds received by the Borrower or any Subsidiary in respect of the incurrence
of such Indebtedness, net of the direct costs of such incurrence (including,
without limitation, legal, accounting and investment banking fees, and brokerage
and sales commissions).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders, the Administrative Agent or any indemnified party, individually
or collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or other instruments at any time evidencing any
thereof.

 

20



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but in any event excluding Excluded
Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto, as
the same shall be supplemented from time to time.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit I.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 shall have been taken, (d) the
Borrower and the Subsidiaries are in compliance, on a pro forma basis reasonably
acceptable to the Administrative Agent after giving effect to such acquisition
(without giving

 

21



--------------------------------------------------------------------------------

effect to any cost savings in excess of $5,000,000 during any Reference Period
as described in the definition of Consolidated EBITDA), with the covenants
contained in Section 6.09 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds
$100,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving the Borrower or a Subsidiary, the Borrower or such
Subsidiary is the surviving entity of such merger and/or consolidation.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for taxes, assessments or governmental charges or
levies on property that are not yet due or are due but may thereafter be paid
without penalty or are being contested in compliance with Section 5.04;

(b)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
servicemen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits (including letters of credit, surety bonds and other
escrowed or trust holdings) made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    liens covering cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds, customs bonds and other obligations of a like
nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g)    bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights in favor
of the relevant depository institutions in connection with any cash management
services provided to the Borrower and its Subsidiaries;

(h)    Liens granted in the ordinary course of business to licensors or
sublicensors which encumber licensed intellectual property and inventory
produced thereunder (but not any receivables from the sale, distribution or
licensing thereof);

(i)    Liens representing any interest of a licensee or sublicense arising by
virtue of being granted a license or sublicense (including the provision of
software under an open source license) permitted by this Agreement (so long as
any such Lien does not secure any Indebtedness); and

 

22



--------------------------------------------------------------------------------

(j)    contractual rights of setoff or any contractual Liens or netting rights,
in each case in favor of swap counterparties.

“Permitted Investments” means:

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)      obligations of any State of the United States of America or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
from S&P of AA or better, or from Moody’s of Aa2 or better, and maturing within
one year from the date of acquisition thereof;

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) or (b) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short term credit
rating from S&P of A-1 or better, or from Moody’s of P-1 or better;

(f)     money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g)    in the case of investments by any Foreign Subsidiary, (i) investments in
certificates of deposit, bankers’ acceptances, time deposits and similar bank
obligations in the ordinary course of business and generally consistent with
past practice to the extent placed with any well-capitalized commercial bank or
financial institution which is located in the jurisdiction where such Foreign
Subsidiary is located and (ii) other investments of a nature substantially
similar and of similar credit quality to the investments described above to the
extent made in the ordinary course of business and generally consistent with
past practice in the jurisdiction in which such Foreign Subsidiary is located;
and

(h)    other investments made in accordance with the Borrower’s investment
policy as disclosed to the Administrative Agent prior to the Effective Date and
with such amendments or modifications thereto as are from time to time approved
by the Administrative Agent.

“Permitted Mortgages” has the meaning assigned to such term in the 2017
Indenture.

“Permitted Receivables Facility” means a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby

 

23



--------------------------------------------------------------------------------

providing financing to the Borrower and the Receivables Sellers) to a
Receivables Entity (either directly or through another Receivables Seller),
which in turn shall sell, transfer and/or pledge interests in the respective
Permitted Receivables Facility Assets to third-party lenders or investors
pursuant to the Permitted Receivables Facility Documents (with the Receivables
Entity permitted to issue or convey purchaser interests, investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by such Receivables Entity to acquire the Permitted Receivables Facility
Assets from the Borrower and/or the respective Receivables Sellers, in each case
as more fully set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” means (a) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred, sold and/or pledged to a Receivables Entity pursuant to a
Permitted Receivables Facility and any related Permitted Receivables Related
Assets which are also so transferred, sold and/or pledged to such Receivables
Entity and all proceeds thereof and (b) loans to the Borrower and its
Subsidiaries secured by Receivables (whether now existing or arising in the
future) and any Permitted Receivables Related Assets of the Borrower and its
Subsidiaries which are made pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (a) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any of its Subsidiaries that are more
restrictive in any material respect than those in existence immediately prior to
any such amendment, modification, supplement, refinancing or replacement unless
otherwise consented to by the Administrative Agent, (b) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
way to the interests of the Lenders and (c) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any assets that are customarily
transferred, sold and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Permitted Supplier Financing” means the sale by the Borrower or any Subsidiary
of accounts receivable owing to it by one or more account debtors which would
otherwise pay on terms longer than general market practices pursuant to a
receivables purchase agreement or other customary documentation between the
Borrower and/or any Subsidiary and a counterparty institution (any such
agreement or other documentation, a “Receivables Purchase Agreement”), whereby
the Borrower or such Subsidiary, as applicable, promptly receives cash proceeds
from the counterparty institution in an amount equal to the face value of the
sold accounts receivable net of a commercially reasonable and customary discount
rate; provided, that:

 

  (i) any such sale is a true sale with any recourse to the Borrower or such
Subsidiary limited to breach of representation, warranty or covenant by the
Borrower or such Subsidiary, as applicable, with respect to the sold accounts
receivable;

 

24



--------------------------------------------------------------------------------

  (ii) such Receivables Purchase Agreement is on customary terms for such
arrangement; and

 

  (iii) no Event of Default exists under paragraph (a), (b), (h) or (i) of
Article VII at the time of, or would result from, the sale of such accounts
receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Disposition” means any Disposition made under Section 6.03(a)(viii).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Property” has the meaning assigned to such term in the 2017
Indenture.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, two (2) Business Days prior to the commencement of such
Interest Period.

“Receivables” means any right to payment created by or arising from sales of
goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Entity” means a wholly-owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity” (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
Standard Securitization Undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to Standard Securitization Undertakings) or (iii) subjects any property or asset
of the Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the Borrower nor
any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Subsidiary than those
that might be obtained at the time from persons that are not Affiliates of the
Borrower, and (c) to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to

 

25



--------------------------------------------------------------------------------

Standard Securitization Undertakings). Any such designation shall be evidenced
to the Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” means the Borrower and those Subsidiary Guarantors that
are from time to time party to the Permitted Receivables Facility Documents
(other than any Receivables Entity).

“Refinancing Amendment” has the meaning assigned to such term in Section 2.21.

“Refinancing Lender” has the meaning assigned to such term in Section 2.21.

“Refinancing Loans” has the meaning assigned to such term in Section 2.21.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
April 12, 2017 (as amended by Amendment No. 1, dated as of September 29, 2017
and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, among the Borrower, the lenders party
thereto, JPMorgan Chase Bank, N.A., as the Administrative Agent, and the other
parties thereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in the
2017 Indenture.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any applicable EU member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

26



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any applicable EU member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Secured Leverage Ratio” means, on any date of determination, the ratio of
(i) Consolidated Total Indebtedness that is secured by a Lien on such date to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
most recently ended on or prior to such date.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, and each sub-agent appointed by the Administrative Agent
from time to time pursuant to Article VIII with matters relating to any
Collateral Document.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G attached hereto, dated as of the Effective Date, among the Borrower,
the Subsidiary Guarantors from time to time party thereto and the Collateral
Agent, which shall provide among other things that the Obligations secured by
Principal Property or any shares of stock of any 2017 Indenture Restricted
Subsidiary or any debt owed to the Borrower by any 2017 Indenture Restricted
Subsidiary (other than to the extent secured by Permitted Mortgages) (together
with any other CNTA Covered Indebtedness) shall not exceed, at any time that any
CNTA Covered Indebtedness is incurred, the CNTA Limit at such time so as to not
require any notes issued pursuant to the 2017 Indenture to be equally and
ratably secured with the Obligations.

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Specified Subsidiary” means H.B. Fuller Construction Products, Inc., a
Minnesota corporation, so long as it qualifies as a 2017 Indenture Restricted
Subsidiary.

“Specified Transactions” means (a) the acquisition by the Borrower (the “ASP
Royal Acquisition”), directly or indirectly through a wholly owned subsidiary,
of ASP Royal pursuant to a Stock Purchase Agreement (together with all exhibits,
schedules and disclosure letters thereto, the “ASP Royal Acquisition Agreement”)
dated as of September 2, 2017 among ASP Royal, the Borrower, and ASP Royal
Holdings LLC, (b) in connection therewith, the incurrence by the Borrower of
Indebtedness in the form of (x)(i) senior unsecured notes and (ii) the senior
secured syndicated term loan facility provided under this Agreement and/or
(y) if and to the extent such notes and term loans are unable to be issued prior
to the consummation of the ASP Royal Acquisition, a senior unsecured 364-day
bridge facility, in an aggregate outstanding amount for clauses (x) and (y)
(after giving effect to the contemporaneous repayment of such bridge facility by
the financing described in clause (x), if such financing occurs subsequent to
closing of the ASP Royal Acquisition) of up to $2,150,000,000 and (c) in
connection with the foregoing, the incurrence by the Borrower and its
Subsidiaries of Liens on the Collateral securing the obligations owed under the
senior secured syndicated term loan facility described in clause (b) on a pari
passu basis with the Liens on the Collateral securing the Obligations.

 

27



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Subsidiary (other than Foreign
Subsidiaries) that is required to be party to the Subsidiary Guaranty pursuant
to Section 5.09. The Subsidiary Guarantors on the Effective Date are identified
as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, the perfection of
the Liens created under the Collateral Documents, the borrowing of Loans and the
use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or ABR.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

28



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning assigned to such term in Section 2.20(c).

SECTION 1.02. [Reserved].

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any

 

29



--------------------------------------------------------------------------------

Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding the foregoing or anything to the contrary set
forth herein, to the extent a change in GAAP occurs (whether or not such change
is, as of the date hereof, already scheduled to occur after the date hereof)
which results in operating leases being treated or classified as capital leases
or which reclassifies capital leases using different terminology (e.g., as
“finance leases”), such change shall not be given effect under the Loan
Documents (including, without limitation, in any computation of financial
covenants), and the Loan Parties and the Subsidiaries shall continue to provide
financial reporting which differentiates between operating leases and capital
leases (and otherwise treat consistently with the treatment thereof as of the
date hereof), in each case in accordance with GAAP as in effect on the date
hereof.

SECTION 1.05. Currency Equivalents Generally. For the purposes of determining
compliance with Sections 6.01 and 6.04 with respect to any amount of
Indebtedness or investment, loan or advance in any currency (other than Dollars)
which is freely traded and convertible into Dollars in the London interbank
market and for which the Dollar Amount thereof can be readily calculated, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or investment, loan or
advance is incurred or made.

SECTION 1.06. Collateral Limitation. Notwithstanding anything to the contrary in
any Loan Document, (i) no Collateral shall be required to be perfected by
control other than with respect to Pledged Debt and Pledged Equity (each as
defined in the Security Agreement) to the extent required by the terms of the
Security Agreement, and (ii) no actions in any non-U.S. jurisdiction or required
by the laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located or titled outside of the U.S. or to
perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make a Loan to the Borrower in
Dollars on the Effective Date, in an aggregate principal amount that will not
result in (i) the aggregate principal amount of Loans made by such Lender
exceeding such Lender’s Commitment or (ii) the aggregate principal amount of all
Loans exceeding the aggregate Commitment. Amounts repaid or prepaid in respect
of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the applicable Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. The Loans shall amortize as set forth in
Section 2.10.

(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith; provided that, in each case,

 

30



--------------------------------------------------------------------------------

any such Loan shall only be made in Dollars. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 10 Interest Periods in effect with respect to Loans.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing or (b) by telephone in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the name of the Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

31



--------------------------------------------------------------------------------

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof, in Dollars and by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to 12:00 noon, New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or irrevocable written
notice by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Commitments pursuant to which such Borrowing was
made.

 

32



--------------------------------------------------------------------------------

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination of Commitments. Unless previously terminated, the
Commitments shall terminate at 3:00 p.m. (New York City time) on the Effective
Date.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower shall repay the Loans in an amount equal to $5,375,000.00 on the last
day of each September, December, March and June commencing with December 31,
2017. To the extent not previously repaid, all unpaid Loans shall be paid in
full in Dollars by the Borrower on the Maturity Date.

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

33



--------------------------------------------------------------------------------

(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) Optional. (i) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with the provisions of this
Section 2.11(a)(i). The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied;
provided further that if a notice of prepayment given in connection with the
prepayment of a Borrowing states that such notice is conditioned upon the
effectiveness of other credit facilities or one or more other events specified
therein, then such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and in such order
of application as to the installments due under Section 2.10(a) as directed by
the Borrower.

(ii) In the event that, on or prior to the date that is 6 months after the
Effective Date, the Borrower (x) prepays, refinances, substitutes or replaces
any Loans with the proceeds of any new or replacement tranche of long-term
secured term loans that have an All-In Yield that is less than the All-In Yield
of such Loans or (y) effects any amendment of this Agreement which reduces the
All-In Yield of the Loans (other than, in the case of each of clauses (x) and
(y), in connection with a Change in Control or a transformative acquisition
referred to in the last sentence of this paragraph and other than any such
prepayment, refinancing, substitution, replacement or amendment the primary
purpose of which was not to reduce the All-In Yield of the Borrower’s long-term
debt), the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders, (A) in the case of clause (x), a
prepayment premium of 1.00% of the aggregate principal amount of the Loans so
prepaid and (B) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Loans for

 

34



--------------------------------------------------------------------------------

which the All-In Yield has been reduced pursuant to such amendment. Such amounts
shall be due and payable on the date of such prepayment or the effective date of
such amendment, as the case may be. For purposes of this Section 2.11(a), a
“transformative acquisition” is any acquisition (together with any related
transaction, including incurrence of indebtedness to finance such acquisition)
by the Borrower or any Subsidiary that (i) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or
(ii) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, after which the Borrower and its Subsidiaries
would not have adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.

(b) Mandatory. (i) Excess Cash Flow. Within five Business Days after financial
statements have been or are required to be delivered pursuant to Section 5.01(a)
and the related certificate of a Financial Officer has been or is required to be
delivered pursuant to Section 5.01(c), the Borrower shall prepay an aggregate
principal amount of Loans equal to (A) 50% (such percentage as it may be reduced
as described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the fiscal
year ending on or about November 30, 2018) minus (B) the sum of (i) all
voluntary prepayments of Loans during such fiscal year pursuant to
Section 2.11(a)(i) and Section 9.04(e) (it being understood that the amount of
any such payment constituting a below-par Permitted Loan Purchase shall be
calculated to equal the amount of cash used and not the principal amount deemed
prepaid therewith) and (ii) all voluntary prepayments of loans under the
Revolving Credit Agreement or any other revolving credit facilities during such
fiscal year to the extent accompanied by a corresponding permanent reduction in
the commitments under the Revolving Credit Agreement or any other revolving
credit facilities, in the case of each of the immediately preceding clauses
(i) and (ii), to the extent such prepayments are funded with Internally
Generated Cash Flow; provided, that (x) the ECF Percentage shall be 25% if the
Secured Leverage Ratio of the Borrower for the fiscal year covered by such
financial statements was less than or equal to 4.25:1.00 and greater than
3.75:1.00 and (y) the ECF Percentage shall be 0% if the Secured Leverage Ratio
of Borrower for the fiscal year covered by such financial statements was less
than or equal to 3.75:1.00.

(ii) Dispositions. If Borrower or any of its Subsidiaries receive Net Proceeds
of any Prepayment Disposition, Borrower shall prepay on or prior to the date
which is five Business Days after the date of receipt of such Net Proceeds, an
aggregate principal amount of Loans equal to 100% of all Net Proceeds received;
provided, that with respect to any Net Proceeds received with respect to any
Prepayment Disposition, at the option of the Borrower and so long as no Event of
Default shall have occurred and be continuing, the Borrower may reinvest all or
any portion of such Net Proceeds in acquisitions of, or investments in, assets
useful for its business within (x) 18 months following receipt of such Net
Proceeds or (y) if Borrower enters into a legally binding commitment to reinvest
such Net Proceeds within 18 months following receipt thereof, within the later
of such 18 months or 180 days after entry into such commitment, and provided,
further, that if any Net Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, or
have not been reinvested within the time period set forth above, an amount equal
to any such Net Proceeds shall be applied as set forth in the first sentence of
this Section 2.11(b)(ii) within five Business Days after the Borrower reasonably
determines that such Net Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Loans as set forth in this Section 2.11.

 

35



--------------------------------------------------------------------------------

(iii) Proceeds of Indebtedness. If the Borrower or any Subsidiary incurs or
issues any Indebtedness (A) not expressly permitted to be incurred or issued
pursuant to Section 6.01 or (B) incurred pursuant to a Refinancing Amendment,
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five
Business Days after the receipt of such Net Proceeds.

(iv) Certain Dispositions. Notwithstanding any other provisions of this
Section 2.11(b), (A) to the extent that any or all of the Net Proceeds of any
Prepayment Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.11(b)(ii) (a “Foreign Disposition”), or Excess Cash Flow
attributable to any Foreign Subsidiary are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times provided in this Section 2.11(b) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Proceeds or Excess Cash Flow is permitted under the applicable
local law, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional Taxes
payable, as reasonably estimated by the Borrower in good faith, or reserved
against as a result thereof) to the repayment of the Loans pursuant to this
Section 2.11(b) to the extent provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Proceeds of any Foreign Disposition or Excess Cash Flow attributable to any
Foreign Subsidiary would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds or Excess Cash Flow, the
Net Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Term Loans at the times provided in this Section 2.11(b) and may be
retained by the applicable Foreign Subsidiary for so long as such material
adverse tax consequences shall be deemed to be applicable by the Borrower in
good faith.

(c) All prepayments under this Section 2.11 shall be accompanied by all accrued
interest thereon (together with the fee payable pursuant to Section 2.11(a)(ii),
if any) and, in the case of any such prepayment of a Eurocurrency Loan on a date
prior to the last day of an Interest Period therefor, any break funding payments
owing in respect of such Eurocurrency Loan pursuant to Section 2.16.

(d) Application of Mandatory Prepayments. Mandatory prepayments shall be applied
to the Loans as directed by Borrower. If no direction is given as to the
application of prepayments, such prepayments shall be applied to the
amortization payments required by Section 2.10 in direct order of maturity and,
thereafter, to the remaining balance of Loans then outstanding.

(e) No Implied Consent. Nothing in this Section 2.11 shall be construed to
constitute the Administrative Agent’s or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.

(f) Notwithstanding the foregoing, each Lender shall have the right to reject
its applicable percentage of any mandatory prepayment of the Loans pursuant to
this Section 2.11(b), in which case the amounts so rejected may be retained by
the Borrower.

 

36



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(b)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for its own account or
for distribution to the Lenders, as applicable. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal and interest of any
Loan, 2% plus the rate otherwise applicable thereto as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternative Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate.

 

37



--------------------------------------------------------------------------------

(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for a Loan for the applicable Interest
Period; or

(ii) the Administrative Agent is advised by the Majority in Interest of the
Lenders that the LIBO Rate for a Loan for the applicable Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing for the applicable
Interest Period shall be ineffective and, unless repaid, such Borrowing shall be
converted to an ABR Borrowing on the last day of the applicable Interest Period
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender; or

(iii) subject the Administrative Agent, any Lender or any other recipient of any
payments to be made hereunder to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to reduce the amount of any
sum received or receivable by such Person hereunder, whether of principal,
interest or otherwise, then the Borrower will pay to such Person such additional
amount or amounts as will compensate such Person for such additional costs
incurred or reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

38



--------------------------------------------------------------------------------

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes related to the
Borrower and imposed on or incurred by the Administrative Agent or a Lender to
the relevant Governmental Authority in accordance with applicable law.

 

39



--------------------------------------------------------------------------------

(c) Without duplication of the obligations of the Borrower pursuant to
Section 2.17(a) or (b), the Borrower shall indemnify the Administrative Agent
and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) [Reserved].

(h) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such

 

40



--------------------------------------------------------------------------------

additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(h), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(i) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time and in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Morgan Stanley Loan
Servicing, 1300 Thames Street Wharf, 4th floor, Baltimore, MD 21231, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender

 

41



--------------------------------------------------------------------------------

receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereby. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the relevant
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section; in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If (i) any
Lender requests compensation under Section 2.15, or (ii) if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or (iii) any
Lender becomes a Defaulting Lender, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of

 

42



--------------------------------------------------------------------------------

any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest) or the Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20. Increase of Commitments.

(a) The Borrower may from time to time request additional tranches of term
loans, or to increase the principal amount of the Loans in minimum increments of
$25,000,000 (such additional tranche or increase in Loans, an “Incremental
Loan”); provided that after giving effect thereto, the aggregate amount of such
increases does not exceed (i) (x) $300,000,000, minus (y) any incremental
revolving commitments established pursuant to the incremental facility fixed
dollar basket under the Revolving Credit Agreement, plus (ii) an additional
amount, so long as, after giving effect to the incurrence of such additional
amount, (x) the pro forma Secured Leverage Ratio does not exceed 4.00:1.00 and
(y) the pro forma Fixed Charge Coverage Ratio is not less than 2.25:1.00. The
Borrower may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to participate in such Incremental Loans;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C-1 hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit C-2 hereto. Except as set forth above, no
consent of any Lender (other than the Lenders participating in such Incremental
Loan) shall be required for any Incremental Loans pursuant to this Section 2.20.
Incremental Loans created pursuant to this Section 2.20 shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no tranche of
Incremental Loans shall become effective unless, (i) on the proposed date of the
effectiveness of such Incremental Loans, the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02 shall be satisfied (and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower) or waived by the
Required Lenders; provided that, with respect to the conditions set forth in
paragraphs (a) and (b) of Section 4.02, to the extent that the proceeds of the
Incremental Loans are being used to finance a Permitted Acquisition or other
similar permitted investment, with the consent of only the Increasing Lenders
and Augmenting Lenders participating in such Incremental Loans, (x) the
condition set forth in Section 4.02(b) may be waived (other than with

 

43



--------------------------------------------------------------------------------

respect to a Default or Event of Default under Article VII(a), (b), (h), (i) or
(j)), and (y) only customary “specified representations” shall be required to be
true and correct in all material respects as of the date of such incurrence (or
as of any earlier date referred to therein), and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the organizational power and authority of the Borrower to borrow
hereunder after giving effect to such increase.

(b) The Incremental Loans (i) shall rank pari passu in right of payment and of
security with the initial Loans, (ii) shall not mature earlier than the Maturity
Date, (iii) shall not have a Weighted Average Life to Maturity that is shorter
than that of the initial Loans, (iv) shall not have borrowers or guarantors that
are not Loan Parties, (v) shall not be secured by any assets that do not
constitute Collateral, (vi) may participate on a pro rata basis or on a less
than pro rata basis (but not a greater than pro rata basis) in any mandatory
prepayments with the then outstanding Loans, and (viii) except as set forth
above and with respect to the All-In Yield below, if not consistent with the
terms of the initial Loans, shall be on terms and conditions reasonably
acceptable to the Administrative Agent; provided that (A) the terms and
conditions applicable to any tranche of Incremental Loans maturity after the
Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (B) the Incremental Loans may be priced differently than
the initial Loans; provided that in the case of any Incremental Loans incurred
within 18 months after the Effective Date, if the All-In Yield of such
Incremental Loans exceeds the All-In Yield of the initial Loans by more than 50
basis points (the amount of such excess above 50 basis points, the “Yield
Differential”), then the Applicable Margin for the initial Loans shall
automatically be increased by the Yield Differential, effective upon the making
of such Incremental Loans. The Incremental Loans may be made hereunder pursuant
to an amendment or restatement (an “Incremental Amendment”) o this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide Incremental Loans at any time. In connection with any
Incremental Loans pursuant to this Section 2.20, any Augmenting Lender becoming
a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

SECTION 2.21. Refinancing Facilities. (a)    The Borrower may, by written notice
to the Administrative Agent from time to time, request Refinancing Loans (the
“Refinancing Loans”) to refinance all or a portion of any existing Loans (the
“Refinanced Loans”) in an aggregate principal amount not to exceed the aggregate
principal amount of the Refinanced Loans plus any accrued interest, fees, costs
and expenses related thereto (including any original issue discount or upfront
fees). Such notice shall set forth (i) the amount of the Refinancing Loan (which
shall be in a minimum amount of $5,000,000), and (ii) the date on which the
applicable Refinancing Loan is to be made available (which shall not be less
than ten (10) Business Days nor more than sixty (60) days after the date of such
notice (or such longer or shorter periods as the Administrative Agent shall
agree)). The Borrower may seek Refinancing Loans from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or from one or more new banks, financial institutions or other
entities (other than any Ineligible Institution).

 

44



--------------------------------------------------------------------------------

(b) It shall be a condition precedent to the incurrence of any Refinancing Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to the incurrence of the
Refinancing Loans, (ii) the terms of the Refinancing Loans shall comply with
this Section 2.21 and (iii) substantially concurrently with the incurrence of
any Refinancing Loans, 100% of the proceeds thereof shall be applied to repay
the Refinanced Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith).

(c) The terms of any Refinancing Loans shall be determined by the Borrower and
the Persons providing the Refinancing Loans (each, a “Refinancing Lender”) and
set forth in a Refinancing Amendment; provided that (i) the final maturity date
of any Refinancing Loans shall be no earlier than the Maturity Date, (ii) the
Weighted Average Life to Maturity of the Refinancing Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of any then-existing class
of Loans, (iii) the Refinancing Loans will rank pari passu in right of payment
and of security with the Loans, (iv) none of the borrower and the guarantors of
the Refinancing Loans shall be a Person that is not a Loan Party and the
Refinancing Loans shall not be secured by assets that do not constitute
Collateral, (v) the interest rate margin, rate floors, fees, original issue
discount and premiums applicable to the Refinancing Loans shall be determined by
the Borrower and the applicable Refinancing Lenders, (vi) the Refinancing Loans
may share ratably or less than ratably (but not more than ratably) in any
mandatory prepayments hereunder and (vii) to the extent the terms of the
Refinancing Loans are inconsistent with the terms set forth herein (except as
set forth in clause (i) through (vi) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Refinancing Loans, the Borrower, the Administrative
Agent and each applicable Refinancing Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (which may take the form of
an amendment and restatement of this Agreement) (a “Refinancing Amendment”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence such Refinancing Loans. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment. Any
Refinancing Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate (but only to such extent), in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.21, including any amendments necessary to establish the applicable
Refinancing Loans as a new class or tranche of Loans, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new class or tranche, in each case on terms consistent with this
Section 2.21.

(e)    To the extent of any inconsistency, the terms of this Section 2.21 shall
supersede any provision in Section 2.18 or 9.02.

SECTION 2.22. Extended Loans. (a) The Borrower may, by written notice to the
Administrative Agent from time to time, request an extension (each, an
“Extension”) of the Maturity Date of all or any portion of any class of Loans to
the extended maturity date specified in such request. Such notice shall set
forth (i) the amount of the applicable class of Loans to be extended (the
“Extended Loans”) (which shall be in a minimum amount of $5,000,000), (ii) the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty

 

45



--------------------------------------------------------------------------------

(60) days after the date of such requested Extension (or such longer or shorter
periods as the Administrative Agent shall agree)) and (iii) the relevant class
or classes of Loans to which such requested Extension relates. Each Lender of
the applicable class shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such class pursuant to procedures established
by, or reasonably acceptable to, the Administrative Agent. If the aggregate
principal amount of Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans requested to be extended by the Borrower pursuant to such Extension Offer,
then the Loans of Lenders of the applicable class shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer.

(b)    It shall be a condition precedent to the effectiveness of any Extension
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension and
(ii) the terms of such Extended Loans shall comply with Section 2.22(c).

(c)    The terms of each Extension shall be determined by the Borrower and the
Lenders agreeing to such extension (the “Extending Lenders”) and set forth in an
Extension Amendment; provided that (i) the final maturity date of any Extended
Loan shall be no earlier than the Maturity Date (ii) the Weighted Average Life
to Maturity of the Extended Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of any then-existing class of Loans, (iii) the
Extended Loans will rank pari passu in right of payment and with respect to
security, (iv) none of the borrower and the guarantors of the Extended Loans
shall be a Person that is not a Loan Party and the Extended Loans shall not be
secured by assets that do not constitute Collateral, (v) the interest rate
margin, rate floors, fees, original issue discounts and premiums applicable to
any Extended Loan shall be determined by the Borrower and the applicable
Extending Lenders, (vi) the Extended Loans may share ratably or less than
ratably (but not more than ratably) in any mandatory prepayments hereunder and
(vii) to the extent the terms of the Extended Loans are inconsistent with the
terms set forth herein (except as set forth in clause (i) through (vi) above),
such terms shall be reasonably satisfactory to the Administrative Agent.

(d)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (which may take the form of
an amendment and restatement of this Agreement) (an “Extension Amendment”) and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension. Any Extension Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate (but
only to such extent), in the reasonable opinion of the Administrative Agent and
the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Loans as a new class or tranche of
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new class or tranche, in each case on
terms consistent with this Section 2.22).

(e)    To the extent of any inconsistency, the terms of this Section 2.22 shall
supersede any provision in Section 2.18 or 9.02.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a

 

46



--------------------------------------------------------------------------------

Defaulting Lender, the Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders or a
Majority in Interest of Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided that, except as otherwise provided in Section 9.02,
this Section 2.23 shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of each
Lender or each Lender directly affected thereby.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto (as supplemented from time
to time) identifies (a) each Subsidiary, if such Subsidiary is a Material
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding and (b) each Existing Joint Venture. All of the outstanding shares
of capital stock and other equity interests of each Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower or
another Subsidiary are owned, beneficially and of record, by the Borrower or any
Subsidiary free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) Liens permitted under Section 6.02. Except as
indicated on Schedule 3.01, there are no outstanding commitments or other
obligations of the Borrower or any Subsidiary to issue, and no options, warrants
or other rights of any Person to acquire, any shares of any class of capital
stock or other equity interests of the Borrower or any Subsidiary, other than
(i) pursuant to employee or director stock option plans of the Borrower and its
Subsidiaries, and (ii) rights of participants in any Joint Venture to acquire
additional capital stock or other equity interests in such joint venture.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to
(x) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(y) the need for filings and registrations necessary to perfect the Liens on the
Collateral, if any, granted by the Loan Parties in favor of the Secured Parties.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings and registrations
necessary to perfect the Liens on the Collateral, if any, granted by the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties and

 

47



--------------------------------------------------------------------------------

(ii) such as have been obtained or made and are in full force and effect,
(b) will not violate in any material respect any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority binding upon the
Borrower or any of its Subsidiaries, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
securing the Obligations.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 3, 2016 reported on by KPMG LLP, independent public
accountants and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 3, 2017, certified by a Financial Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b)    Since December 3, 2016, there has been no material adverse change in the
business, assets, financial condition, results of operations or prospects of the
Borrower and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions. There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters), or (ii) that involve
this Agreement or the Transactions.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

 

48



--------------------------------------------------------------------------------

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect. Neither the
Borrower nor any Subsidiary is party or subject to any law, regulation, rule or
order, or any obligation under any agreement or instrument, that has a Material
Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP, or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
filed with the SEC) when taken as a whole and when taken together with the
Borrower’s filings with the SEC prior to the date hereof contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections may vary from actual results and such
variances may be material).

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. No Default. No Default or Event of Default has occurred and is
continuing.

 

49



--------------------------------------------------------------------------------

SECTION 3.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective officers, employees, directors and (other than with respect to
matters publicly disclosed in the Borrower’s filings with the SEC prior to the
Effective Date) agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
Transactions will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.15. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.16. Collateral Documents. (a) Subject to Sections 5.09 and 5.11 and
the other limitations, exceptions and filing requirements otherwise set forth in
this Agreement and the other Loan Documents, the Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent required thereby.

(b)    Subject to Sections 5.09 and 5.11, upon recording thereof in the
appropriate recording office, each Mortgage shall be effective to create, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable perfected Liens on, and security interest
in, all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder, subject only to Liens permitted under the Loan Documents,
and when the Mortgages are filed in the offices specified on Schedule 5(a) to
the Perfection Certificate (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.09 and 5.11, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.09 and 5.11), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior and superior in right to any
other Person, other than Liens permitted under the Loan Documents.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Agreement signed on behalf of each party hereto, (ii) a
counterpart of the Subsidiary Guaranty substantially in the form of Exhibit F
signed on behalf of each Subsidiary Guarantor and the Administrative Agent,
(iii) a counterpart of the Security Agreement substantially in the form of
Exhibit G signed on behalf of each party thereto, or, in each case, written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page required by this
Section 4.01(a)) that such party has signed a counterpart of the relevant
document.

 

50



--------------------------------------------------------------------------------

(b) The Administrative Agent (or its counsel) shall have received Intellectual
Property Security Agreements substantially in the forms attached to the Security
Agreement, executed and delivered (which may include facsimile or other
electronic transmission of a signed signature page), by the applicable Loan
Parties party thereto, as the same may be modified to include current party
names, dates and other changes of an administrative, ministerial or corrective
nature, and such other changes as the Administrative Agent and the Borrower may
mutually agree.

(c) With respect to the Revolving Credit Agreement, the Administrative Agent (or
its counsel) shall have received executed signature pages of each Loan Party
acknowledging the terms of the Intercreditor Agreement and signature pages of
each other party to the Intercreditor Agreement (which may include facsimile or
other electronic transmission of a signed signature page).

(d) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Faegre Baker Daniels LLP, U.S. counsel for the Loan Parties,
substantially in the form of Exhibit B and (ii) upon the reasonable request of
the Administrative Agent, favorable written opinions addressed to the
Administrative Agent and the Lenders of additional counsel for the Loan Parties,
each dated as of the Effective Date and covering such other matters relating to
the Loan Parties, this Agreement or the Transactions as the Administrative Agent
shall reasonably request. The Borrower hereby requests such counsels to deliver
such opinion.

(e) Subject to Section 5.11, the Collateral Agent shall have received each
document (including any UCC (or similar) financing statement) required by the
applicable Collateral Documents under law to be filed, registered or recorded in
order to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral required to be delivered on the
Effective Date, prior and superior in right to any other Person (other than with
respect to Liens permitted under this Agreement, but subject to the
Intercreditor Agreement), shall be in proper form for filing, registration or
recordation and such documents shall include, but are not limited to a completed
Perfection Certificate, dated the Effective Date and executed by or on behalf of
the Loan Parties.

(f) The Administrative Agent shall have received (i) resolutions and other
evidence of authority authorizing this Agreement and the other Loan Documents
and the other transactions contemplated hereby, (ii) a short-form good standing
certificate or the equivalent, if any, in the jurisdiction of organization of
each Loan Party and (iii) a certificate of the Secretary or Assistant Secretary
of each Loan Party certifying the names and true signatures of the officers of
such Loan Party authorized to sign the Loan Documents to which it is a party and
attaching such Person’s certificate of incorporation and bylaws or other
equivalent organizational documents.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

(h) the following indebtedness of the Borrower and ASP Royal shall have been, or
substantially concurrently with the Effective Date shall be, refinanced in full:

(i) the Borrower’s privately placed note facilities outstanding under (x) the
2009 Note Agreement and (y) the 2012 Note Agreement; provided, that this
Section 4.01(g)(i)

 

51



--------------------------------------------------------------------------------

shall be deemed to be satisfied as of the Effective Date if the Borrower has
deposited funds into a segregated escrow account on or before the Effective Date
on terms reasonably satisfactory to the Administrative Agent in an amount
sufficient to prepay the Existing Note Agreements in full (including any
prepayment premium and make-whole amounts payable in connection therewith)
within 30 days following the Effective Date (the “Existing Note Agreements
Escrow”);

(ii) the Borrower’s $100 million unsecured term loan facility under its existing
credit agreement dated as of April 12, 2017; and

(iii) ASP Royal’s First Lien Credit Agreement and Second Lien Credit Agreement,
each dated as of June 19, 2015, with Credit Suisse AG, Cayman Islands Branch, as
administrative agent, and the other parties thereto.

(i) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
reasonable and documented out-of-pocket fees, charges and expenses of Davis
Polk & Wardwell LLP, counsel to the Administrative Agent) (in the case of fees,
charges and expenses, solely to the extent invoiced to the Borrower at least two
(2) Business Days prior to the Effective Date (or such later date as the
Borrower shall permit in its reasonable discretion)).

(j) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two recent fiscal years ended prior
to the Effective Date as to which such financial statements are available and
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to December 3, 2016.

(k) The Administrative Agent shall have received, at least three (3) business
days prior to the Effective Date, in respect of the Loan Parties, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, to the extent reasonably
requested by any Lender ten (10) days prior to the Effective Date.

(l) The Administrative Agent shall have received, or substantially concurrently
with the Effective Date shall receive, (i) consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of ASP Royal
(or Royal Holdings, Inc.) and its subsidiaries, for the fiscal year ended
September 30, 2016 and (ii) unaudited consolidated balance sheets and related
statements of income and cash flows of ASP Royal and its subsidiaries for any
subsequent fiscal quarter (other than the fourth fiscal quarter of the
applicable fiscal year) ended at least 45 days prior to the Effective Date,
which may be prepared by the Borrower on the basis of information provided by
ASP Royal; provided, that the Administrative Agent acknowledges that the
financial statements specified in clause (i) with respect to the fiscal year
ended September 30, 2016 have been received prior to the date hereof.

(m) The Administrative Agent shall have received, or substantially concurrently
with the Effective Date shall receive, a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower and its
subsidiaries and ASP Royal and its subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Effective Date, prepared

 

52



--------------------------------------------------------------------------------

after giving effect to the Specified Transactions as if they had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of such statement of income) (and, upon the reasonable request of
the Administrative Agent, such pro forma financial information as of and for the
most recently ended fiscal year and as of and for the period since the end of
such fiscal year through the end of the fiscal quarter period ended at least 45
days prior to the Effective Date), with the understanding that (A) such
statements will be unaudited, and (B) to the extent the financial statements
incorporate historical financial information of ASP Royal, they were prepared by
the Borrower on the basis of financial statements prepared by ASP Royal.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or shall be true
and correct in all respects if the applicable representation and warranty is
qualified by materiality or Material Adverse Effect) on and as of the date of
such Borrowing (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, no later than five (5) Business Days after the date that the Annual
Report on Form 10-K of the Borrower for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP, KPMG LLP or other independent public
accountants of recognized national standing (without a “going

 

53



--------------------------------------------------------------------------------

concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or, if earlier, no later than five
(5) Business Days after the date that the Quarterly Report on Form 10-Q of the
Borrower for such fiscal quarter would be required to be filed under the rules
and regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers (which certification shall be satisfied by the certification provided
in Exhibit 31.2 to the Borrower’s applicable Quarterly Report on Form 10-Q) as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01 and 6.03, (iii) [reserved] and (iv) stating
whether any material change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
that applies to the Borrower or any Subsidiary and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) [reserved];

(e) concurrently with any delivery of financial statements under clause
(a) above, a Perfection Certificate Supplement;

(f) promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer or a
Financial Officer of the Borrower, registration statements and other publicly
available materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange (other than periodic
non-material administrative certifications provided to any national securities
exchange electronically), and (ii) after the distribution thereof, copies of all
financial statements, reports, proxy statements and other materials distributed
by the Borrower to its shareholders generally; provided that any such documents
that are filed or furnished with the SEC via EDGAR or any successor electronic
document submission program shall be deemed to have been provided to the
Administrative Agent when so filed or furnished; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

54



--------------------------------------------------------------------------------

All financial statements, certificates (other than the compliance certificates
required by clause (c) above) and other items required to be furnished to the
Administrative Agent under Section 5.01 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the website on
the Internet at the Borrower’s website address; or (ii) on which such documents
are available via the EDGAR system (or any successor system) of the SEC on the
internet; provided that the Borrower shall notify (which notice may be made by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) any event or development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(c) subject to Sections 1.06, 5.09 and 5.11, the Borrower shall notify the
Administrative Agent in writing at least ten (10) days before any change in
(i) legal name of any Loan Party, (ii) the type of organization of any Loan
Party or (iii) the jurisdiction of organization of any Loan Party and, upon the
reasonable request of the Administrative Agent, take all actions reasonably
necessary to continue the perfection of the Liens on the Collateral owned by
such Loan Party created under the Collateral Documents following any such change
with the same priority as immediately prior to such change. The Borrower agrees
to promptly provide the Administrative Agent, after notification of any such
change, with certified organizational documents reflecting any of the changes
described in the first sentence of this Section 5.02(c).

Each notice delivered pursuant to clauses (a) and (b) under this Section shall
be accompanied by a statement of a Financial Officer or other executive officer
of the Borrower setting forth in reasonable detail the nature of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to:

(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted;

 

55



--------------------------------------------------------------------------------

(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as is consistent with sound
business practices;

(c) subject to Section 5.11, following the Effective Date, ensure that any
third-party liability (other than directors and officers liability insurance;
insurance policies relating to employment practices liability or workers’
compensation; crime; fiduciary duties; kidnap and ransom; flood (except as
required by clause (d) below); fraud, errors and omissions; marine and aircraft
liability and excess liability; and construction programs) and property
insurance policies of the Loan Parties described in Section 5.05(b) with respect
to the Collateral shall name the Collateral Agent as an additional insured
(solely in the case of liability insurance) or loss payee (solely in the case of
property insurance with respect to the Collateral), as applicable; and

(d) subject to Sections 5.09 and 5.11, so long as a Mortgage in respect of
Mortgaged Property with improvements that are located in a special flood hazard
area is then in effect, with respect to each Mortgaged Property located in a
special flood hazard area:

(i) obtain flood insurance in compliance with the Flood Insurance Laws and the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time, as reasonably determined by the
Administrative Agent; and

(ii) deliver to the Administrative Agent annual renewals of each flood insurance
policy or annual renewals of each force-placed flood insurance policy, as
applicable.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, during
such times when an Event of Default has occurred and is continuing, independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Borrower and its Subsidiaries shall have no obligation to pay or reimburse
the Administrative Agent or any Lender for costs and expenses relating to any
such visitation and inspection (other than one visitation and inspection during
any fiscal year).

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
repay certain existing Indebtedness, pay the cash portion of the consideration
in connection the ASP Royal Acquisition and pay related costs and expenses and
otherwise fund the Specified Transactions. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. The Borrower will not request any Borrowing, and the Borrower shall not use,
and the Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the

 

56



--------------------------------------------------------------------------------

proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Subsidiary Guaranty. (a) As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Material Subsidiary (other than any Foreign Subsidiary) to
deliver to the Administrative Agent a joinder to the Subsidiary Guaranty (in the
form contemplated thereby) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions of thereof, such Subsidiary Guaranty to be
accompanied by appropriate resolutions, other documentation and legal opinions
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. Notwithstanding the foregoing, no Receivables Entity shall be
required to become a Subsidiary Guarantor.

(b) Subject to Sections 1.06 and 5.11, with respect to any Subsidiary required
to become a Subsidiary Guarantor hereunder pursuant to Section 5.09(a), the
Borrower shall, no later than the date on which such Domestic Subsidiary becomes
a Subsidiary Guarantor hereunder pursuant to Section 5.09(a) (or such longer
time period if agreed to by the Collateral Agent in its reasonable discretion),
cause such Subsidiary to execute and deliver a Security Agreement Supplement, an
Acknowledgment of Grantors (if the Intercreditor Agreement shall then be in
effect) and a Perfection Certificate and take such additional actions (including
the filing of Uniform Commercial Code financing statements and, if applicable
and required pursuant to the terms of the Loan Documents, delivering executed
Intellectual Property Security Agreements and certificates, instruments of
transfer and stock powers in respect of certificated Equity Interests), in each
case as the Collateral Agent shall reasonably request for purposes of granting
and perfecting a Lien on the assets of such Subsidiary (other than Excluded
Property) in favor of the Collateral Agent under the Collateral Documents,
subject to Liens permitted under the Loan Documents and otherwise subject to the
limitations and exceptions of this Agreement and the other Loan Documents. If
requested by the Collateral Agent, the Collateral Agent shall receive an opinion
or opinions of counsel (which may be from in-house counsel, provided that such
opinion is in respect of New York law) for the Borrower in form and substance
reasonably satisfactory to the Collateral Agent in respect of matters reasonably
requested by the Collateral Agent relating to any Security Agreement Supplement,
Intellectual Property Security Agreement or other Collateral Document delivered
pursuant to this Section 5.09(b), dated as of the date of such Security
Agreement Supplement, Intellectual Property Security Agreement or other
Collateral Document, as applicable.

(c) Subject to Sections 1.06 and 5.11, with respect to each Loan Party that owns
Material Real Property, such Loan Party shall:

(i) no later than thirty (30) days (or such longer period as the Collateral
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, deliver to the Collateral Agent information
identifying such Material Real Property and the relevant filing offices for
Mortgages with respect to such Material Real Property; and

 

57



--------------------------------------------------------------------------------

(ii) no later than ninety (90) days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the later of (x) the date such
Person becomes a Loan Party and (y) the date that any Material Real Property is
acquired by such Loan Party, execute and deliver (A) counterparts of a Mortgage,
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage has been duly executed, acknowledged and delivered by a
duly authorized officer of each party thereto, in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien subject only to Liens permitted pursuant to Section 6.02 on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties, and evidence that all filing and recording
taxes and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent (it being understood that if a mortgage tax
will be owed on the entire amount of the Indebtedness evidenced hereby, then the
amount secured by such Mortgage shall be limited to 100% of the fair market
value of the property at the time such Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (B) a fully paid policy of title insurance (or marked-up title
insurance commitment having the effect of policy of title insurance) on such
Mortgaged Property naming the Collateral Agent as the insured for its benefit
and that of the Secured Parties and their respective successors and assigns (a
“Mortgage Policy”) issued by a nationally recognized title insurance company
reasonably acceptable to the Collateral Agent in form and substance and in an
amount reasonably acceptable to the Collateral Agent (not to exceed 100% of the
fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 6.02 and other Liens reasonably acceptable to the Collateral Agent, each
of which shall (A) contain a “tie-in” or “cluster” endorsement, if available in
the applicable jurisdiction at commercially reasonable rates (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), and (B) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, doing business, public road access,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, same as survey and so-called comprehensive coverage
over covenants and restrictions, to the extent such endorsements are available
in the applicable jurisdiction at commercially reasonable rates), (C) a survey
(which may take the form of an aerial survey, ExpressMap or equivalent
photographic depiction) in form and substance sufficient to obtain the Mortgage
Policy without the standard survey exception and otherwise reasonably
satisfactory to the Collateral Agent, (D) an opinion of local counsel to the
Loan Parties in the state in which such Mortgaged Property is located, with
respect to the enforceability and perfection of such Mortgage and any related
fixture filings, in form and substance reasonably satisfactory to the Collateral
Agent, and (E) to the extent not previously delivered, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to such Mortgaged Property on which any “building” (as defined in
the Flood Insurance Laws) is located, and if such property is in a special flood
hazard area, duly executed and acknowledged by the appropriate Loan Party,
together with evidence of flood insurance as and to the extent required under
Section 5.05 hereof.

 

58



--------------------------------------------------------------------------------

Notwithstanding anything herein or in any other Loan Document to the contrary,
the Loan Parties shall not be required to comply with Section 5.09(c)(ii) or
5.11(a) with respect to a Material Real Property unless and until (i) the
Administrative Agent and Collateral Agent shall have provided at least
forty-five (45) days’ prior notice to the Lenders that a Mortgage is expected to
be entered into with respect to such Material Real Property (which notice
requirement may, in the case of any Mortgage required to be entered into
pursuant to Section 5.11(a), be satisfied by the posting by the Administrative
Agent of Schedule 5.09 to the Platform), (ii) each Lender shall have advised the
Administrative Agent in writing that it has completed its due diligence with
respect to any applicable flood insurance requirements relating to such Material
Real Property and (iii) the Administrative Agent shall have provided the
Borrower with written notice of the satisfaction of the requirements in the
foregoing clauses (i) and (ii) and shall have requested, in a writing delivered
to the Borrower, that such Loan Parties comply with the applicable requirements
of Section 5.09(c)(ii) or 5.11(a), which compliance shall not be required until
the later of (x) the dates provided for in Section 5.09(c) or 5.11(a), as
applicable, and (y) the date that is ten (10) Business Days (or such longer
period as the Administrative Agent may agree in its sole discretion) after such
written notice is delivered to the Borrower pursuant to this clause (iii).

SECTION 5.10. Intellectual Property. The Borrower and its Subsidiaries shall,
and shall cause each Subsidiary to, (a) conduct its business without knowingly
infringing any intellectual property of any other Person which infringement
would reasonably be expected to result in a Material Adverse Effect, and
(b) comply in all material respects with the obligations under its material
intellectual property licenses, except to the extent that the failure to so
comply would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.11. Post-Closing Conditions.

(a)    Notwithstanding anything to the contrary in any Loan Document, no later
than ninety (90) days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall cause
to be delivered to the Administrative Agent each item described in
Section 5.09(c) for each Material Real Property described in clause (i) of the
definition of “Material Real Property”.

(b)    Notwithstanding anything to the contrary in any Loan Document, no later
than thirty (30) days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the Borrower shall
deliver to the Administrative Agent insurance certificates evidencing that each
policy of insurance described in Section 5.05(c) names the Administrative Agent
as an additional insured (solely in the case of liability insurance) or loss
payee (solely in the case of property insurance), as applicable.

(c)    Notwithstanding anything to the contrary in any Loan Document and subject
to the terms of the Intercreditor Agreement, no later than thirty (30) days
after the Effective Date (or such longer period as the Administrative Agent may
agree in its sole discretion), the Borrower shall deliver to the Administrative
Agent or the Collateral Agent (i) certificates representing the Equity Interests
of each Subsidiary (to the extent certificated and except to the extent such
Equity Interests constitute Excluded Property), accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank, and
(ii) each original instrument (as defined in the Uniform Commercial Code)
constituting Pledged Debt (as defined in the Security Agreement).

SECTION 5.12. Further Assurances. The Borrower shall, or shall cause each
applicable Loan Party to, promptly upon reasonable request by the Administrative
Agent or the Collateral Agent, (i) correct any material defect or error that may
be discovered in the execution, acknowledgment, filing or

 

59



--------------------------------------------------------------------------------

recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time in order to carry out more effectively the purposes of the Intercreditor
Agreement (if in effect) or the Collateral Documents, to the extent required
pursuant to the Collateral Documents. If the Collateral Agent reasonably
determines that it is required by applicable law to have appraisals prepared in
respect of the Mortgaged Property of any Loan Party, the Borrower shall
cooperate with the Administrative Agent to obtain appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations and any other Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof under the Existing Note Agreements
or the 2017 Indenture or otherwise set forth in Schedule 6.01, and extensions,
renewals, refinancings (including successive refinancings) and replacements of
any such Indebtedness with Indebtedness of a similar type that does not increase
the outstanding principal amount thereof except to the extent of unpaid accrued
interest on such Indebtedness and fees and expenses reasonably incurred in
connection with such extensions, renewals, refinancings and replacements;

(c) Indebtedness constituting loans or advances not prohibited by Section 6.04;

(d) Guarantees by the Borrower of obligations of any Subsidiary and by any
Subsidiary of obligations of the Borrower or any other Subsidiary;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance or
refinance (including successive refinancings) the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$50,000,000 at any time outstanding;

(f) Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $200,000,000 at
any time outstanding;

(g) Indebtedness of the Borrower or any Subsidiary owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’

 

60



--------------------------------------------------------------------------------

compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(h) Indebtedness of the Borrower or any Subsidiary (including obligations in
respect of letters of credit for the benefit of the issuer thereof) in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

(i) Indebtedness of an Acquired Entity existing at the time of the related
Permitted Acquisition which was not incurred in contemplation of such Permitted
Acquisition, provided that the aggregate principal amount of such Indebtedness
permitted by this clause (i) shall not exceed $100,000,000 at any time
outstanding;

(j) (i) unsecured Indebtedness of the Borrower and its Subsidiaries so long as
the Borrower, on a pro forma basis giving effect to such incurrence of
Indebtedness, is in compliance with a Fixed Charge Coverage Ratio of no less
than 2.25 to 1.00 and (ii) Indebtedness of the Borrower and its Subsidiaries not
otherwise permitted by this Section 6.01, so long as the aggregate outstanding
principal amount of such Indebtedness shall not exceed at any time the greater
of (x) $100,000,000 and (y) 25% of Consolidated EBITDA at such time; provided
that no more than $100,000,000 of such Indebtedness permitted by this clause
(ii) may be secured by a Lien on the assets of the Borrower or one or more of
the Borrower’s Subsidiaries;

(k) Indebtedness not otherwise permitted under this Section of the Borrower or
any Subsidiary as an account party in respect of letters of credit or bankers’
acceptances or similar instruments in an aggregate outstanding principal amount
not to exceed $25,000,000 at any time;

(l) Indebtedness in respect of Swap Agreements permitted by Section 6.05;

(m) Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business, provided that such Indebtedness is extinguished
within five Business Days after its incurrence;

(n) customer deposits and advance payments received by the Borrower or any
Subsidiary in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business;

(o) Indebtedness representing deferred compensation, stock-based compensation or
retirement benefits to employees of the Borrower or any Subsidiary incurred in
the ordinary course of business;

(p) Indebtedness of the Borrower or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

 

61



--------------------------------------------------------------------------------

(q) Indebtedness of any Subsidiary to the Borrower, the Borrower or any other
Subsidiary, or of the Borrower to any Subsidiary; provided that (i) subject to
Section 5.11, any such Indebtedness owing by any Loan Party to a Person that is
not a Loan Party shall be expressly subordinated in right of payment to the
Obligations pursuant to a customary subordination agreement (which may be in the
form of a global intercompany note) in form and substance reasonably
satisfactory to the Administrative Agent and (ii) any such Indebtedness owing by
any Person that is not a Loan Party to any Loan Party shall be evidenced by an
intercompany note pledged to the Collateral Agent pursuant to the terms of the
Collateral Documents to the extent required thereby;

(r) Indebtedness of the Borrower and its Subsidiaries incurred pursuant to the
Revolving Credit Agreement; provided that (x) the aggregate amount of
commitments thereunder shall not exceed the sum of $400 million and the
aggregate amount of incremental commitments permitted under the Revolving Credit
Agreement as in effect on the date hereof and (y) shall be subject to the
Intercreditor Agreement; and

(s) unsecured Indebtedness in the form of notes incurred on or prior to the
Effective Date pursuant to Supplemental Indenture No. 2 to the 2017 Indenture,
in an aggregate principal amount not to exceed $300,000,000.

For purposes of determining compliance with this Section 6.01, if an item of
Indebtedness meets the criteria of more than one of the types of Indebtedness
described in the above clauses, the Borrower, in its reasonable discretion,
shall classify, and from time to time may reclassify, such item of Indebtedness
and only be required to include the amount and type of such Indebtedness in one
of such clauses.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals, replacements and refinancings thereof that
do not increase the outstanding principal amount thereof except for any accrued
but unpaid interest and premium payable by the terms of such obligations thereon
and other reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with the Borrower
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals,
replacements and refinancings thereof that do not increase the outstanding
principal

 

62



--------------------------------------------------------------------------------

amount thereof except for any accrued but unpaid interest and premium payable by
the terms of such obligations thereon and other reasonable amounts paid, and
reasonable fees and expenses incurred, in connection with such extension,
renewal, replacement or refinancing;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 90% (or 100%
in the case of Capital Lease Obligations) of the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;

(e) customary bankers’ Liens and rights of setoff arising by operation of law
and incurred on deposits made in the ordinary course of business;

(f) Liens on Permitted Receivables Facility Assets of the Borrower and its
Subsidiaries in connection with or to secure Indebtedness arising under
Permitted Receivables Facilities;

(g) Liens attaching to commodity trading accounts or brokerage accounts incurred
in the ordinary course of business;

(h) pledges or deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(k) Liens that are customary contractual liens (including rights of set-off and
pledges) encumbering deposits and accounts and (A) relating to the establishment
of depository relations with banks or other financial institutions not given in
connection with the incurrence of any Indebtedness, (B) relating to pooled
deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred by the Borrower or any
Subsidiary in the ordinary course of business or (C) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

(l) Liens solely on cash earnest money deposits or deposits in connection with
indemnity obligations made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement entered into in connection with any
Permitted Acquisition;

(m) precautionary Uniform Commercial Code financing statements filed solely as a
precautionary measure in connection with operating leases or consignment of
goods;

 

63



--------------------------------------------------------------------------------

(n) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto as permitted under Section 6.01(p);

(o) customary Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds, all in favor of the provider of such services;

(p) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

(q) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business to facilitate the purchase, shipment or
storage of such inventory or other goods;

(r) Liens arising by operation of law under §1120 of the German Civil Code
(Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law;

(s) Permitted Supplier Financings and Liens (if any) arising in connection
therewith and financing statements filed under the Uniform Commercial Code
evidencing sales of accounts receivable made pursuant thereto, but only so long
as such Permitted Supplier Financings do not breach Section 6.03;

(t) Liens (i) incurred pursuant to Section 6.01(j)(ii) above (so long as the
Indebtedness secured thereby does not exceed $100,000,000 as set forth in the
proviso of such Section) and (ii) on assets of the Borrower and its Subsidiaries
not otherwise permitted above so long as the aggregate principal amount of the
Indebtedness and other obligations subject to such Liens does not at any time
exceed $25,000,000;

(u) Liens securing the Obligations;

(v) Liens on the Collateral securing the Indebtedness incurred pursuant to
Section 6.01(r) (and subject to the term thereof) and the other “Obligations”
(as defined in the Revolving Credit Agreement as in effect on the date hereof);
and

(w) Liens constituting the Existing Note Agreements Escrow;

provided, that notwithstanding anything to the contrary set forth in any
exception to this Section 6.02, the Borrower shall not, and shall not permit any
of its Subsidiaries to, create, incur or suffer to exist any Lien (A) in
reliance on the CNTA Basket, other than pursuant to the Collateral Documents or
pursuant to clause (v) above, subject to the Intercreditor Agreement, or
(B) that would require any notes issued under the 2017 Indenture to be equally
and ratably secured with the obligations secured by such Lien, unless the
Obligations are also so secured.

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise make any Disposition of its property or the

 

64



--------------------------------------------------------------------------------

Equity Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that:

(i) the Borrower and its Subsidiaries may purchase and sell inventory in the
ordinary course of business;

(ii) the Borrower and its Subsidiaries may enter into and consummate Permitted
Acquisitions;

(iii) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(iv) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Subsidiary may merge into
or consolidate with a Loan Party in a transaction in which the surviving entity
is such Loan Party (provided that any such merger or consolidation involving the
Borrower must result in the Borrower as the surviving entity) and any Subsidiary
that is not a Loan Party may merge into or consolidate with another Subsidiary
that is not a Loan Party, (B) any wholly owned Subsidiary may merge into or
consolidate with any wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no Person other than the
Borrower or a wholly owned Subsidiary receives any consideration, provided that
if any such merger or consolidation described in this clause (B) shall involve a
Loan Party, the surviving entity of such merger or consolidation shall be a Loan
Party, (C) any Subsidiary or Joint Venture may sell, transfer, lease or
otherwise dispose of its assets to one or more Loan Parties or one or more
Subsidiaries pursuant to a transaction permitted under Section 6.04 and (D) any
Subsidiary may sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) any of its assets (including Equity Interests)
to one or more Loan Parties and any Subsidiary that is not a Loan Party may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including Equity Interests) to one or more
Subsidiaries that are not Loan Parties;

(v) the Borrower or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Facility Assets under Permitted Receivables Facilities (subject to
the limitation that the Attributable Receivables Indebtedness thereunder shall
not exceed an aggregate amount of $200,000,000);

(vi) the Borrower and/or any Subsidiary may enter into any Permitted Supplier
Financing so long as the aggregate face amount of all accounts receivable of the
Borrower and its Subsidiaries that are sold pursuant to this clause (vi) shall
not exceed an amount equal to (x) 20.0% of Consolidated Total Assets during any
one fiscal year of the Borrower and (y) 7.5% of Consolidated Total Assets during
any one fiscal quarter of the Borrower, in each case based on Consolidated Total
Assets as of the most recently ended fiscal year of the Borrower for which
financial statements shall have been delivered pursuant to Section 5.01(a) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a), the most recent financial statements
referred to in Section 3.04(a)(i));

(vii) if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

65



--------------------------------------------------------------------------------

(viii) the Borrower or any Subsidiary may sell, transfer or otherwise dispose of
(A) excess, damaged, obsolete or worn out assets and scrap in the ordinary
course of business, and (B) other property or assets of the Borrower and its
Subsidiaries provided that (1) at the time thereof and immediately after giving
effect to such sale, transfer or other disposition, no Default shall have
occurred and be continuing, (2) such sale, transfer or disposal is for
consideration at least 75% of which is cash, and (3) such consideration is at
least equal to the fair market value of the assets being sold, transferred or
otherwise disposed of;

(ix) the Borrower or any Subsidiary may make additional Dispositions that,
together with all other property of the Borrower and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (ix), do not in the
aggregate exceed the greater of (a) $200 million and (b) 5.0% of Consolidated
Total Assets; and

(x) the Borrower and its Subsidiaries may transfer the Equity Interests in
certain Subsidiaries to other Subsidiaries and otherwise engage in transactions
in connection with the post-acquisition integration of ASP Royal and its
subsidiaries, in each case as set forth on Schedule 6.03.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing, but excluding purchases of capital stock or
other securities of the Borrower, and options, warrants or other rights to
acquire any such capital stock or other securities, to the extent permitted
under Section 6.06) of, make or permit to exist any loans or advances to,
Guarantee any Indebtedness of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) Receivables owing to the Borrower or any of its Subsidiaries arising from
sales of inventory and delivery of services under usual and customary terms in
the ordinary course of business;

(c) advances not to exceed $5,000,000 outstanding at any time to employees of
the Borrower and its Subsidiaries to meet expenses incurred by such employees in
the ordinary course of business;

(d) Loans in the ordinary course of business and generally consistent with past
practices, to officers, directors and employees in connection with the granting
of stock options or as incentive or bonus compensation;

(e) (i) investments by the Borrower or any of its Subsidiaries existing on the
date hereof in the capital stock of their respective Subsidiaries,
(ii) investments by the Borrower or any of its Subsidiaries in the capital stock
of its respective Subsidiaries which are Subsidiary Guarantors,

 

66



--------------------------------------------------------------------------------

whether now existing or hereafter created or established and (iii) loans and
advances by the Borrower or any of its Subsidiaries to any other Subsidiaries
outstanding on the date hereof, including the conversion of any such loans or
advances to Equity Interests in the Subsidiaries obligated with respect thereto;

(f) investments described in Schedule 6.03 in connection with the
post-acquisition integration of ASP Royal and its subsidiaries;

(g) investments, loans, advances and Guarantees not otherwise permitted by this
Section made by the Borrower to or in support of the obligations of any
Subsidiary and made by any Subsidiary to or in support of the obligations of the
Borrower or any other Subsidiary (provided that not more than an aggregate of
$100,000,000 in investments, loans, advances or Guarantees permitted solely by
this paragraph (g) may be outstanding at any time, during the term of this
Agreement, by any Loan Party to or in support of the obligations of a Person
that is not a Loan Party);

(h) Guarantees constituting Indebtedness permitted by Section 6.01;

(i) Permitted Acquisitions;

(j) Reserved;

(k) Existing Joint Ventures;

(l) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries;

(m) any other investment, loan, advance or Guarantee not otherwise permitted by
this Section (other than acquisitions, but including investments or capital
contributions by the Borrower or any Subsidiary in Joint Ventures) so long as
the aggregate amount outstanding of all such other investments, loans, advances
and Guarantees does not exceed $125,000,000 during the term of this Agreement;

(n) other investments, so long as no Default or Event of Default has occurred
and is continuing prior to making such investment or would arise after giving
effect thereto, in an aggregate amount, taken with all other investments made
pursuant to this Section 6.04(n) and all Restricted Payments made pursuant to
Section 6.06(d) (but without duplication as a result of the subtraction of any
such investments or Restricted Payments in accordance with the definition of
“Available Amount”), not to exceed the Available Amount; and

(o) additional investments not otherwise permitted under this Section 6.04 if
the Borrower is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such investments or would arise after giving effect thereto.

For purposes of determining compliance with this Section 6.04, (i) the amount of
any investment, loan or advance shall be the amount actually invested, loaned or
advanced, without adjustment for subsequent increases or decreases in the value
of such investment, loan or advance, less any amount paid, repaid,

 

67



--------------------------------------------------------------------------------

returned, distributed or otherwise received in cash in respect of such
investment, loan or advance and (ii) if an investment, loan or advance meets the
criteria of more than one of the types of investments, loans and advances
described in the above clauses, the Borrower, in its reasonable discretion,
shall classify, and from time to time may reclassify, such investment, loan or
advance and only be required to include the amount and type of such investment,
loan or advance in one of such clauses.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual or potential exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries), and (b) Interest Rate
Swap Agreements with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
rights to acquire shares of its stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees or directors of the Borrower
and its Subsidiaries, (d) the Borrower may make any other Restricted Payment, so
long as no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect thereto, in an
aggregate amount, taken with all other Restricted Payments made pursuant to this
Section 6.06(d) and all investments made pursuant to Section 6.04(n) (but
without duplication as a result of the subtraction of any such Restricted
Payments or investments in accordance with the definition of “Available
Amount”), not to exceed the Available Amount and (e) the Borrower may make
additional Restricted Payments not otherwise permitted under this Section 6.06
if the Borrower is in pro forma compliance with a Leverage Ratio of 4.00:1.00 or
below, so long as no Default or Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise after giving effect
thereto.

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its wholly owned Subsidiaries not involving any other
Affiliate, (c) transactions permitted under Section 6.04 with Joint Ventures
consisting of cash equity contributions by the Borrower and its Subsidiaries, or
any one or more of them, (d) any Restricted Payment permitted by Section 6.06
and (e) transactions contemplated by any Permitted Receivables Facility
Documents.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any material portion of the property or
assets of the Borrower and its Domestic Subsidiaries, taken as a whole, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or by
any Existing Note Agreements or by any financings from time to time permitted by
Section 6.01(j) (such financings permitted by Section 6.01(j), the “Permitted
Financings”) so long as, in the case of Permitted Financings, such prohibition,
restriction or condition is

 

68



--------------------------------------------------------------------------------

customary for the Indebtedness under the Permitted Financings, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in Permitted Receivables Facility Documents or the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any waiver thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Borrower or any Subsidiary takes any action for the
purpose of terminating, repudiating or rescinding any Loan Document or any of
its obligations thereunder;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier of the Borrower’s or such Subsidiary
Guarantor’s knowledge of such breach or notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

 

69



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (x) this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) in the case of a financial covenant
default under the Revolving Credit Agreement, such default shall not constitute
an event of default hereunder unless and until the lenders under the Revolving
Credit Agreement have accelerated their obligations and terminated their
commitments under the Revolving Credit Agreement as a result of such financial
covenant default;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (excluding the amount of any insurance coverage by
insurance companies with the financial ability to pay the same and who have
agreed in writing to cover the applicable claim(s)) shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any material provisions of
any Loan Document or shall assert in

 

70



--------------------------------------------------------------------------------

writing, or engage in any action or inaction based on any such assertion, that
any material provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(o) subject to Sections 5.09 and 5.11, and except as released in accordance with
Section 9.16, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.02, (except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing Equity Interests or
promissory notes pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements or continuation statements, Intellectual
Property Security Agreements (to the extent executed and delivered to the
Collateral Agent) or Mortgages (to the extent executed and delivered to the
Collateral Agent); or

(p) within 40 days following the Effective Date, all indebtedness under the
Existing Note Agreements (including any prepayment premium and make-whole amount
payable in connection therewith) shall not have been paid in full;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, (i) exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity and (ii) at such time or times as the Administrative Agent may elect,
apply all or part of the proceeds constituting Collateral in payments of the
Obligations (and in the event the Loans and other Obligations are accelerated
pursuant to the preceding sentence, the Administrative Agent shall, from time to
time, apply the proceeds constituting Collateral, and all other amounts received
on account of the Obligations) in accordance with Section 4.02 of the Security
Agreement.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than the sixth paragraph hereof,
relating to the resignation and replacement of the Administrative Agent) are
solely for the benefit of the Administrative Agent and the

 

71



--------------------------------------------------------------------------------

Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding

 

72



--------------------------------------------------------------------------------

paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor with the written consent of
the Borrower, which consent shall not be unreasonably withheld or delayed;
provided, that no such consent of the Borrower shall be required if an Event of
Default shall have occurred and be continuing on the date of such appointment.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further confirms that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Subsidiary Guaranty or any Collateral)
irrevocably authorize and direct the Collateral Agent to act as agent with
respect to the Collateral under each of the Collateral Documents and to enter
into the Loan Documents relating to the Collateral for the benefit of the
Lenders and the other Secured Parties. Each Lender and each other Secured Party
(by becoming a party hereto or otherwise obtaining the benefit of any Subsidiary
Guaranty or any Collateral) agrees that any action taken by the Administrative
Agent, the Collateral Agent or the Required Lenders (or, where required by the
express

 

73



--------------------------------------------------------------------------------

terms hereof, a different proportion of the Lenders) in accordance with the
provisions hereof and of the other Loan Documents and the exercise by the
Administrative Agent, the Collateral Agent or the Required Lenders (or, where
required by the express terms hereof, a different proportion of the Lenders) of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders and the other Secured Parties. Without limiting the generality of the
foregoing, the Collateral Agent and the Administrative Agent shall each have the
sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Secured Parties with respect to all payments and
collections arising in connection herewith and with the Loan Documents relating
to the Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by the Borrower
or any of its Subsidiaries, (iii) act as agent for the Secured Parties for
purposes stated therein to the extent such action is provided for under the Loan
Documents; (iv) manage, supervise and otherwise deal with the Collateral;
(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Loan Documents, and (vi) except as may be otherwise specifically
restricted by the terms hereof or of any other Loan Document, exercise all
remedies given to the Administrative Agent or the Collateral Agent or any other
Person with respect to the Collateral under the Loan Documents relating thereto,
applicable law, or otherwise.

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Subsidiary Guaranty or any Collateral)
irrevocably authorize (i) any Subsidiary Guarantor to be released from its
obligations under any Subsidiary Guaranty as contemplated by Section 9.16 and
(ii) the Administrative Agent to acknowledge the release of such Subsidiary
Guarantor from its obligations under such Subsidiary Guaranty and take any other
actions in connection therewith, in each case in accordance with Section 9.16.
Upon request by the Administrative Agent at any time, the Required Lenders will
reaffirm in writing the authorization granted in the immediately preceding
sentence.

In addition, the Lenders and each other Secured Party (by becoming a party
hereto or otherwise obtaining the benefit of any Subsidiary Guaranty or any
Collateral) irrevocably agree that any Lien on any property granted to or held
by the Collateral Agent under any Loan Document shall be automatically released
or subordinated, as applicable, and hereby irrevocably authorize and direct the
Administrative Agent to release or subordinate any such Lien, in each case as
contemplated by Section 9.16, and to execute, deliver, and file all documents
reasonably requested by the Borrower in connection therewith.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it c/o H.B. Fuller Company, 1200 Willow Lake
Boulevard, St. Paul, Minnesota 55110, Attention of Heidi Weiler (Telecopy No.
(651) 236-5724);

(ii) if to the Administrative Agent, to

with respect to all initial funding, closing and upfront fee notices,

 

74



--------------------------------------------------------------------------------

Primary Docs, 1 New York Plaza, New York, NY 10004;

with respect to all Loan Documents, amendment/waiver requests, financial
information, compliance certificates and related notices, Morgan Stanley Loan
Servicing, 1300 Thames Street Wharf, 4th floor, Baltimore, MD 21231; and

with respect to all Borrowing Requests, paydowns, interest payments, fee
payments, rollovers, rate settings, termination notices and other related
notices, Morgan Stanley Loan Servicing, 1300 Thames Street Wharf, 4th floor,
Baltimore, MD 21231;

(iii) if to the Collateral Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn L2, Chicago, Illinois 60603, Attention of Loan and Agency; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

75



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender or any other Person
or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.20, 2.21 and 2.22 with respect to an
Incremental Amendment, a Refinancing Amendment and an Extension Amendment,
respectively, and subject to clauses (c) and (d) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (except as provided in the definition of “LIBOR Screen Rate”
with respect to a change in the underlying index rate), or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii)

 

76



--------------------------------------------------------------------------------

postpone the scheduled date of payment of the principal amount of any Loan or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or the percentage with respect to any Lenders in the
definition of the term “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Sections 2.20, 2.21 and
2.22 to be parties to an Incremental Amendment, a Refinancing Amendment and an
Extension Amendment, respectively, Incremental Loans, Refinancing Loans and
Extended Loans may be included in the determination of Required Lenders on
substantially the same basis as the Loans are included on the Effective Date),
(vi) release the Borrower or all or substantially all of the Subsidiary
Guarantors from, its obligations under Article X or the Subsidiary Guaranty, as
applicable, or all or substantially all of the Collateral, without the written
consent of each Lender or (vii) waive any condition set forth in Section 4.02
without the written consent of the Majority in Interest of Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of a condition set forth in Section 4.02 for purposes of this
Section 9.02); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Loans, the Refinancing Loans and the Extended Loans pursuant to an
Incremental Amendment, a Refinancing Amendment and an Extension Amendment,
respectively) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the initial Loans, Incremental Loans, Refinancing Loans, Extended Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting

 

77



--------------------------------------------------------------------------------

Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) such Non-Consenting Lender
shall have received in same day funds on the day of such replacement an amount
equal to (1) the outstanding principal amount of its Loans and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent and their respective Affiliates,
including the reasonable fees, charges and disbursements of any one primary
counsel for the Administrative Agent, the Collateral Agent and their respective
Affiliates (and one additional local counsel in each jurisdiction as to which
the Administrative Agent and the Collateral Agent (as applicable) reasonably
determines local counsel is appropriate, for the Administrative Agent or the
Collateral Agent (as applicable), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [reserved] and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent or any Lender (provided that the Borrower’s obligations to pay
fees of counsel shall be limited to one counsel for the Administrative Agent,
the Collateral Agent and the Lenders taken as a whole and, solely in the case of
any actual or perceived conflict of interest, one additional counsel to all
similarly affected Lenders (and, if reasonably necessary, of one local counsel
in any relevant jurisdiction (and any special counsel reasonably retained by the
Administrative Agent) to the Administrative Agent and the Lenders taken as a
whole, and solely in the case of any such conflict of interest, one additional
local counsel to all similarly affected Lenders taken as a whole, in each such
relevant jurisdiction and one additional special counsel to all similarly
affected Lenders taken as a whole)), in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or

 

78



--------------------------------------------------------------------------------

alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries or their respective equity holders, Affiliates or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Collateral Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Collateral Agent (as applicable) such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

79



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of Loans from a Lender to another
Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans of any class, the amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) the assignee shall not be an Ineligible Institution.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

80



--------------------------------------------------------------------------------

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) the Borrower, any of its Subsidiaries or any of its Affiliates
(except as set forth in Section 9.04(e), below), or (d) a company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative

 

81



--------------------------------------------------------------------------------

Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Loans or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)    Notwithstanding anything contained in Section 2.18 or this Section 9.04
to the contrary, any of Borrower or its Subsidiaries may purchase by way of
assignment and become an assignee with respect to Loans at any time and from
time to time from Lenders in accordance with Section 9.04(a) hereof (each, a
“Permitted Loan Purchase”); provided, that, in respect of any Permitted Loan
Purchase, (A) no Permitted Loan Purchase shall be made from the proceeds of any
extensions of credit under the Revolving Credit Agreement, (B) upon consummation
of any such Permitted Loan Purchase, the Loans purchased pursuant thereto shall
be deemed to be automatically and immediately cancelled and extinguished in
accordance with Section 9.04(f), (C) in connection with any such Permitted Loan
Purchase, any of the Borrower or its Subsidiaries and such Lender that is the
assignor shall execute and deliver to the Administrative Agent a duly completed
Assignment and Assumption (and for the avoidance of doubt, (x) shall make the
representations and warranties set forth in the Assignment and Assumption

 

82



--------------------------------------------------------------------------------

and (y) shall not be required to execute and deliver an Assignment and
Assumption pursuant to Section 9.04(b)(ii)(C)) and shall otherwise comply with
the conditions to assignments under this Section 9.04 and (D) no Default or
Event of Default would exist immediately after giving effect on a pro forma
basis to such Permitted Loan Purchase.

(f)    Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(g)    Upon the assignment by any Lender of any Loans pursuant to a Permitted
Loan Purchase, either (i) the applicable assignee shall make a representation to
the Lender making such assignment that it does not possess material non-public
information with respect to the Borrower and its Subsidiaries that has not been
disclosed to such Lender or the Lenders generally or (ii) the applicable
assignor shall deliver to the Administrative Agent and the Borrower a customary
Big Boy Letter.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures

 

83



--------------------------------------------------------------------------------

and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

84



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities provided for herein, (h) with the
consent of the Borrower or (i) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

85



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its

 

86



--------------------------------------------------------------------------------

Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Lender or any of
its Affiliates has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against each of the
Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.16. Release of Subsidiary Guarantors and Collateral.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the other Loan Documents to which it is a
party (including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) and any pledge of Equity Interests in such
Subsidiary Guarantor and the Collateral owned by such Subsidiary Guarantor, in
each case pursuant to the Collateral Documents, shall automatically be released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise. In
connection with any termination or release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release, including directions to the Collateral Agent to effect
any such release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

(b) Further, if no Event of Default is continuing, the Administrative Agent
shall (and is hereby irrevocably authorized by each Lender to), upon the request
of the Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty and the other Loan Documents to which it is a party
(including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) if such Subsidiary Guarantor is no longer
a Material Subsidiary.

(c) At such time as the principal and interest on the Loans, the fees, expenses
and other amounts payable under the Loan Documents and the other Obligations
(other than Obligations expressly stated to survive such payment and
termination) shall have been paid in full in cash and the Commitments shall have
been terminated, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

(d) Notwithstanding anything to the contrary in any Loan Document, the
Collateral and any other collateral security for the Obligations shall
automatically be released, and the Administrative Agent shall direct the
Collateral Agent to release such Collateral or other collateral security, from
any security interest or Lien created by the Loan Documents (i) upon the
Disposition of such Collateral to any Person other than a Loan Party pursuant to
a transaction not restricted by this Agreement (or permitted pursuant to a
waiver or consent of a transaction otherwise prohibited hereby) (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it

 

87



--------------------------------------------------------------------------------

by any Loan Party upon its reasonable request without further inquiry), (ii) if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (except in the case of a release of all or substantially all of
the Collateral (other than in connection with a transaction not restricted by
Sections 6.03), which release shall require the written consent of all Lenders),
(iii) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon release of such Subsidiary Guarantor from its obligations under its
Subsidiary Guaranty pursuant to this Section 9.16, or (iv) as expressly provided
in any Collateral Document; and the Administrative Agent shall then deliver to
the Loan Parties all Collateral and any other collateral held under the Loan
Documents and related documents in the custody or possession of such Person and,
if reasonably requested by any Loan Party, shall execute and deliver (to the
extent applicable) to such Loan Party for filing in each office in which any
financing statement relative to such collateral, or any part thereof, shall have
been filed, a termination statement under the Uniform Commercial Code or like
statute in any other jurisdiction releasing or evidencing the release of the
Administrative Agent’s interest therein, and such other documents and
instruments as any Loan Party may reasonably request at the cost and expense of
the Borrower. The Administrative Agent shall not be liable for any action taken
by it at the reasonable request of a Loan Party pursuant to this
Section 9.16(d).

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.18. Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement shall be binding upon
the Lenders. Notwithstanding anything herein to the contrary, (i) the Liens
granted to the Administrative Agent pursuant to the Collateral Documents are
expressly subject to

 

88



--------------------------------------------------------------------------------

the Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder or under the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto is
subject to the limitations and provisions of the Intercreditor Agreement (if in
effect) and any other intercreditor agreement entered into pursuant hereto. In
the event of any conflict between the terms of the Intercreditor Agreement (if
in effect) or any other such intercreditor agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement (if in effect) or such other
intercreditor agreement, as applicable, shall govern.

Signature Pages Follow

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.B. FULLER COMPANY, as the Borrower By   /s/ John J. Corkrean   Name:   John J.
Corkrean   Title:   Executive Vice President and Chief Financial Officer

 

Signature Page to Term Loan Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., individually as a Lender and as
Administrative Agent By   /s/ Robbie Pearson   Name:   Robbie Pearson   Title:  
Executive Director

 

Signature Page to Term Loan Credit Agreement

H.B. Fuller Company



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 2,150,000,000.00     

 

 

 

Total

   $ 2,150,000,000.00     

 

 

 

 

Schedule 2.01 – 1



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

 

    

Entity Name

   Jurisdiction   

Owner Name

   Percent
Owned     

Class of Stock

  

Material
Subsidiary

  

Subsidiary
Guarantor

2-Sep-17    H.B. Fuller Company    Minnesota    External Shareholders     
100.00000      Common       North America                         Engent, Inc.
   Georgia    H.B. Fuller Company      100.00000      Common          H.B.
Fuller International, Inc.    Delaware    H.B. Fuller Company      100.000000  
   Common    Material Subsidiary    Subsidiary Guarantor    H.B. Fuller
Construction Products Inc.    Minnesota    H.B. Fuller Company      100.000000  
   Common    Material Subsidiary    Subsidiary Guarantor    Wisdom Adhesives,
LLC    Minnesota    H.B. Fuller Company      100.00000      N/A    Material
Subsidiary    Subsidiary Guarantor    HBF Windsor Holding Co.    Delaware   
H.B. Fuller Company      80.00000      Common    Material Subsidiary   
Subsidiary Guarantor          H.B. Fuller Deutschland Royal Holdings GmbH/Vision
494 GmbH      10.00000      Common                H.B. Fuller Deutschland Royal
Group GmbH/Vision 495 GmbH      10.00000      Common                H.B. Fuller
Deutschland Royal Holdings GmbH/Vision 494 GmbH      50.00000      Preferred   
            H.B. Fuller Deutschland Royal Group GmbH/Vision 495 GmbH     
50.00000      Preferred          H.B. Fuller Canada (partnership)    Canada   
H.B. Fuller Canada Holding Co.      99.99000      N/A                H.B. Fuller
Canada Investment Co.      0.010000      N/A          H.B. Fuller Canada Holding
Co.    Canada    H.B. Fuller Luxembourg Group Sarl      100.000000      Common
         H.B. Fuller Canada Investment Co.    Canada    H.B. Fuller Canada
Holding Co.      100.000000      Common          H.B. Fuller (Barbados) ISRL   
Barbados    H.B. Fuller International, Inc.      100.00000      Quota      
Asia Pacific                         Advanced Adhesives Pty Limited    Australia
   H.B. Fuller Company Australia Pty. Ltd.      100.000000      Unknown      

 

Schedule 3.01 – 1



--------------------------------------------------------------------------------

   CSW Technologies Pty Limited      Australia      Advanced Adhesives Pty
Plimited      100.000000      Unknown          H.B. Fuller Company Australia
Pty. Ltd.      Australia      H.B. Fuller Company      100.000000      Common   
            H.B. Fuller International, Inc.      1 share      Common         
Beijing Hystic New Materials Co., Ltd.      China      Tonsan Adhesive, Inc.   
  100.00000      Unknown          H.B. Fuller (China) Adhesives Ltd.      China
     H.B. Fuller Adhesives Mauritius Ltd.      100.00000      Registered Capital
Interest          H.B. Fuller (Guangzhou) Trading Co., Ltd.      China      H.B.
Fuller Company      4.76000      Registered Capital Interest                H.B.
Fuller Singapore Pte. Ltd.      95.24000      Registered Capital Interest      
   H.B. Fuller (Nanjing) Chemical Co., Ltd.      China      H.B. Fuller Company
     36.03600      Registered Capital Interest                H.B. Fuller
Singapore Pte. Ltd.      63.96400      Registered Capital Interest          H.B.
Fuller (Shanghai) Co. Ltd.      China      H.B. Fuller Company      100.00000  
   Registered Capital Interest          H.B. Fuller (Guangzhou) Adhesives Co.,
Ltd.      China      H.B. Fuller Adhesives Hong Kong Limited      100.00000     
Registered Capital Subscription          H.B. Fuller (Yantai) Advanced Materials
Co., Ltd.      China      H.B. Fuller Singapore Pte. Ltd.      100.00000     
Registered Capital Subscription          Tonsan Adhesive, Inc.      China     
H.B. Fuller Singapore Pte. Ltd.      95.00000      Registered Capital Interest
   Material Subsidiary             Minority Shareholders      5.00000     
Registered Capital Interest          Tonsan Suzhou Adhesive Co., Ltd.      China
     Tonsan Adhesive, Inc.      100.00000      Unknown          H.B. Fuller
Adhesives Hong Kong Limited     
Hong
Kong  
     H.B. Fuller Singapore Pte. Ltd.      100.00000      Nominative Shares      
   PT H.B. Fuller Indonesia      Indonesia      H.B. Fuller Singapore Pte. Ltd.
     98.16000      Common                H.B. Fuller Company      1.82000     
Common                H.B. Fuller International, Inc.      0.02000      Common
         PT. HBFuller Adhesives Indonesia      Indonesia      H.B. Fuller
Singapore Pte. Ltd.      96.06000      Registered Shares                H.B.
Fuller International, Inc.      3.94000      Registered Shares          H.B.
Fuller Korea Co., Ltd.     

Korea,
Republic
Of  
 
     H.B. Fuller Company      100.000000      Common          H.B. Fuller
Adhesives Malaysia Sdn. Bhd.      Malaysia      H.B. Fuller Singapore Pte. Ltd.
     100.000000      Common          H.B. Fuller Adhesives Mauritius Ltd.     
Mauritius      H.B. Fuller Company      100.00000      Ordinary Shares         
      Minority Shareholders      21 shares      Ordinary Shares      

 

Schedule 3.01 – 2



--------------------------------------------------------------------------------

   H.B. Fuller (New Zealand) Limited    New
Zealand    H.B. Fuller Company Australia Pty. Ltd.      100.00000      Ordinary
Shares          H.B. Fuller (Philippines), Inc.    Philippines    H.B. Fuller
Company      93.68000      Common                Filinvest Development
Corporation      6.32000      Common          HBF Realty Corporation   
Philippines    H.B. Fuller Company      40.000000      Common               
Bank of Philippine Islands Asset Management and Trust Group      60.00000     
Common          H.B. Fuller Singapore Pte. Ltd.    Singapore    H.B. Fuller
Canada      47.57000      Common    Material Subsidiary             H.B. Fuller
Company      52.43000      Common          H.B. Fuller Taiwan Co., Ltd.   
Taiwan,
Province
of China    H.B. Fuller Company      0.99982      Common                Minority
Shareholders      0.00018      Common          H.B. Fuller (Thailand) Co., Ltd.
   Thailand    H.B. Fuller Company      99.9965      Common               
Minority Shareholders      0.003500      Common       EIMEA                     
   H.B. Fuller Austria GesmbH    Austria    H.B. Fuller Benelux B.V.     
90.000000      Share Capital                H.B. Fuller Company      10.000000  
   Share Capital          H.B. Fuller Belgie BVBA    Belgium    H.B. Fuller
Benelux B.V.      100.00000      Registered Capital Subscription         
Cyberbond CS S.R.O.    Czech
Republic    Cyberbond Europe GmbH      75.000000      Share Capital            
   H.B. Fuller Deutschland Holding GmbH      25.000000      Share Capital      
   H.B. Fuller Egymelt, a limited liability company    Egypt    H.B. Fuller
Egypt Investment LLC      50.000000      Share Capital                H.B.
Fuller Egypt Trade LLC      50.000000      Share Capital          H.B. Fuller
Egypt Investment LLC    Egypt    H.B. Fuller Deutschland GmbH      50.000000  
   Share Capital                H.B. Fuller Deutschland Holding GmbH     
50.000000      Share Capital          H.B. Fuller Egypt Trade LLC    Egypt   
H.B. Fuller Deutschland GmbH      50.000000      Share Capital               
H.B. Fuller Deutschland Holding GmbH      50.000000      Share Capital         
Oy H.B. Fuller Nordic AB    Finland    H.B. Fuller Benelux B.V.      100.000000
     Ordinary Shares      

 

Schedule 3.01 – 3



--------------------------------------------------------------------------------

   S.A.R.L. Cyberbond France       France    Cyberbond Europe GmbH    100.000000
   Unknown       H.B. Fuller France       France    H.B. Fuller Benelux B.V.   
100.000000    Common       H.B. Fuller Adhesives France SAS       France    H.B.
Fuller France    100.000000    Unknown       Cyberbond Europe GmbH       Germany
   H.B. Fuller Deutschland Holding GmbH    100.000000    Share Capital      
H.B. Fuller Adhesives Deutschland GmbH       Germany    H.B. Fuller Deutschland
Holding GmbH    100.0000    Ordinary Shares       H.B. Fuller Deutschland GmbH
      Germany    H.B. Fuller Deutschland Holding GmbH    100.000000    Share
Capital       H.B. Fuller Deutschland Holding GmbH       Germany    H.B. Fuller
Benelux B.V.    100.000000    Share Capital       H.B. Fuller Deutschland
Produktions GmbH       Germany    H.B. Fuller Company    10.000000    Share
Capital                H.B. Fuller Deutschland Holding GmbH    90.00000    Share
Capital       Isar-Rakoll Chemie, GmbH    1    Germany    H.B. Fuller
Deutschland Produktions GmbH    100.00000    Share Capital       Paul Heinicke
GmbH & Co. (partnership with limited partner and general partner)       Germany
   H.B. Fuller Deutschland Holding GmbH (Limited Partner)    100.00000    N/A   
            H.B. Fuller Adhesives Deutschland GmbH (General Partner)       N/A
      H.B. Fuller Deutschland Royal Holdings GmbH/Vision 494 GmbH       Germany
   H.B. Fuller Luxembourg Group Sarl    100.00000    Share Capital       H.B.
Fuller Deutschland Royal Group GmbH/Vision 495 GmbH       Germany    H.B. Fuller
Deutschland Royal Holdings GmbH/Vision 494 GmbH    100.00000    Share Capital   
   H.B. Fuller Greece S.A.I.C.       Greece    H.B. Fuller Adhesives Netherlands
B.V.    99.998737    Common                H.B. Fuller Adhesives UK Ltd.   
0.001263    Common       H.B. Fuller Hungary Kft.       Hungary    H.B. Fuller
Adhesives Deutschland GmbH    3.330000    Quotas                H.B. Fuller
Deutschland GmbH    96.670000    Quotas       H.B. Fuller Finance (Ireland)   
   Ireland    H.B. Fuller Europe GmbH    100.000000    Share Capital & Preferred
   Material Subsidiary    H.B. Fuller Ireland Limited    1    Ireland    Datac
Adhesives Limited    100.00000    Nominative Shares       H.B. Fuller India
Adhesives Private Limited       India    H.B. Fuller Benelux B.V.    99.588562
   Common                H.B. Fuller Company    0.370294    Common            
   H.B. Fuller International, Inc.    0.041144    Common                H.B.
Fuller Benelux B.V.    100.000000    Preferred   

 

Schedule 3.01 – 4



--------------------------------------------------------------------------------

   H.B. Fuller Adhesives Italia S.r.l.       Italy    H.B. Fuller Italia Holding
S.r.l.    100.00000    Registered Capital Shares       H.B. Fuller Italia
Holding S.r.l.       Italy    H.B. Fuller Benelux B.V.    100.000000    Common
      H.B. Fuller Italia Produzione S.r.l.       Italy    H.B. Fuller Italia
Holding S.r.l.    100.000000    Common       H.B. Fuller Italia s.r.l.      
Italy    H.B. Fuller Italia Holding S.r.l.    100.000000    Common       H.B.
Fuller Kenya Limited       Kenya    H.B. Fuller Benelux B.V.    100.00000   
Common       Multi-Clean (Lebanon) S.A.R.L.    2    Lebanon    H.B. Fuller
Company    100.000000    Common       H.B. Fuller Lebanon S.A.R.L.    2   
Lebanon    H.B. Fuller Company    100.000000    Common       H.B. Fuller Finance
Luxembourg Sarl       Luxembourg    H.B. Fuller Luxembourg Group Sarl   
100.00000    Shares       H.B. Fuller Luxembourg Group Sarl       Luxembourg   
H.B. Fuller Luxembourg Holding Sarl    100.00000    Shares       H.B. Fuller
Luxembourg Holding Sarl       Luxembourg    H.B. Fuller International, Inc.   
100.00000    Shares       H.B. Fuller Royal Luxembourg Holding Sarl      
Luxembourg    H.B. Fuller International, Inc.    100.00000    Shares       H.B.
Fuller Benelux B.V.       Netherlands    H.B. Fuller Canada Holding Co.   
100.000000    Shares    Material Subsidiary    H.B. Fuller Adhesives Netherlands
B.V.       Netherlands    H.B. Fuller Benelux B.V.    100.00000    Ordinary
Shares       H.B. Fuller Poland Sp.Z.o.o.       Poland    H.B. Fuller
Deutschland GmbH    100.00000    Ordinary Shares       H.B. Fuller, Isar-Rakoll,
S.A.       Portugal    H.B. Fuller Portugal - SGPS, Lda.    100.000000    Common
      H.B. Fuller Portugal - SGPS, Lda.       Portugal    H.B. Fuller Benelux
B.V.    90.000000    Common             Portugal    H.B. Fuller Company   
10.000000    Common       H.B. Fuller Portugal, Produtos Quimicos, S.A.      
Portugal    H.B. Fuller Portugal - SGPS, Lda.    100.000000    Common       H.B.
Fuller Adhesives Romania SRL       Romania    H.B. Fuller Adhesives Deutschland
GmbH    100.00000    Nominative Shares       H.B. Fuller Rus Ltd.       Russia
   H.B. Fuller Benelux B.V.    99.00000    Pending change                H.B.
Fuller Deutschland GmbH    1.00000    Pending change       Cyberbond Iberica,
S.L.       Spain    Cyberbond Europe GmbH    100.00000    N/A       H.B. Fuller
Adhesives Spain S.L.       Spain    H.B. Fuller Adhesives France SAS   
100.00000    N/A       H.B. Fuller Espana, S.A.       Spain    H.B. Fuller
Company    100.000000    Common       H.B. Fuller Sverige AB       Sweden   
H.B. Fuller Benelux B.V.    100.000000    Common       H.B. Fuller Europe GmbH
      Switzerland    H.B. Fuller Benelux B.V.    99.000000    Common    Material
Subsidiary             H.B. Fuller Canada Holding Co.    1.000000    Common   
   H.B. Fuller IP Licensing GmbH       Switzerland    H.B. Fuller Europe GmbH   
100.00000    Quotas   

 

Schedule 3.01 – 5



--------------------------------------------------------------------------------

   H.B. Fuller Schweiz GmbH    2    Switzerland    H.B. Fuller Deutschland
Produktions GmbH    100.00000    Common       H.B. Fuller Kimya Sanayi Ticaret
Anonim Sirketi       Turkey    Datac Adhesives Limited    0.000005   
Share Capital                H.B. Fuller Benelux B.V.    99.99998    Share
Capital                H.B. Fuller Deutschland GmbH    0.000005    Share Capital
               H.B. Fuller Deutschland Holding GmbH    0.000005    Share Capital
               H.B. Fuller Deutschland Produktions GmbH    0.000005    Share
Capital       H.B. Fuller Middle East FZE       United Arab Emirates    H.B.
Fuller Benelux B.V.    100.00000    Unknown       Datac Adhesives Limited      
United Kingdom    H.B. Fuller Company    100.000000    Common       H.B.F. Ltd.
   1    United Kingdom    H.B. Fuller U.K. Operations Limited    100.00000   
Common       H.B. Fuller Adhesives UK Ltd.       United Kingdom    Datac
Adhesives Limited    100.00000    Ordinary Shares       H.B. Fuller Group
Limited       United Kingdom    Datac Adhesives Limited    100.000000    Common
      H.B. Fuller Pension Trustees Limited       United Kingdom    H.B. Fuller
Company    50.000000    Common                H.B. Fuller U.K. Manufacturing
Limited    50.000000    Common       H.B. Fuller U.K. Limited       United
Kingdom    H.B. Fuller U.K. Operations Limited    100.000000    Common      
H.B. Fuller U.K. Manufacturing Limited       United Kingdom    H.B. Fuller U.K.
Operations Limited    100.000000    Common       H.B. Fuller U.K. Operations
Limited       United Kingdom    H.B. Fuller Group Limited    100.000000   
Common    LA                         H.B. Fuller Chile, S.A.       Chile    H.B.
Fuller Latin America Adhesives, S.A.    99.990000    Common               
Minority Shareholder    0.01000    Common       H.B. Fuller Latin America Shared
Services, S.R. Ltda       Costa Rica    H.B. Fuller International, Inc.   
100.000000    Common       Distribuidora Americana, S.A.    1    Ecuador    H.B.
Fuller Company    100.00000    Common       H.B. Fuller Mexico, S.A. de C.V.   
   Mexico    H.B. Fuller Company    100.000000    Common       Chemical Supply
Corporation       Panama    H.B. Fuller Company    100.000000    Common      
H.B. Fuller Latin America Adhesives S.A.       Panama    H.B. Fuller Company   
99.94110    Ordinary Shares                Minority shareholders    0.05890   
Ordinary Shares   

 

Schedule 3.01 – 6



--------------------------------------------------------------------------------

Chemical Supply Subs                         H.B. Fuller Argentina, S.A.I.C.   
   Argentina    H.B. Fuller Company    2.000000    Common               
Chemical Supply Corporation    98.000000    Common       H.B. Fuller Bolivia,
Ltda.    1    Bolivia    Chemical Supply Corporation    50.00000    Common      
         Kativo Chemical Industries, S.A.    50.00000    Common       H.B.
Fuller Brasil, Ltda.       Brazil    Chemical Supply Corporation    100.00000   
Common       Adhesivos H.B. Fuller (Sul) Ltda.    2    Brazil    Chemical Supply
Corporation    99.96000    Common                H.B. Fuller Brasil, Ltda.   
0.04000    Common       Plexbond Quimica S/A       Brazil    H.B. Fuller Brasil,
Ltda.    99.99990    Common                Chemical Supply Corporation   
0.00010    Common       H.B. Fuller Colombia S.A.S.       Colombia    Chemical
Supply Corporation    100.00000    Common       H.B. Fuller Centroamerica, S.A.
      Costa Rica    Chemical Supply Corporation    100.000000    Common      
H.B. Fuller Caribe, S.A.    1    Dominican Republic    Bancalari, Juan   
0.010000    Common             Dominican Republic    Chemical Supply Corporation
   99.42000    Common             Dominican Republic    Ferrer, Olga    0.540000
   Common             Dominican Republic    H.B. Fuller Centroamerica, S.A.   
0.010000    Common             Dominican Republic    Kativo Co. Corp.   
0.010000    Common             Dominican Republic    Kativo de Honduras, S.A.   
0.010000    Common       H.B. Fuller Ecuador, S.A.    1    Ecuador    Chemical
Supply Corporation    100.00000    Common       H.B. Fuller Guatemala, S.A.    1
   Guatemala    Chemical Supply Corporation    100.00000    Common      
Resistol, S.A.    1    Guatemala    H.B. Fuller Guatemala, S.A.    100.000000   
Common       Adhesivos Mexico Servicios Especializados S. de R.L. de C.V.      
Mexico    Chemical Supply Corporation    99.966700    Quota Certificates      
         H.B. Fuller International, Inc.    0.03330    Quota Certificates      
H.B. Fuller Peru, S.A.    1    Peru    Chemical Supply Corporation    99.00000
   Common                Minority Shareholder    1.00000    Common       H.B.
Fuller Uruguay, S.A.    2    Uruguay    Chemical Supply Corporation    100.00000
   Common       H.B. Fuller Venezuela, C.A.    1    Venezuela    Chemical Supply
Corporation    100.00000    Common   

 

Schedule 3.01 – 7



--------------------------------------------------------------------------------

Royal Acquisition Subs                         ADCO Europe Holding GmbH   
Germany    ADCO Global, Inc.      100.000000      Share Capital    Material
Subsidiary       ADCO Global Inc.    Delaware    Royal Holdings, Inc.     
100.000000      Common    Material Subsidiary    Subsidiary Guarantor    ADCO
Koemmerling Hong Kong Limited    Hong Kong    ADCO Europe Holding GmbH     
100.000000      Share Capital          ADCO Koemmerling (Nanjing) Advanced
Materials Co., Ltd.    China    Koemmerling Hong Kong Limited      100.000000  
   Unknown          ADCO Products, LLC    Delaware    ADCO Global, Inc.     
100.000000      N/A    Material Subsidiary    Subsidiary Guarantor    Adhesive
Packaging Specialties, LLC    Massachusetts    Nutek, LLC      100.000000     
N/A          AP Plastics, LLC    Massachusetts    Nutek, LLC      100.000000  
   N/A          ASP Royal Acquisition Corp.    Delaware    HBF Windsor Holding
Co.      100.000000      Common    Material Subsidiary    Subsidiary Guarantor
   Bacon Acquisitions, LLC    Oklahoma    CP Holdco, Inc.      100.000000     
N/A          Chemical Innovations Limited    England    Kommerling UK Limited   
  100.000000      Ordinary          CP Holdco, Inc.    Oklahoma    Royal
Adhesives and Sealants, LLC      100.000000      Common          Dalton
Properties LLC    Delaware    Royal Adhesives and Sealants, LLC      100.000000
     N/A    Material Subsidiary    Subsidiary Guarantor    EternaBond, LLC   
Delaware    ADCO Products, LLC      100.000000      N/A          Extreme
Adhesives, LLC    New
Hampshire    Royal Adhesives and Sealants, LLC      100.000000      N/A         
Kömmerling Chemische Fabrik GmbH    Germany    ADCO Europe Holding GmbH     
100.000000      Share Capital    Material Subsidiary       Kommerling Chimie
s.a.r.l.    France    ADCO Europe Holding GmbH      99.990000      Unknown      
         Minority Shareholders      0.010000      Unknown          Kommerling UK
Limited    England    ADCO Europe Holding GmbH      100.000000      Ordinary   
      Mansfield (Sixth Avenue) Properties LLC    Delaware    Royal Adhesives and
Sealants, LLC      100.000000      N/A          Millennium Adhesive Holdings,
LLC    Ohio    Millennium Adhesive Products, LLC      100.000000      N/A      
   Millennium Adhesive Products, LLC    Ohio    ADCO Products, LLC     
100.000000      N/A          Nutek, LLC    Massachusetts    Royal Adhesives and
Sealants, LLC      100.000000      N/A          Royal Acquisition Corp.   
Delaware    ASP Royal Acquisition Corp.      100.000000      Common    Material
Subsidiary    Subsidiary Guarantor    Royal Adhesives and Sealants, LLC   
Delaware    Royal Holdings, Inc.      100.000000      N/A    Material Subsidiary
   Subsidiary Guarantor    Royal Adhesives & Sealants Canada Ltd.    Canada   
Royal Adhesives and Sealants, LLC      100.000000      Common          Royal
Holdings, Inc.    Delaware    Royal Acquisition Corp.      100.000000     
Common    Material Subsidiary    Subsidiary Guarantor

 

Schedule 3.01 – 8



--------------------------------------------------------------------------------

   Simpsonville Properties LLC    Delaware    Royal Adhesives and Sealants, LLC
     100.000000      N/A    Material Subsidiary    Subsidiary Guarantor    South
Bend Properties LLC    Delaware    Royal Adhesives and Sealants, LLC     
100.000000      N/A    Material Subsidiary    Subsidiary Guarantor    Stag
Limited    England    Kommerling UK Limited      100.000000      Ordinary      
   Tioga Coatings, LLC    Delaware    ADCO Products, LLC      100.000000     
N/A          The Dolphin Company, LLC    Ohio    ADCO Products, LLC     
100.000000      N/A          TSV Adhesives Systems, Inc.    Illinois    Royal
Adhesives and Sealants, LLC      100.000000      Common          WTT Systems,
LLC    Ohio    Millennium Adhesive Holdings, LLC      100.000000      N/A      

 

1 Inactive Entities

2 To be liquidated/dissolved

Existing Joint Ventures:

 

  •   Sekisui-Fuller Co. Ltd.

 

Schedule 3.01 – 9



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

Schedule 3.06 – 1



--------------------------------------------------------------------------------

SCHEDULE 5.09

CERTAIN MORTGAGED PROPERTIES

 

Entity of Record

  Address   City   County   State H.B. Fuller Company   1200 WILLOW LAKE
BLVD   ST. PAUL   Ramsey   MN H.B. Fuller Company   3450 LABORE ROAD   ST. PAUL
  Ramsey   MN H.B. Fuller Company   5000 CHARTER OAK
DRIVE   PADUCAH   McCracken   KY H.B. Fuller Company   417 N.W. 136TH ST.  
VANCOUVER   Clark   WA

 

Schedule 5.09 – 1



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

(as of 09/02/2017)

 

Obligor

   USD Equivalent     

Obligees

  

Collateral

  

Guarantor

H.B. Fuller Argentina S.A.I.C.

     2,130,662      Citibank N.A.    None    H.B. Fuller Company

H.B. Fuller Brazil, Ltda.

     8,190,045      Citibank N.A.    None    H.B. Fuller Company

H.B. Fuller Chile, S.A.

     1,085,629      Citibank N.A.    None    H.B. Fuller Company

H.B. Fuller Colombia, Ltda.

     30,447      Citibank N.A.    None    H.B. Fuller Company

H.B. Fuller Plexbond S/A

     3,979,652      Citibank N.A.    None    H.B. Fuller Company

H.B. Fuller Portugal, Produtos Quimicos, S.A.

     593,586      Agency of Investment    None    H.B. Fuller Company

Cyberbond Europe GmbH

     442,623      Stadtsparkasse Wunstorf    Property & Equipment    H.B. Fuller
Company

PT HBFULLER ADHESIVE INDONESIA

     5,629,073      Bank of Tokyo-Mitsubishi    None    H.B. Fuller Company

Tonsan Adhesive, Inc.

     1,445,790      Bank of Tokyo-Mitsubishi    None    H.B. Fuller Company

Tonsan Suzhou Adhesive Co., Ltd.

     2,287,143      Bank of Tokyo-Mitsubishi    None    H.B. Fuller Company

Tonsan Suzhou Adhesive Co., Ltd.

     3,049,524      Bank of China    None    H.B. Fuller Company

 

Schedule 6.01 – 1



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

Mortgage in favor of Stadtsparkasse Wunstorf on the real property and facility
of Cyberbond Europe GmbH located in Germany to secure outstanding debt of
Cyberbond Europe GmbH in existence prior to the acquisition thereof in the
outstanding principal amount of $442,623.

 

Schedule 6.02 – 1



--------------------------------------------------------------------------------

SCHEDULE 6.08

RESTRICTIVE AGREEMENTS

None.

 

Schedule 6.08 –1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between Insert
name of Assignor (the “Assignor”) and Insert name of Assignee (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                              2.
   Assignee:                                                                   
and is an Affiliate/Approved Fund of identify Lender1 3.    Borrower:    H.B.
Fuller Company 4.    Administrative Agent:    Morgan Stanley Senior Funding,
Inc., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    The Term Loan Credit Agreement dated as of October [●], 2017 among
H.B. Fuller Company, the Lenders parties thereto and Morgan Stanley Senior
Funding, Inc., as Administrative Agent

 

 

1  Select as applicable.

 

1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility

Assigned2

   Aggregate Amount of
Commitment/Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans3      $                   $                          %     $
                  $                          %     $                   $
                         % 

Effective Date:              , 20     TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR NAME OF ASSIGNOR By:  

                                                               
                   

  Title: ASSIGNEE NAME OF ASSIGNEE By:  

                                                               
                   

  Title:

 

Consented to and Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

                                                               
                   

  Title: Consented to:4 H.B. FULLER COMPANY By:  

                                                               
                   

  Title:

 

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g., “Loan”,
“Incremental Loan”, etc.).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, [and] (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee [and (vi) it does not possess material non-public
information with respect to the Borrower and its Subsidiaries that either
(A) has not been disclosed to the Lenders generally (other than such Lenders
that have elected not to receive such information) or (B) if not disclosed to
Lenders, would reasonably be expected to have a material effect on, or otherwise
be material to (1) a Lender’s decision to participate in any such assignment or
(2) the market price of such Loans]1; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

1  To be included when Assignee is the Borrower or a Subsidiary. If the Assignee
cannot make the representation specified in brackets, then the following text
shall be included lieu thereof: “The Assignee[s] cannot represent at this time
that [it does][they do] not possess material non-public with respect to the
Borrower and its Subsidiaries that either (1) has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
information) or (2) if not disclosed to the Lenders, would reasonably be
expected to have a material effect on, or otherwise be material to (A) a
Lender’s decision to participate in any such assignment or (B) the market price
of such Loans”

 

1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF U.S. COUNSEL FOR THE LOAN PARTIES

Attached

 

1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Term Loan Credit Agreement,
dated as of October [●], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among H.B. Fuller Company
(the “Borrower”), the Lenders from time to time party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate principal amount of the Loans and/or one or
more tranches of Incremental Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Loans and/or to participate in
such a tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate principal amount of the Loans and enter into
a tranche of Incremental Loans pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Loans and
participate in a tranche of Incremental Loans under the Credit Agreement by
executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have the aggregate principal amount of its Loans increased by $        , thereby
making the aggregate amount of its total Loans outstanding equal to $        
and participate in a tranche of Incremental Loans with a commitment amount equal
to $         with respect thereto.

2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

INSERT NAME OF INCREASING LENDER By:  

                                                                             

Name:   Title:  

 

Accepted and agreed to as of the date first written above: H.B. FULLER COMPANY
By:  

                                                                         

Name:   Title:   Acknowledged as of the date first written above:

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

By:  

                                                                         

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Term Loan Credit Agreement,
dated as of October [●], 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among H.B. Fuller Company
(the “Borrower”), the Lenders from time to time party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Loans and participate in
tranches of Incremental Loans under the Credit Agreement subject to the approval
of the Borrower and the Administrative Agent, by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a commitment with respect to Incremental
Loans of $        .

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

 

1



--------------------------------------------------------------------------------

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

remainder of this page intentionally left blank

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

INSERT NAME OF AUGMENTING LENDER By:  

                                                                             

Name:   Title:  

 

Accepted and agreed to as of the date first written above: H.B. FULLER COMPANY
By:  

                                                                         

Name:   Title:   Acknowledged as of the date first written above:

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

By:  

                                                                         

Name:   Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF CLOSING DOCUMENTS

H.B. FULLER COMPANY

TERM LOAN CREDIT AGREEMENT

October 20, 2017

LIST OF CLOSING DOCUMENTS1

A.    LOAN DOCUMENTS

 

1. Term Loan Credit Agreement (the “Credit Agreement”) by and among H.B. Fuller
Company, a Minnesota corporation (the “Borrower”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and Morgan Stanley Senior
Funding, Inc., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a term loan credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$[2,105,000,000].

SCHEDULES

 

Schedule 2.01

  —      Commitments

Schedule 3.01

  —      Subsidiaries

Schedule 3.06

  —      Disclosed Matters

Schedule 6.01

  —      Existing Indebtedness

Schedule 6.02

  —      Existing Liens

Schedule 6.03

  —      Specified Intercompany Transfers

Schedule 6.08

  —      Restrictive Agreements

EXHIBITS

 

Exhibit A

  —      Form of Assignment and Assumption

Exhibit B

  —      Form of Opinion of Loan Parties’ U.S. Counsel

Exhibit C-1

  —      Form of Increasing Lender Supplement

Exhibit C-2

  —      Form of Augmenting Lender Supplement

Exhibit D

  —      List of Closing Documents

Exhibit E

  —      [Reserved]

Exhibit F

  —      Form of Subsidiary Guaranty

Exhibit G

  —      Form of Security Agreement

Exhibit H

  —      Form of Perfection Certificate

Exhibit I

  —      Form of Perfection Certificate Supplement

Exhibit J

  —      Form of Mortgage

Exhibit K

  —      Form of Intercreditor Agreement

 

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel

 

1



--------------------------------------------------------------------------------

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(d) of the Credit Agreement.

B.    CORPORATE DOCUMENTS

 

3. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request Borrowing under the Credit Agreement.

 

4. Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C.    OPINIONS2

 

5. Opinion of Faegre Baker Daniels LLP, U.S. counsel for the Loan Parties.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS

 

6. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following as of the Effective Date:
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement (other than the representation contained in Section 3.04(b))
are true and correct on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default has occurred and is
then continuing.

 

 

2  Additional opinions to be confirmed.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Reserved

EXHIBIT F

FORM OF

SUBSIDIARY GUARANTY

GUARANTY

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of October [●], 2017, by
and among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower which become parties to this Guaranty by
executing a supplement hereto (a “Guaranty Supplement”) in the form attached as
Annex I, the “Guarantors”) in favor of the Administrative Agent, for the ratable
benefit of the Holders of Obligations (as defined below), under the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, H.B. FULLER COMPANY, a Minnesota corporation (the “Borrower”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
(the “Administrative Agent”) for itself and the other Lenders, have entered into
that certain Term Loan Credit Agreement dated as of October [●], 2017 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Credit Agreement that each of the Guarantors (constituting all
of the Subsidiaries of the Borrower required to execute this Guaranty pursuant
to Section 5.09 of the Credit Agreement) execute and deliver this Guaranty,
whereby each of the Guarantors, with full recourse, shall guarantee the payment
when due of all Obligations, including, without limitation, all principal,
interest and other amounts that shall be at any time payable by the Borrower
under the Credit Agreement or the other Loan Documents; and

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower described in the Credit
Agreement, each of the Guarantors is willing to guarantee the Obligations of the
Borrower;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or upon the occurrence of any Credit Event) that:

(A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

(B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrower or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or
(ii) conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

 

2



--------------------------------------------------------------------------------

(D) It has no Indebtedness other than Indebtedness permitted under Section 6.01
of the Credit Agreement.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Loan outstanding under the Credit Agreement or
any amount payable under the Credit Agreement or any other Guaranteed
Obligations shall remain unpaid, it will, and, if necessary, will enable each of
the Borrower to, fully comply with those covenants and agreements of the
Borrower applicable to such Guarantor set forth in the Credit Agreement.

SECTION 3. The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) all other amounts payable by the Borrower
or any of its Subsidiaries under the Credit Agreement and the other Loan
Documents and (ii) the punctual and faithful performance, keeping, observance,
and fulfillment by the Borrower of all of the agreements, conditions, covenants,
and obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Obligations”). Upon (x) the failure by the
Borrower or any of its Affiliates, as applicable, to pay punctually any such
amount or perform such obligation, and (y) such failure continuing beyond any
applicable grace or notice and cure period, each of the Guarantors agrees that
it shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement or the relevant Loan
Document, as the case may be. Each of the Guarantors hereby agrees that this
Guaranty is an absolute, irrevocable and unconditional guaranty of payment and
is not a guaranty of collection.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Obligations immediately on demand
against any cost, loss or liability they incur as a result of the Borrower or
any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

3



--------------------------------------------------------------------------------

(B) any modification or amendment of or supplement to the Credit Agreement, or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement or any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Obligations, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

 

4



--------------------------------------------------------------------------------

(J) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Obligations or the Administrative Agent for repayment of all or any part of the
Guaranteed Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 4, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder or otherwise
reduce, release, prejudice or extinguish its liability under this Guaranty
except as provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments shall have terminated or expired, at which time, subject to
all the foregoing conditions, the guarantees made hereunder shall automatically
terminate. If at any time any payment of the principal of or interest on any
Loan or any other amount payable by the Borrower or any other party under the
Credit Agreement or any other Loan Document (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Holder of Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result such currency (the “Original Currency”) no longer
exists or the relevant Guarantor is not able to make payment in such Original
Currency, then all payments to be made by such Guarantor hereunder in such
currency shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

5



--------------------------------------------------------------------------------

(ii) (a) notice of acceptance hereof; (b) notice of any Loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase such Guarantor’s risk hereunder; (e) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid in full in cash) of the
other Guarantors or by reason of the cessation from any cause whatsoever of the
liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations’ rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations’ intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Obligations; or (b) any election by the Administrative Agent and the
other Holders of Obligations under the Bankruptcy Code, to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

6



--------------------------------------------------------------------------------

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Obligations or the Administrative Agent now have or may hereafter
have against the Borrower, any endorser or any guarantor of all or any part of
the Guaranteed Obligations or any other Person, and the Guarantors waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Obligations and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrower to the Holders of Obligations or the Administrative
Agent. Should any Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations until the Guaranteed Obligations are indefeasibly paid in full in
cash and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal, interest and other amounts from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or

 

7



--------------------------------------------------------------------------------

proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Obligations,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Holders of Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Obligations, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Obligations. If any
such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees
that, except as otherwise permitted by the Credit Agreement, until the
Guaranteed Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Obligations
have been terminated, no Guarantor will assign or transfer to any Person (other
than the Administrative Agent) any claim any such Guarantor has or may have
against any Obligor

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations, and all
Commitments have terminated or expired, and termination of the Credit Agreement
such Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

8



--------------------------------------------------------------------------------

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry, on terms
reasonably acceptable to the Administrative Agent, of the Commitments, and the
termination of the Credit Agreement.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law. In determining the limitations, if any, on
the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any counterparty to
any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement or any other Loan Document
shall nonetheless be payable by each of the Guarantors hereunder forthwith on
demand by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX of the
Credit Agreement.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

 

9



--------------------------------------------------------------------------------

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW
YORK.

(B) [RESERVED].

(C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

 

10



--------------------------------------------------------------------------------

(D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 18. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) All payments by any Guarantor to or for the account of any Lender the
Administrative Agent or any other Holder of Obligations hereunder or under any
promissory note shall be made free and clear of and without deduction for any
and all Taxes (other than Excluded Taxes). If any Guarantor shall be required by
law to deduct any Taxes (other than Excluded Taxes) from or in respect of any
sum payable hereunder to any Lender, the Administrative Agent or any other
Holder of Obligations, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 18(A)) such Lender, the
Administrative Agent or any other Holder of Obligations (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Guarantor shall make such deductions, (c) such
Guarantor shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Guarantor shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

(ii) In addition, the Guarantors hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any promissory note
or from the execution or delivery of, or otherwise with respect to, this
Guaranty or any promissory note (“Other Taxes”).

(iii) The Guarantors hereby agree to indemnify the Administrative Agent, each
Lender and any other Holder of Obligations for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 18(A), but in any event excluding all
Excluded Taxes) paid by the Administrative Agent, such Lender or such other
Holder of Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, such Lender or such other Holder of Obligations makes
demand therefor.

 

11



--------------------------------------------------------------------------------

(iv) By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Obligations for any reasonable
costs and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the other Holders of
Obligations, which attorneys may be employees of the Administrative Agent or the
other Holders of Obligations) paid or incurred by the Administrative Agent or
any other Holder of Obligations in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty. The Administrative Agent agrees to distribute payments
received from any of the Guarantors hereunder to the other Holders of
Obligations on a pro rata basis for application in accordance with the terms of
the Credit Agreement.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) and any of their
respective affiliates may, without notice to any Guarantor and regardless of the
acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness from such
Holder of Obligations or the Administrative Agent to any Guarantor, whether or
not such indebtedness is matured or then due or owing, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates, irrespective of
whether or not such Holder of Obligations or the Administrative Agent shall have
made any demand under this Guaranty. The rights of each Holder of Obligations or
the Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Holder of Obligations or
the Administrative Agent may have.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrower
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Obligations (including the Administrative Agent) shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Obligations (including the Administrative Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Obligations
(including the Administrative Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any

 

12



--------------------------------------------------------------------------------

provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations (including
the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Obligations
(including the Administrative Agent), as the case may be, of any sum adjudged to
be so due in such other currency such Holder of Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Obligations
(including the Administrative Agent), as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Holder of Obligations (including the Administrative
Agent), as the case may be, in the specified currency and (b) amounts shared
with other Holders of Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Obligations under Section 2.18
of the Credit Agreement, such Holder of Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

SECTION 25. Termination of Guaranty. The obligations of any Guarantor under this
Guaranty shall automatically terminate in accordance with Section 9.16 of the
Credit Agreement.

SECTION 26. [Reserved].

SECTION 27. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be

 

13



--------------------------------------------------------------------------------

signed in connection with this Guaranty and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act

Remainder of Page Intentionally Blank.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

[INSERT SIGNATURE BLOCK FOR EACH INITIAL GUARANTOR] By:  
                                                                               
            Name:   Title:  

 

15



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first above written:
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  
                                                                               
      Name:   Title:  

 

16



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made as of
October [●], 2017 by and among [●] and [●]8 (the “Initial Guarantor” and along
with any additional Subsidiaries of the Borrower, which become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Obligations,
under the Credit Agreement. Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty. By its execution below,
the undersigned NAME OF NEW GUARANTOR, a corporation partnership limited
liability company, agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

IN WITNESS WHEREOF, NAME OF NEW GUARANTOR, a corporation partnership limited
liability company has executed and delivered this Annex I counterpart to the
Guaranty as of this      day of             , 20    .

 

[NAME OF NEW GUARANTOR] By:                                        
                                                            Its:  

 

 

8  Each Initial Guarantor to be inserted.

 

17



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[see attached]



--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

dated as of

October 20, 2017

among

H.B. FULLER COMPANY,

as the Company,

and

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1   DEFINITIONS  

Section 1.01.

 

Certain Definitions; Rules of Construction

     1  

Section 1.02.

 

Other Defined Terms

     1   ARTICLE 2   PLEDGE OF SECURITIES  

Section 2.01.

 

Pledge

     3  

Section 2.02.

 

Delivery of the Pledged Collateral

     4  

Section 2.03.

 

Representations, Warranties and Covenants

     5  

Section 2.04.

 

Actions with Respect to Certain Pledged Collateral

     6  

Section 2.05.

 

Registration in Nominee Name; Denominations

     6  

Section 2.06.

 

Voting Rights; Dividends and Interest

     6   ARTICLE 3   SECURITY INTERESTS IN PERSONAL PROPERTY  

Section 3.01.

 

Security Interest

     8  

Section 3.02.

 

Representations and Warranties

     10  

Section 3.03.

 

Covenants

     12  

Section 3.04.

 

Limitation

     14   ARTICLE 4   REMEDIES  

Section 4.01.

 

Remedies upon Default

     14  

Section 4.02.

 

Application of Proceeds

     15  

Section 4.03.

 

Grant of License to Use Intellectual Property; Power of Attorney

     16   ARTICLE 5   MISCELLANEOUS  

Section 5.01.

 

Notices

     17  

Section 5.02.

 

Waivers; Amendment; Several Agreement

     17  

Section 5.03.

 

Collateral Agent’s Fees and Expenses

     18  

Section 5.04.

 

Successors and Assigns

     18  

Section 5.05.

 

Survival of Agreement

     18  

Section 5.06.

 

Counterparts; Effectiveness; Successors and Assigns

     18  

Section 5.07.

 

Severability

     19  

Section 5.08.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     19  

Section 5.09.

 

Headings

     19  

Section 5.10.

 

Security Interest Absolute

     19  

Section 5.11.

 

Intercreditor Agreement Governs

     20  

Section 5.12.

 

Termination or Release

     20  

Section 5.13.

 

Additional Grantors

     21  



--------------------------------------------------------------------------------

Section 5.14.

 

Collateral Agent Appointed Attorney-in-Fact

     21  

Section 5.15.

 

General Authority of the Collateral Agent

     22  

Section 5.16.

 

Reasonable Care

     22  

Section 5.17.

 

Mortgages

     22  

Section 5.18.

 

Reinstatement

     22  

Section 5.19.

 

Miscellaneous

     23  

SCHEDULES

     Schedule I   Pledged Equity; Pledged Debt       

EXHIBITS

     Exhibit I   Form of Security Agreement Supplement        Exhibit II   Form
of Patent Security Agreement        Exhibit III   Form of Trademark Security
Agreement        Exhibit IV   Form of Copyright Security Agreement       



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of October 20, 2017 among H.B. FULLER COMPANY, a
Minnesota corporation (the “Company”) and each other entity identified as a
“Grantor” on the signature pages hereof or who from time to time become a party
hereto (together with the Company, the “Grantors” and each a “Grantor”) and
JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured Parties (together
with its successors and assigns in such capacity, the “Collateral Agent”).

Reference is made to the Term Loan Credit Agreement dated as of October [●],
2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; except as provided in
Article 1.01(a) below, capitalized terms used in this Agreement but not defined
in this Agreement having the respective meanings given to them in the Credit
Agreement), among the Company, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, the “Administrative
Agent”), and the other parties from time to time party thereto. The Secured
Parties have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement and the other Loan Documents. The
obligations of the Lenders to extend such credit. The Grantors (other than the
Company) are subsidiaries of the Company, will derive substantial benefits from
such extension of credit by the Lenders and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC.

(b)    The rules of construction specified in Article 1 of the Credit Agreement
also apply to this Agreement.

Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Company” has the meaning assigned to such term in the preliminary statement of
this Agreement.



--------------------------------------------------------------------------------

“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States and (c) all renewals of
any of the foregoing.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including inventions, designs,
Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, the intellectual property rights in software and databases and
related documentation, all additions, improvements and accessions to any of the
foregoing, and all goodwill associated therewith.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license or granting to any Grantor any right to make, use or
sell any invention covered by a patent, now or hereafter owned by any third
party and all rights of any Grantor under any such agreement.

 

2



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States and (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof
and (d) all renewals of any of the foregoing.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01.    Pledge. As security for the payment or performance in full when
due of the Obligations, including each Guarantee of the Obligations, each
Grantor hereby pledges to the Collateral Agent and its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent and its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (a) all

 

3



--------------------------------------------------------------------------------

Equity Interests now or hereafter held by such Grantor in each Subsidiary (other
than any such Equity Interests constituting Excluded Property), including the
Equity Interests listed on Schedule I, and the certificates, if any,
representing all such Equity Interests (the “Pledged Equity”); (b) any
promissory note(s), Tangible Chattel Paper and Instrument(s) evidencing
Indebtedness owed to such Grantor and listed opposite the name of such Grantor
on Schedule I and any promissory note(s), Tangible Chattel Paper and
Instrument(s) evidencing Indebtedness (including, without limitation, any
intercompany notes) directly owing to such Grantor in the future (other than any
such promissory note(s), Tangible Chattel Paper and Instrument(s) evidencing
Indebtedness constituting Excluded Property) (the “Pledged Debt”); (c) all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity and Pledged Debt; (d) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), and (c) above;
and (e) subject to Section 2.06, all Proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”); provided that notwithstanding anything in this
Agreement or any other Loan Document to the contrary, nothing in this Agreement
shall constitute or be deemed to constitute a grant of a security interest in,
and none of the Pledged Collateral shall include, any Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02.    Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver to the Collateral Agent on the Effective Date (or such later date as may
be specified pursuant to the Credit Agreement) all Pledged Securities directly
owned by it on such date and with respect to any Pledged Securities issued or
acquired after such date, it agrees to deliver or cause to be delivered as
promptly as practicable (and in any event, no later than the next date on which
a compliance certificate is required to be delivered pursuant to Section 5.01(c)
of the Credit Agreement (or, if earlier, the date on which such compliance
certificate is actually delivered to the Administrative Agent) or such later
date as to which the Administrative Agent may agree in its reasonable
discretion) to the Collateral Agent, for the benefit of the Secured Parties, any
and all such Pledged Securities. If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a compliance certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such compliance certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Collateral Agent, for the benefit of the Secured
Parties, any and all such certificates.

(b)    The Grantors will cause (or, with respect to Indebtedness owed to any
Grantor by any Person other than the Company or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $5,000,000
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

 

4



--------------------------------------------------------------------------------

(c)    Upon delivery to the Collateral Agent, any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent.

Section 2.03.    Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Secured Parties, that:

(a)    Schedule I correctly sets forth, as of the Effective Date, a true and
complete list, with respect to each Grantor, of (i) all the Pledged Equity owned
by such Grantor and (ii) all the Pledged Debt having an aggregate value or face
amount in excess of $5,000,000 owed to such Grantor;

(b)    (i) the Pledged Equity constituting an Equity Interest issued by a
Grantor or a wholly owned Subsidiary of a Grantor has been (to the extent such
concepts are relevant with respect to such Pledged Equity) duly and validly
authorized and issued by the issuers thereof and is fully paid and
nonassessable, and (ii) to the best of its knowledge, the Pledged Debt has been
duly and validly authorized and issued by the issuers thereof and is the legal,
valid and binding obligation of each issuer thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c)    as of the Effective Date, each of the Grantors (i) is the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
held by such Grantor and (ii) holds the same free and clear of all Liens, other
than Liens not prohibited by Section 6.02 of the Credit Agreement;

(d)    except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or not prohibited by the terms of the Credit
Agreement, the Pledged Collateral is and will continue to be freely transferable
and assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provision or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f)    no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect); and

(g)    the execution and delivery by each Grantor of this Agreement and the
pledge of the Pledged Collateral pledged by such Grantor pursuant hereto create
a legal, valid, enforceable and first-priority (subject, as to priority, to
Liens not prohibited by Section 6.02 of the Credit Agreement) security interest
in such Pledged Collateral and (i) in the case of Pledged Securities, upon the
earlier of (x) delivery of such Pledged Securities to the Collateral Agent in
accordance with this Agreement and (y) the filing of the applicable Uniform
Commercial Code financing statements described in Section 3.01(b) and (ii) in
the case of all other Pledged Collateral, upon

 

5



--------------------------------------------------------------------------------

the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.01(b), shall create a perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of such Pledged Collateral.

Section 2.04.    Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership. To the extent an interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is certificated or becomes certificated
and is a “security” as defined under Article 8 of the Uniform Commercial Code,
(A) each such certificate shall be delivered to the Collateral Agent pursuant to
Section 2.02(a), and (B) such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

(b)    Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will, with respect to any Pledged Equity
issued by such Grantor constituting “uncertificated securities”, comply with
instructions of the Collateral Agent without further consent by the applicable
owner or holder of such Equity Interests.

Section 2.05.    Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will, upon the request of the Collateral Agent, promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor and
(b) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to exchange certificates representing any Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement
(subject, with respect to Pledged Securities issued by any Person other than a
wholly-owned Subsidiary of the Company, to the organizational documents or any
other agreement binding on such issuer); provided, in each case, that the
Collateral Agent shall give the Company prior written notice of its intent to
exercise such rights.

Section 2.06.    Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company in writing that it is exercising its rights
under Article 4 hereof and that the rights of the Grantors under this
Section 2.06 are being suspended:

(i)    Subject to Section 2.06(c), each Grantor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof for any purpose that would not violate
the terms of this Agreement, the Credit Agreement and the other Loan Documents.

(ii)    Subject to Section 2.06(b) below, the Collateral Agent shall be deemed
without further action or formality to have granted to each Grantor all
necessary consents relating to voting rights and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and shall promptly
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers

 

6



--------------------------------------------------------------------------------

of attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by the
Credit Agreement or the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Collateral Agent and the other Secured Parties and shall be promptly (and in any
event no later than the next date on which a compliance certificate is required
to be delivered pursuant to Section 5.01(c) of the Credit Agreement (or, if
earlier, the date on which such compliance certificate is actually delivered to
the Collateral Agent) or such later date as to which the Collateral Agent may
agree in its discretion) delivered to the Collateral Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Collateral Agent).

(b)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, and so
long as any Borrowing is outstanding, all rights of any Grantor to receive
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent and
the other Secured Parties, and shall be promptly (and in any event within thirty
(30) days or such longer period as to which the Collateral Agent may agree in
its reasonable discretion) delivered to the Collateral Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that have not
been applied in accordance with the provisions of Section 4.02 hereof pursuant
to this Section 2.06(b).

(c)    Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Company in writing that it is
exercising its rights under Article 4 hereof and that the rights of the Grantors
under this Section 2.06 are being suspended, subject to applicable law, all
rights of any Grantor to exercise the voting and

 

7



--------------------------------------------------------------------------------

consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time during the continuance
of an Event of Default to permit the Grantors to exercise such rights at the
discretion of the Collateral Agent. After all Events of Default have been cured
or waived, (i) each Grantor shall have the exclusive right to exercise the
voting and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06 and (ii) the obligations of the Collateral Agent pursuant to the
terms of paragraph (a)(i) of this Section 2.06 shall be reinstated.

(d)    Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (b) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional written notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01.    Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all of its right, title and interest in or to any and
all of the following assets and properties, whether now owned, or hereafter
acquired by or arising in favor of such Grantor, and regardless of where located
(collectively, the “Article 9 Collateral”):

(i)    all Accounts;

(ii)    all Chattel Paper;

(iii)    all Deposit Accounts;

(iv)    all Documents;

(v)    all Equipment;

(vi)    all Fixtures;

(vii)    all General Intangibles;

(viii)    all Intellectual Property, including all claims for, and rights to sue
for, past or future infringements of Intellectual Property, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
Intellectual Property;

 

8



--------------------------------------------------------------------------------

(ix)    all Goods;

(x)    all Instruments;

(xi)    all Inventory, including goods that are returned, repossessed, stopped
in transit or which are otherwise owned by any Grantor;

(xii)    all Investment Property, Pledged Equity and other Pledged Collateral;

(xiii)    all books and records pertaining to the Article 9 Collateral;

(xiv)    all Letters of Credit and Letter of Credit Rights;

(xv)    all Money, cash and cash equivalents;

(xvi)    all Commercial Tort Claims described on Schedule 10 to the Perfection
Certificate or any Perfection Certificate Supplement; and

(xvii)    all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

(b)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including Fixture filings with
respect to any Fixtures associated with Material Real Property that is subject
to a Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned, or hereafter acquired by or arising in favor of” or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor and (y) in the case
of a financing statement filed as a Fixture filing, a sufficient description of
the Material Real Property subject to a Mortgage to which such Article 9
Collateral relates. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon any reasonable request. The Collateral Agent
shall provide reasonable written notice to the Company of all such filings made
by the Collateral Agent on or about the Effective Date, and, reasonably promptly
thereafter, any subsequent filings or amendments, supplements or terminations of
existing filings, made from time to time thereafter and, in each case, shall,
upon the reasonable request of the Company, provide to the Company file-stamped
copies thereof within a reasonable time following receipt thereof.

(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

9



--------------------------------------------------------------------------------

(d)    The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming the applicable Grantor
or Grantors as debtors and the Collateral Agent as secured party. The Collateral
Agent shall provide reasonable written notice to the Borrower of all such
filings made by the Collateral Agent on or about the Effective Date and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

(e)    Notwithstanding anything to the contrary in the Loan Documents, none of
the Grantors shall be required to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (i) filings pursuant to the Uniform Commercial Code of
the relevant State(s), (ii) filings in USPTO or the USCO, as applicable, with
respect to Intellectual Property as expressly required elsewhere herein,
(iii) delivery to the Collateral Agent to be held in its possession of all
Collateral consisting of Pledged Securities as expressly required elsewhere
herein or in the Credit Agreement and (iv) Fixture filings in the applicable
real estate records with respect to any Fixtures associated with Material Real
Property that is subject to a Mortgage. No Grantor shall be required to
establish the Collateral Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

(f)    Each Grantor (or the Company, in place of any Grantor) shall pay any
applicable filing fees, recordation fees and related expenses relating to its
Article 9 Collateral or any Fixture filings with respect to any Fixtures
associated with Material Real Property that is subject to a Mortgage, in each
case, in accordance with Section 9.03 of the Credit Agreement.

Section 3.02.    Representations and Warranties. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a)    Subject to Liens not prohibited by Section 6.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder.

(b)    This Agreement has been duly executed and delivered by each Grantor that
is party hereto and constitutes a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
by general principles of equity (whether considered in a proceeding in equity or
law).

(c)    The Uniform Commercial Code financing statements or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Schedule
4 to the Perfection Certificate (or specified by written notice from the Company
to the Collateral Agent after the Effective Date in the case of filings,
recordings or registrations required by the Credit Agreement after the Effective
Date), are all the filings, recordings and registrations (other than filings
required to be made in the USPTO and the USCO in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents,
Trademarks, Copyrights and Copyright Licenses) that are necessary to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the

 

10



--------------------------------------------------------------------------------

Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration of a Uniform
Commercial Code financing statement or intellectual property filing in the
United States (or any political subdivision thereof), and no further or
subsequent filing, refiling, recording , rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements and
amendments.

(d)    Each Grantor represents and warrants on the Effective Date that
short-form Intellectual Property Security Agreements containing a description of
all Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending, unless it constitutes Excluded Property) and United
States registered Copyrights, respectively, have been or on or promptly after
the Effective Date shall be executed and delivered to the Collateral Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of registrations and applications for United
States Patents, Trademarks (except pending Trademark applications that
constitute Excluded Property), Copyrights to the extent a security interest may
be perfected by filing, recording or registration in the USPTO or the USCO, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in Section 3.02(c)).

(e)    The Security Interest constitutes a valid security interest in the
Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.02 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein or in the Credit
Agreement.

(f)    The Grantors own, and have rights in, the Article 9 Collateral free and
clear of any Lien, except for Liens not prohibited by Section 6.02 of the Credit
Agreement. Subject to the Intercreditor Agreement, none of the Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

 

11



--------------------------------------------------------------------------------

Section 3.03.    Covenants.

(a)    Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including Fixture filings with respect to Fixtures associated with any Material
Real Property that is subject to a Mortgage) or other documents in connection
herewith or therewith, all in accordance with the terms of this Agreement and
the Credit Agreement.

(b)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested in writing that the Company do so. Any and all reasonable amounts so
expended by the Collateral Agent shall be reimbursed by the Grantors within
fifteen (15) days after demand for any payment made in respect of such amounts
that are due and payable or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization in accordance with Section 5.03;
provided, however, that the Grantors shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property included in the
Collateral which any Grantor has abandoned or failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(c)(iii). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(c)    Intellectual Property Covenants.

(i)    In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, (A) files an application for the registration of
(or otherwise becomes the owner of) any Patent, Trademark, Copyright or
Copyright License with the USPTO or the USCO or (B) acquires any registration or
application for registration of any United States Patent, Trademark, Copyright
or Copyright License, such Grantor will, no later than the next date on which a
compliance certificate is required to be delivered pursuant to Section 5.01(c)
of the Credit Agreement (or, if earlier, the date on which such compliance
certificate is actually delivered to the Collateral Agent) or such later date as
to which the Collateral Agent may agree in its reasonable discretion), provide
the Collateral Agent written notice thereof, and, upon request of the Collateral
Agent, such Grantor shall promptly execute and deliver any and all Intellectual
Property Security Agreements as the Collateral Agent may reasonably request to
evidence the Collateral Agent’s security interest (for the benefit of the
Secured Parties) in such Patent, Trademark, Copyright or Copyright License, and
the general intangibles of such Grantor relating thereto or represented thereby
(other than, in each case, to the extent constituting Excluded Property).

 

12



--------------------------------------------------------------------------------

(ii)    Other than to the extent permitted herein or in the Credit Agreement or
with respect to registrations and applications no longer material, used or
useful, and except to the extent failure to act would not, as deemed by the
Company in its reasonable business judgment, reasonably be expected to have a
Material Adverse Effect, with respect to registration or pending application of
each item of its Intellectual Property included in the Article 9 Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all reasonable steps, including, without limitation, in the USPTO, the
USCO and any other Governmental Authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, Copyright or
Copyright License registration or application, now or hereafter included in such
Article 9 Collateral of such Grantor.

(iii)    Other than to the extent permitted herein or in the Credit Agreement,
or with respect to registrations and applications no longer material, used or
useful, or except as would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property included in the Article 9 Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, becomes publicly known).

(iv)    Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Company in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
each Grantor shall take all reasonable steps to preserve and protect each item
of its Intellectual Property included in the Article 9 Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(v)    Notwithstanding clauses (i) through (iv) above, nothing in this Agreement
or any other Loan Document prevents any Grantor from Disposing of, discontinuing
the use or maintenance of, failing to pursue, or otherwise allowing to lapse,
terminate or be put into the public domain, any of its Intellectual Property
included in the Article 9 Collateral to the extent not prohibited by the Credit
Agreement.

(d)    Except to the extent permitted under the Credit Agreement, each Grantor
shall, upon request of the Collateral Agent, at its own expense, take any and
all commercially reasonable actions necessary to defend title and rights to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.
Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.

 

13



--------------------------------------------------------------------------------

Section 3.04.    Limitation. Notwithstanding any provision of this Agreement to
the contrary, the Liens granted hereunder in Restricted Property to secure any
Obligations (other than any Permitted Mortgages) shall not secure such
Obligations to the extent that (a) the amount of such Obligations, together with
the amount of all other CNTA Covered Indebtedness, would at any time exceed the
CNTA Limit; provided that, for the avoidance of doubt, only such excess amount
shall not be secured by such Liens, or (b) the grant of such Liens would
otherwise require any notes issued pursuant to the 2017 Indenture to be equally
and ratably secured with the Obligations. As used herein, “Restricted Property”
means, with respect to any Obligations, (i) any shares of stock of any
Subsidiary constituting a 2017 Indenture Restricted Subsidiary when such
Obligations are incurred, (ii) any debt owed to the Borrower by any Subsidiary
constituting a 2017 Indenture Restricted Subsidiary when such Obligations are
incurred, and (iii) any assets constituting a Principal Property when such
Obligations are incurred.

ARTICLE 4

REMEDIES

Section 4.01.    Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (a) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be reasonably
designated by the Collateral Agent; (b) enter into any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
exercise the remedies set forth in Section 4.03; (d) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral; provided that the Collateral Agent
shall provide the applicable Grantor with written notice thereof prior to such
exercise; and (e) subject to the mandatory requirements of applicable law and
the notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors and the Company ten
(10) Business Days’ written notice (which each Grantor agrees is reasonable
notice within the meaning of Section 9-611 of the New York UCC or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on

 

14



--------------------------------------------------------------------------------

a securities exchange, shall state the board or exchange at which such sale is
to be made and the day on which the Collateral, or a portion thereof, will first
be offered for sale at such board or exchange. Any such public sale shall be
held at such time or times within ordinary business hours and at such place or
places as the Collateral Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or a portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may (in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to be commercially reasonable as
provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

Section 4.02.    Application of Proceeds.

(a)    Upon the exercise of remedies as set forth in Article VII of the Credit
Agreement and subject to the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.03 of the Credit
Agreement) payable under the Loan Documents to the Administrative Agent in its
capacity as such and the Collateral Agent in its capacity as such, ratably in
proportion to the respective amounts owing to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.03 of the Credit
Agreement) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

15



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Third held by
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Collateral Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Collateral Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Company or as otherwise required by law.

(b)    Subject to the Intercreditor Agreement and the Credit Agreement, the
Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, monies or balances in accordance with this Agreement. Upon
any sale of Collateral by the Collateral Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

(c)    In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may rely conclusively upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

Section 4.03.    Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies at any time
after and during the continuance of an Event of Default, each Grantor hereby
grants to the Collateral Agent a non-exclusive, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or, to
the extent permitted under the terms of the relevant license, sublicense any of
the Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights shall expire
immediately upon the termination or cure of all Events of

 

16



--------------------------------------------------------------------------------

Default and shall be exercised by the Collateral Agent solely during the
continuance of an Event of Default and upon ten (10) Business Days’ prior
written notice to the Borrower, and nothing in this Section 4.03 shall require
Grantors to grant any license that is prohibited by any applicable law, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent not prohibited
by the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks. Furthermore, each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign, subject only to the giving of ten (10) days’
written notice to the Grantor and the Company, upon the occurrence and during
the continuance of any Event of Default, any document which may be required by
the USPTO or the USCO in order to effect an absolute assignment of all right,
title and interest in each registration and application for a Patent, Trademark,
Copyright or Copyright License, and to record the same.

ARTICLE 5

MISCELLANEOUS

Section 5.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor other than the Company shall be given to it in care of the
Company as provided in Section 9.01 of the Credit Agreement.

Section 5.02.    Waivers; Amendment; Several Agreement. (a) No failure or delay
by the Collateral Agent, the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, any Lender or
the Administrative Agent may have had notice or knowledge of such Default at the
time. No notice or demand on any Grantor in any case shall entitle any Grantor
to any other or further notice or demand in similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement; provided that the
Collateral Agent in its reasonable discretion may grant extensions of time for
the creation or perfection of security interests in, or taking other actions
with respect to, particular assets or any other compliance with the requirements
of this Agreement where it reasonably determines in writing, in consultation
with the Company, that the creation or

 

17



--------------------------------------------------------------------------------

perfection of security interests in or taking other actions, or any other
compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement.

(c)    This Agreement shall be construed as a separate agreement with respect to
each Grantor and may be amended, modified, supplemented (including by the
addition of a Grantor pursuant to a Security Agreement Supplement), waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 5.03.    Collateral Agent’s Fees and Expenses. (a) The parties hereto
agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder (including without limitation disbursements of the
Collateral Agent pursuant to Section 5.14) and indemnity for its actions in
connection herewith to the extent provided in Sections 9.03 of the Credit
Agreement.

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.

Section 5.04.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.04 of
the Credit Agreement.

Section 5.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any Lender or
on its behalf, and shall continue in full force and effect until the termination
of this Agreement in accordance with Section 5.12(a).

Section 5.06.    Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding, without the consent of any other party, upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or

 

18



--------------------------------------------------------------------------------

obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as permitted by this Agreement or
the other Loan Documents (it being understood that a merger or consolidation not
prohibited by the Credit Agreement shall not constitute an assignment or
transfer).

Section 5.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 5.08.    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.09 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.09.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 5.10.    Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

19



--------------------------------------------------------------------------------

Section 5.11.    Intercreditor Agreement Governs.

(a)    Notwithstanding anything herein to the contrary, (i) the priority of the
liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the limitations and provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement regarding the priority of the liens and the security interests
granted to the Collateral Agent or exercise of any rights or remedies by the
Collateral Agent, the terms of the Intercreditor Agreement shall govern.

(b)    Notwithstanding anything herein to the contrary, to the extent any
Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Collateral Agent for purposes of possession and/or “control” (as
such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement)..

Section 5.12.    Termination or Release.

(a)    This Agreement, the Security Interest and all other security interests
granted hereby shall automatically terminate with respect to all Obligations
upon termination of the Commitments and payment in full of all Obligations
(other than indemnities and contingent obligations with respect to which no
claim for reimbursement has been made in writing).

(b)    A Grantor (other than the Borrower) shall automatically be released from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.16 of the Credit Agreement.

(c)    The security interest granted hereunder by any Grantor in any Collateral
shall be automatically released and the license granted in Section 4.03 shall be
automatically terminated with respect to such Collateral (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by such Grantor upon its reasonable request without
further inquiry) to any person other than a Grantor, (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders or
(iii) upon release of such Grantor from its obligations hereunder pursuant to
Section 5.12(b) above.

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.12, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents and take all such
further actions that such Grantor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.16 of the Credit Agreement. Any execution and delivery of
documents pursuant to this Section 5.12 shall be without recourse to or warranty
by the Collateral Agent.

 

20



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Secured Party by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Company or any of its
Subsidiaries under any Loan Document shall be secured pursuant to this Agreement
only to the extent that, and for so long as, the other Obligations are so
secured and (ii) any release of Collateral effected in the manner permitted by
this Agreement shall not require the consent of any Secured Party.

Section 5.13.    Additional Grantors. Each direct or indirect Domestic
Subsidiary of the Company that is required to enter into this Agreement as a
Grantor pursuant to Section 5.09(b) of the Credit Agreement shall, and any
Subsidiary of the Company may, execute and deliver a Security Agreement
Supplement and thereupon such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder or of any other Person. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

Section 5.14.    Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable and consistent with the terms of this Agreement and the Credit
Agreement to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Grantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to Section 5.12(a). Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
written notice by the Collateral Agent to the Company of its intent to exercise
such rights, with full power of substitution either in the Collateral Agent’s
name or in the name of such Grantor, (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; (h) to make, settle and adjust claims in respect of Article 9 Collateral
under policies of insurance, including endorsing the name of any Grantor on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance, making all determinations and decisions with respect
thereto and obtaining or maintaining the policies of insurance required by
Section 5.05 of the Credit Agreement or paying any premium in whole or in part
relating thereto; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do

 

21



--------------------------------------------------------------------------------

all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
Anything in this Section 5.14 to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the appointment provided
for in this Section 5.14 unless an Event of Default shall have occurred and be
continuing. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein. No Agent Party shall be liable in the absence
of its own gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.

Section 5.15.    General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 5.16.    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

Section 5.17.    Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures, and the terms of this Agreement shall control in the case of all
other Collateral.

Section 5.18.    Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.

 

22



--------------------------------------------------------------------------------

Section 5.19.    Miscellaneous. (a) The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

(b)    The Collateral Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Collateral Agent shall have received a notice of Event of
Default or a notice from the Grantor or the Secured Parties to the Collateral
Agent in its capacity as Collateral Agent indicating that an Event of Default
has occurred. The Collateral Agent shall have no obligation either prior to or
after receiving such notice to inquire whether an Event of Default has, in fact,
occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

[Signature pages follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

H.B. FULLER COMPANY,

        as the Company

By:  

             

  Name:   Title:

[●],9

        as a Grantor

By:  

 

  Name:   Title:

 

 

9  NTD: grantor signature blocks to be inserted.

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Collateral Agent

By:  

             

  Name:   Title:

 

[Signature Pages to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of Equity

Interests

  

Percentage of

Equity Interests

                                                                       

PLEDGED DEBT

 

Holder/Payee/Lender

  

Maker/Payor/Borrower

  

Principal

Amount/Commitment

Amount

  

Date

of

Note

  

Maturity

Date

                                                                       

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT I TO THE

SECURITY AGREEMENT

SUPPLEMENT NO. [●] dated as of [●], to the Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) dated as of October 20, 2017 among H.B. Fuller
Company (“the Company”), as Grantor, the other Grantors party thereto and
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

A.    Reference is made to the Term Loan Credit Agreement dated as of
October 20, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Administrative Agent”).

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

C.    The Grantors have entered into the Security Agreement in order to induce
the Lenders to make Loans. Section 5.13 of the Security Agreement provides that
certain additional Subsidiaries of the Company may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans (including any Incremental Loans) and as consideration for
Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1.    In accordance with Section 5.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Subsidiary. The
Security Agreement is hereby incorporated herein by reference. The New
Subsidiary hereby irrevocably authorizes the Collateral Agent for the benefit of
the Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements (including Fixture filings with respect to
any Fixtures associated with Material Real Property that is subject to a
Mortgage) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned, or hereafter acquired by or arising in favor of” or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and, if required,

 

Exhibit I-1



--------------------------------------------------------------------------------

any organizational identification number issued to such Grantor and (y) in the
case of a financing statement filed as a Fixture filing, a sufficient
description of the Material Real Property subject to a Mortgage to which such
Article 9 Collateral relates. The New Subsidiary agrees to provide such
information to the Collateral Agent promptly upon any reasonable request.

SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by laws affecting creditors’ rights
generally and by general principles of equity.

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) Schedule I attached hereto sets forth a true and
complete list, with respect to the New Subsidiary, of (i) all the Pledged Equity
owned by the New Subsidiary and (ii) all the Pledged Debt owed to the New
Subsidiary.

SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.

SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

[Signatures on following page]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:  

         

  Name:   Title:

Jurisdiction of Formation:

Address of Chief Executive Office:

JPMORGAN CHASE BANK, N.A.,

        as Collateral Agent

By:  

         

  Name:   Title:

Signature Page for Supplement No.             to the Pledge Security Agreement

 

Exhibit I-3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO             TO THE

SECURITY AGREEMENT

PLEDGED EQUITY

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and
Class of Equity

Interests

  

Percentage of

Equity Interests

                       

PLEDGED DEBT

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

                 

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

PATENT SECURITY AGREEMENT

(SHORT-FORM)

PATENT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE BANK,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of October 20, 2017 among H.B. Fuller Company (“the
Company”), as Grantor, the other Grantors party thereto and the Collateral
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrower are set forth in t the Term Loan Credit Agreement dated as of
October 20, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the lenders from time to time party thereto (collectively, the
“Lenders” and each, a “Lender”), Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Administrative Agent”). The
Grantors are subsidiaries of the Company, will derive substantial benefits from
the extension of credit to the Company pursuant to the Credit Agreement and the
undersigned Grantors are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. Accordingly, the parties hereto
agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including applications in the USPTO or in any similar office or agency
of the United States, (b) all reissues, re-examinations, continuations,
divisions, continuations-in-part, renewals, or extensions thereof, and the
inventions or improvements disclosed or claimed therein, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

(a) All Patents, including those listed on Schedule I hereto; and

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Exhibit II-1



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property.

Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (including in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signatures on following page]

 

Exhibit II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

        as a Grantor

By:  

 

  Name:   Title:

Signature Page for Patent Security Agreement

 

Exhibit II-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

        as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Patent Security Agreement

 

Exhibit II-4



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

United States Patent Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

NAME

     

United States Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

NAME

     

 

Exhibit II-5



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of [●], 2017 among H.B. Fuller Company (“the Company”), as
Grantor, the other Grantors party thereto and the Collateral Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Term Loan Credit Agreement dated as of October [●], 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”). The Grantors are subsidiaries of the Company, will
derive substantial benefits from the extension of credit to the Company pursuant
to the Credit Agreement and the undersigned Grantors are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, business names, fictitious business names and all other
source or business identifiers, and all general intangibles of like nature,
protected under the laws of the United States or any state or political
subdivision thereof, as well as any unregistered trademarks and service marks
used by a Grantor, (b) all goodwill symbolized thereby or associated with each
of them, (c) all registrations and recordings in connection therewith, including
all registration and recording applications filed in the USPTO or any similar
offices in any state of the United States or any political subdivision thereof,
(d) all renewals of any of the foregoing, (e) all claims for, and rights to sue
for, past or future infringements of any of the foregoing, and (f) all income,
royalties, damages and payments now or hereafter due or payable with respect to
any of the foregoing, including damages and payments for past or future
infringements thereof.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):

(a) All Trademarks, including those listed on Schedule I hereto; and

 

Exhibit III-1



--------------------------------------------------------------------------------

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in any Excluded Property,
including any “intent-to-use” trademark applications prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto.

Section 3.    Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of

 

Exhibit III-2



--------------------------------------------------------------------------------

the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (including in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

[Signatures on following page]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

        as a Grantor

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

        as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Trademark Security Agreement

 

Exhibit III-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Trademark Collateral

 

Grantor

  

Trademark or

Service Mark

  

Date Granted

  

Registration No. and

Jurisdiction

                                   

 

Grantor

  

Trademark or

Service Mark

Application

  

Date Filed

  

Application No. and

Jurisdiction

                                   

 

Exhibit III-6



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF

COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

COPYRIGHT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and JPMORGAN CHASE
BANK, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) dated as of [●], 2017 among H.B. Fuller Company (“the Company”), as
Grantor, the other Grantors party thereto and the Collateral Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Borrower are set
forth in the Term Loan Credit Agreement dated as of October [●], 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, the lenders from time
to time party thereto (collectively, the “Lenders” and each, a “Lender”), Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”). The Grantors are subsidiaries of the Company, will
derive substantial benefits from the extension of credit to the Company pursuant
to the Credit Agreement and the undersigned Grantors are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement, (A)
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States (whether or not the underlying works of authorship
have been published), whether as author, assignee, transferee, exclusive
licensee or otherwise, (b) all registrations and applications for registration
of any such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the USCO
or in any similar office or agency of the United States, (c) all renewals of any
of the foregoing, (d) all claims for, and rights to sue for, past or future
infringements of any of the foregoing, and (e) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof and (B) “Copyright License” means any written agreement, now or
hereafter in effect, granting any right to any third party under any Copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any Copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guarantee of the
Obligations, each Grantor hereby pledges to the Collateral Agent, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):

(a) All Copyrights, including those listed on Schedule I hereto;

 

Exhibit IV-1



--------------------------------------------------------------------------------

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in any Excluded
Property.

Section 3.    Termination. This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Copyright Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Collateral Agent
shall reasonably cooperate with any efforts made by a Grantor to make of record
or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but

 

Exhibit IV-2



--------------------------------------------------------------------------------

all of which when taken together shall constitute a single contract. This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (including in .pdf format) shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signatures on following page]

 

Exhibit IV-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

        as a Grantor

By:  

 

  Name:   Title:

Signature Page for Copyright Security Agreement

 

Exhibit IV-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

        as Collateral Agent

By:  

 

  Name:   Title:

Signature Page for Copyright Security Agreement

 

Exhibit IV-5



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

Copyright Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TITLE

     

Copyright Applications:

 

OWNER

  

TITLE

  

 

Exhibit IV-6



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PERFECTION CERTIFICATE

[see attached]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] PERFECTION CERTIFICATE

[●], 2017

Reference is hereby made to that certain Pledge and Security Agreement dated as
of [●], 2017 (the “Security Agreement”), among H.B. Fuller Company (the
“Borrower”), the other Grantors from time to time party thereto (collectively
with the Borrower, the “Companies” and each, a “Company”) and JPMorgan Chase
Bank, N.A., as collateral agent. Capitalized terms used but not defined herein
have the meanings assigned in the Security Agreement.

I, the undersigned [●] of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1.    Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the Federal Taxpayer Identification Number of each Company and the jurisdiction
of formation of each Company.

(b)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.

(c)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2.    Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

3.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.

4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.

5.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
[[●] Amendment Closing Date] and filing offices for Mortgages as of the [[●]
Amendment Closing Date] and (b) as Schedule 5(b) is a list of all leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements to which any Company is party as owner, lessor, sublessor,
licensor, franchisor or grantor with respect to any of the real property
described on Schedule 5(a).



--------------------------------------------------------------------------------

6.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

7.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company (other than the
Borrower) and its direct Subsidiaries and the record and beneficial owners of
such stock, partnership interests, membership interests or other equity
interests. Also set forth on Schedule 7(b) is each equity investment of each
Company (other than the equity interest set forth on Schedule 7(a)) setting for
the percentage of such equity interest pledged under the Security Agreement.

8.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the [[●] Amendment Closing Date] having an aggregate value or face amount
in excess of $5,000,000, including all intercompany notes between or among any
two or more Companies.

9.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s applications and registrations for Patents
and Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number or application number of each such Patent and
Trademark owned by each Company. Attached hereto as Schedule 9(b) is a schedule
setting forth all of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreements),
including the name of the registered owner and the registration number of each
such Copyright or such Copyright licensed under such Copyright License owned by
each Company.

10.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $5,000,000, including a brief
description thereof.

11.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

H.B. Fuller Company,

as the Borrower

By:  

 

  Name:   Title:

[●]10,

as a Grantor

By:  

 

  Name:   Title:

 

 

10  NTD: A signature block for each Grantor to be inserted.

 

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization

(Yes/No)

  

Federal Tax Payer
Identification Number

  

State of Formation

                       



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change

           



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of

Entity

  

Action

  

Date of

Action

  

State of

Formation

  

List of All Other

Names Used During

Past Five Years

                             



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing11

  

Entity

  

Filing Office

[UCC-1 Financing Statement]

     

[Intellectual Property Filing]

     

 

11  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

  

Address

  

City

  

County

  

State

  

Filing Office

                             

Schedule 3(b)

Leases

[                         ]



--------------------------------------------------------------------------------

Schedule 6(a)

[                    ]



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1

File Date

  

UCC-1 File

Number

                             



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

  

Entity Owned

  

No. of

Shares/Units

or Percent

Owned

  

Certificate No.

  

No. of

Shares/Units

or Percent

Pledged

                       



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities

Owned

  

Record Owner

  

No. Shares/Interest

  

Percent Pledged

        



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

[                    ]

 

2. Chattel Paper:

[                    ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

  

Owner

1.

           

2.

           

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

1.

        

2.

        

U.S. PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Title

  

Owner

1.                2.               

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration Date

  

Title

  

Owner

1.             2.            

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of

Agreement

  

Subject

Matter

                 



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[                    ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[                    ]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

[see attached]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] PERFECTION CERTIFICATE SUPPLEMENT

[●], 2017

Reference is hereby made to (a) that certain Term Loan Credit Agreement dated as
of October [●], 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among H.B.
Fuller Company (the “Borrower”), the lenders from time to time party thereto and
Morgan Stanley Senior Funding, Inc., as administrative agent and (b) that
certain Pledge and Security Agreement dated as of October [●], 2017 (the
“Security Agreement”), the Borrower, the other Grantors from time to time party
thereto (collectively with the Borrower, the “Companies” and each, a “Company”)
and the Collateral Agent and (c) that certain Perfection Certificate dated as of
October [●], 2017 (as supplemented by any perfection certificate and/or
perfection certificate supplement delivered prior to the date hereof, the “Prior
Perfection Certificate”), executed by the Companies signatory thereto.
Capitalized terms used but not defined herein have the meanings assigned in the
Security Agreement.

I, the undersigned [●] of each Company, do hereby certify on behalf of each
Company, solely in my capacity as an officer of each Company and not in my
individual capacity, as follows:

1.    Names. (a) The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or comparable organizational
document, is set forth in Schedule 1(a). Each Company is the type of entity
disclosed next to its name in Schedule 1(a). Also set forth in Schedule 1(a) is
the Federal Taxpayer Identification Number of each Company and the jurisdiction
of formation of each Company.

(b)    Set forth in Schedule 1(b) hereto are any other corporate or
organizational names that any Company, or any business or organization to which
any Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise at any time in the
past five years, has had in the past five years, together with the date of the
relevant change.

(c)    Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) currently used by any Company. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

2.    Current Locations. (a) The chief executive office of each Company is
located at the address set forth in Schedule 2(a) hereto.

(b)    Set forth in Schedule 2(b) are all locations where each Company maintains
any material books or records relating to any Collateral.

3.    UCC Filings. Financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 3 have been prepared for filing in the proper Uniform
Commercial Code filing offices in the jurisdictions identified in Schedule 4
hereof.

4.    Schedule of Filings. Attached hereto as Schedule 4 is a schedule of the
appropriate filing offices for the financing statements attached hereto as
Schedule 3.



--------------------------------------------------------------------------------

5.    Real Property. Attached hereto (a) as Schedule 5(a) is a list of all real
property owned by each Company constituting Material Real Property as of the
[[●] Amendment Closing Date] and filing offices for Mortgages as of the [[●]
Amendment Closing Date] and (b) as Schedule 5(b) is a list of all leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements to which any Company is party as owner, lessor, sublessor,
licensor, franchisor or grantor with respect to any of the real property
described on Schedule 5(a).

6.    Termination Statements. Attached hereto as Schedule 6(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 6(b) hereto with respect to each
Lien described therein.

7.    Stock Ownership and Other Equity Interests. Attached hereto as Schedule
7(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company (other than the
Borrower) and its direct Subsidiaries and the record and beneficial owners of
such stock, partnership interests, membership interests or other equity
interests. Also set forth on Schedule 7(b) is each equity investment of each
Company (other than the equity interest set forth on Schedule 7(a)) setting for
the percentage of such equity interest pledged under the Security Agreement.

8.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the [[●] Amendment Closing Date] having an aggregate value or face amount
in excess of $5,000,000, including all intercompany notes between or among any
two or more Companies.

9.    Intellectual Property. Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s applications and registrations for Patents
and Trademarks (each as defined in the Security Agreement) registered with the
United States Patent and Trademark Office, including the name of the registered
owner and the registration number or application number of each such Patent and
Trademark owned by each Company. Attached hereto as Schedule 9(b) is a schedule
setting forth all of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreements),
including the name of the registered owner and the registration number of each
such Copyright or such Copyright licensed under such Copyright License owned by
each Company.

10.    Commercial Tort Claims. Attached hereto as Schedule 10 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $5,000,000, including a brief
description thereof.

11.    Letter-of-Credit Rights. Attached hereto as Schedule 11 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$5,000,000.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

H.B. Fuller Company,

as the Borrower

By:  

 

  Name:   Title:

[●]12,

as a Grantor

By:  

 

  Name:   Title:

 

 

12  NTD: A signature block for each Grantor to be inserted.

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered Organization

(Yes/No)

  

Federal Tax Payer
Identification Number

  

State of Formation

                       



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company

  

Prior Name

  

Date of Change

           



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Corporate Name of
Entity

  

Action

  

Date of
Action

  

State of

Formation

  

List of All Other

Names Used During
Past Five Years

                             



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company

  

Address

  

County

  

State

                 



--------------------------------------------------------------------------------

Schedule 3

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 4

Filings/Filing Offices

 

Type of Filing13

  

Entity

  

Filing Office

[UCC-1 Financing Statement]

     

[Intellectual Property Filing]

     

 

13  UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 5(a)

Owned Real Property

 

Entity of Record

  

Address

  

City

  

County

  

State

  

Filing Office

                             

Schedule 3(b)

Leases

[                    ]



--------------------------------------------------------------------------------

Schedule 6(a)

[                    ]



--------------------------------------------------------------------------------

Schedule 6(b)

Termination Statement Filings

 

Debtor

  

Jurisdiction

  

Secured Party

  

Type of Collateral

  

UCC-1

File Date

  

UCC-1

File Number

                             



--------------------------------------------------------------------------------

Schedule 7(a)

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner

  

Entity Owned

  

No. of

Shares/Units

or Percent

Owned

  

Certificate No.

  

No. of

Shares/Units

or Percent

Pledged

                       



--------------------------------------------------------------------------------

Schedule 7(b)

Other Equity Interests

 

Current Legal Entities

Owned

  

Record Owner

  

No. Shares/Interest

  

Percent Pledged

                 



--------------------------------------------------------------------------------

Schedule 8

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

[                    ]

 

2. Chattel Paper:

[                    ]



--------------------------------------------------------------------------------

Schedule 9(a)

Intellectual Property Filings

Patents and Trademarks

U.S. TRADEMARK REGISTRATIONS

 

    

Trademark

  

Registration Number

  

Registration Date

  

Owner

3.             4.            

U.S. TRADEMARK APPLICATIONS

 

    

OWNER

  

TITLE

  

APPLICATION NUMBER

3.                4.               

U.S. PATENTS

 

    

Patent No.

  

Issued

  

Expiration

  

Title

  

Owner

3.                4.               

U.S. PATENT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 



--------------------------------------------------------------------------------

Schedule 9(b)

Copyrights

U.S. COPYRIGHT REGISTRATIONS

 

    

Registration No.

  

Registration Date

  

Title

  

Owner

3.             4.            

U.S. COPYRIGHT APPLICATIONS

 

Case No.

  

Serial No.

  

Date

  

Filing Title

                 

COPYRIGHT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of

Agreement

  

Subject

Matter

                 



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

[                    ]



--------------------------------------------------------------------------------

Schedule 11

Letter of Credit Rights

[                    ]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF MORTGAGE

[see attached]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF MORTGAGE1

Subject to local counsel review and comment2

 

 

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Davis Polk & Wardwell LLP

450 Lexington Ave

New York, New York 10017

Attn: Real Estate Department

   

 

 

 

H.B. FULLER COMPANY, as Mortgagor

To

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT, as Mortgagee

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:   [                    ], 2017    Location:   [                    ]     
[                    ]      [                    ]      [                    ]
   County:   [                    ]    Property Identification Number(s):  
[                    ]      [                    ]      [                    ]
     [                    ]   

 

 

 

 

 

1  To be converted to a form of Deed of Trust for Deed of Trust states.

2  Mortgage to be capped in states with mortgage registry taxes or allocated as
provided by local law. In addition, in states with mortgage registry taxes a
single mortgage will secure both the revolving facility and the Term B facility
to the extent feasible. To make appropriate changes to this form to reflect both
sets of obligations.



--------------------------------------------------------------------------------

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

This [OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of [            ], 2017 (the “Effective
Date”), is made by H.B. Fuller Company, a Minnesota corporation (“Mortgagor”)3,
whose address is [                    ], in favor of JPMorgan Chase Bank, N.A.
(“JPM”), whose address is c/o JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn L2, Chicago, Illinois 60603, Attention of
Leonida Mischke, as Administrative Agent (as each such term is defined in the
Credit Agreement, which is hereinafter defined) (JPM, in such capacity,
“Mortgagee”). References to this “Mortgage” shall mean this instrument and any
and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.

Background

A.    Mortgagor is the fee owner of that certain parcel of real property
described on Exhibit A attached hereto and made a part hereof (the “Land”) and
all of the buildings, improvements, structures and fixtures now or subsequently
located on the Land (collectively, the “Improvements”; the Land and the
Improvements being hereinafter collectively referred to as the “Real Estate”).

B.    All capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to them in that certain Term Loan Credit Agreement,
dated as of October [●], 2017 (as amended, supplemented, restated, substituted,
replaced or otherwise modified from time to time, the “Term Loan Credit
Agreement”) by and among [Mortgagor, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Mortgagee, as Collateral Agent, and the Lenders from time
to time party thereto]4. Concurrently with the Term Loan Credit Agreement,
Mortgagor entered into that certain Credit Agreement, dated as of April 12,
2017, by and among H.B. Fuller Company, H.B. Fuller Finance (IRELAND) Unlimited
Company, the Lenders from time to time party thereto, U.S. Bank, National
Association, CitiBank, N.A. and Morgan Stanley MUFG Loan Partners, LLC, as
Co-Syndication Agents, Bank of America, N.A., HSBC Bank USA, National
Association and PNC Bank, National Association, as Co-Documentation Agents, and
JPMorgan Chase Bank, N.A, as Administrative Agent (as amended by Amendment
No. 1, dated as of September 29, 2017 and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolver Credit Agreement”; together with the Term Loan Credit Agreement, the
“Credit Agreement”). References in this Mortgage to a “Default” shall have the
meaning assigned thereto in the Credit Agreement and shall include any failure
of Mortgagor to fulfill any of its obligations under this Mortgage. References
in this Mortgage to an “Event of Default” shall have the meaning assigned
thereto in the Credit Agreement and shall include any Default under this
Mortgage which is not cured or waived within 30 days.

 

 

3  To be updated for appropriate Mortgagor, if applicable.

4  Description of Term Loan Credit Agreement to be updated after it is executed.

 

- 1 -



--------------------------------------------------------------------------------

C.    (A) Under the Revolver Credit Agreement, Mortgagor (i) executed and
delivered to the Administrative Agent that certain Security Agreement dated as
of [            ], 2017 (the “Revolver Security Agreement”) among Mortgagor, the
other Grantors from time to time party thereto and Mortgagee, as the Collateral
Agent thereunder and (ii) is required to enter into and deliver this Mortgage to
secure the Obligations and (B) under the Term Loan Agreement, Mortgagor
(i) executed and delivered [to the Administrative Agent that certain Security
Agreement dated as of [            ], 2017 (the “Term Loan Security Agreement”;
and together with the Revolver Security Agreement, the “Security Agreement”)
among Mortgagor, the other Grantors from time to time party thereto and
Mortgagee, as the Collateral Agent thereunder and (ii) is required to enter into
and deliver this Mortgage to secure the Obligations]5. Capitalized terms used in
this Mortgage (including in the recitals hereto), but not otherwise defined
herein, are defined in, or are defined by reference in, the Credit Agreement,
and if not defined therein, then in the Security Agreement (as applicable), and
have the same meanings herein as therein.

[THIS MORTGAGE CONSTITUTES AN “OPEN-END MORTGAGE” UNDER THE APPLICABLE LAWS OF
THE STATE OF [                    ] AND SECURES OBLIGATIONS THAT INCLUDE FUTURE
AND/OR REVOLVING ADVANCES MADE PURSUANT TO THE CREDIT AGREEMENT. THE TOTAL
AMOUNT OF THE PRINCIPAL INDEBTEDNESS THAT MAY BE SECURED BY THIS MORTGAGE MAY
INCREASE OR DECREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE
SO SECURED AT ANY ONE TIME SHALL NOT EXCEED $[        ] PLUS INTEREST THEREON,
COLLECTION COSTS, SUMS ADVANCED FOR THE PAYMENT OF TAXES, ASSESSMENTS,
MAINTENANCE AND REPAIR CHARGES, INSURANCE PREMIUMS AND ANY OTHER COSTS AND
OBLIGATIONS INCURRED TO PROTECT THE SECURITY ENCUMBERED HEREBY OR THE LIEN OF
THIS MORTGAGE, REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY
MORTGAGEE BY REASON OF ANY EVENT OF DEFAULT BY MORTGAGOR UNDER THE TERMS OF THIS
MORTGAGE, WITH INTEREST ON ANY SUCH ADVANCES AND DISBURSEMENTS, TOGETHER WITH
ALL OTHER SUMS SECURED HEREBY.

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR FILING WITH THE RECORDER OF
DEEDS FOR [                    ] COUNTY, [STATE].]

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the Obligations, MORTGAGOR
HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY
MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO
MORTGAGEE, AS ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WITH
MORTGAGE COVENANTS AND WITH POWER OF SALE, subject to Liens not prohibited by
Section 6.02 of the Credit Agreement:

(A)    all right, title and interest of Mortgagor in and to the Land;

 

 

5  Description of Security Agreement to be updated after it is executed.

 

- 2 -



--------------------------------------------------------------------------------

(B)    all right, title and interest of Mortgagor in and to the Real Estate;

(C)    all right, title and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights, oil
and gas rights, development rights, air rights, mineral rights and all estates,
rights, titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances issues, profits and revenue thereof and all land lying in the bed
of any street, road or avenue, in front of or adjoining the Real Estate to the
center line thereof;

(D)    all right, title and interest of Mortgagor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

(E)    all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

(F)    all right, title and interest of Mortgagor, as lessor, ground lessor,
licensor, or sublessor, in, to and under all leases, subleases, underlettings,
concession agreements, licenses and other occupancy agreements relating to the
use or occupancy of the Real Estate or the Equipment, now existing or
subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, a “Lease” or
the “Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (as defined below) (collectively, the
“Rents”);

 

- 3 -



--------------------------------------------------------------------------------

(G)    all right, title and interest of Mortgagor in and to all trade names,
trademarks, logos, copyrights, good will, and books and records relating solely
to the operation of the Real Estate, the Leases, or the Equipment, and all
general intangibles related to the operation of the Improvements, now existing
or hereafter arising;

(H)    all right, title and interest of Mortgagor in and to all unearned
premiums under insurance policies now or subsequently obtained by Mortgagor
relating to the Real Estate or Equipment and Mortgagor’s interest in and to all
proceeds of any such insurance policies relating solely to the Real Estate or
Equipment (including title insurance policies) including the right to collect
and receive such proceeds, subject to the provisions relating to insurance
generally set forth below and in the other Loan Documents; and, including the
interest payable thereon and the right to collect and receive the same, made to
the present or any subsequent owner of the Real Estate or Equipment for the
taking by eminent domain, condemnation or otherwise, of all or any part of the
Real Estate or Equipment;

(I)    all right, title and interest of Mortgagor in and to (i) all contracts
from time to time executed by Mortgagor or any manager or agent on its behalf
relating solely to the ownership, construction, design, maintenance, repair,
operation, management, sale or financing of the Real Estate or Equipment and all
agreements relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, entitlements, certificates of occupancy
and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or Equipment, (iii) all
warranties and guaranties relating to the construction, completion, occupancy,
use or operation of the Real Estate or Equipment, and (iv) all drawings, plans,
specifications and similar or related items relating to the Real Estate,
excluding the Excluded Property of the type described in clause (f) of such
definition under the Credit Agreement;

(J)    all right, title and interest of Mortgagor in and to any and all refunds
of real estate taxes, monies now or subsequently on deposit for the payment of
real estate taxes or special assessments against the Real Estate or for the
payment of premiums on insurance policies covering the foregoing property or
otherwise on deposit with or held by Mortgagee as provided in this Mortgage or
the other Loan Documents; all capital, operating, reserve or similar accounts
held by or on behalf of Mortgagor and related to the operation of the Mortgaged
Property, whether now existing or hereafter arising; and all monies held in any
of the foregoing accounts and any certificates or instruments related to or
evidencing such accounts; and

(K)    all proceeds, both cash and noncash, of the foregoing;

(all of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (E) are collectively

 

- 4 -



--------------------------------------------------------------------------------

referred to as the “Premises”, and those described in the foregoing clauses
(A) through (K) are collectively referred to as the “Mortgaged Property”);
provided that notwithstanding anything to the contrary in this Mortgage or any
other Loan Document, this Mortgage shall not constitute a grant of a lien over
or security interest in or a mortgage, bargain, warrant, grant, assignment,
transfer or set over to Mortgagee of (and the terms “Land,” “Improvements,”
“Real Estate,” “Equipment,” “Lease,” “Leases,” “Rents,” “Premises” and
“Mortgaged Property” shall not include) any Excluded Property (other than the
Excluded Property of the type described in clause (g) of such definition under
the Credit Agreement); and provided further that notwithstanding (i) this
Mortgage does not constitute a Permitted Mortgage and (ii) any provision of this
Mortgage or any other Loan Document to the contrary, if and to the extent the
Mortgaged Property constitutes or includes any Restricted Property (as defined
below), this Mortgage shall not secure such Obligations to the extent that
(a) the amount of such Obligations, together with the amount of all other CNTA
Covered Indebtedness, would at any time exceed the CNTA Limit; provided that,
for the avoidance of doubt, only such excess amount shall not be secured by the
lien created by this Mortgage, or (b) the grant of the lien created by this
Mortgage would otherwise require any notes issued pursuant to the 2017 Indenture
to be equally and ratably secured with the Obligations. As used herein,
“Restricted Property” means, with respect to any Obligation, any assets
constituting a Principal Property when such Obligations are incurred;

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed, or as provided in
Section 37 hereof.

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

1.    Payment of Mortgagor Obligations. Mortgagor shall pay and perform the
Obligations at the times and places and in the manner specified in the Loan
Documents.

2.    Covenants from Other Loan Documents. All of the covenants and agreements
of Mortgagor contained in the Loan Documents are incorporated herein by
reference; provided, however, notices made by Mortgagor pursuant to Section 5.02
of the Credit Agreement shall be deemed delivered hereunder.

3.    Lien Law Compliance. Mortgagor shall preserve and protect the lien and
security interest status, subject to Liens not prohibited by Section 6.02 of the
Credit Agreement, of this Mortgage.

4.    Condemnation Awards and Insurance Proceeds. Mortgagor assigns all awards
and compensation to which it is entitled for any condemnation, eminent domain or
other taking, or any purchase in lieu thereof, to Mortgagee and authorizes
Mortgagee to collect and receive such awards and compensation and to give proper
receipts and acquittances therefor, in accordance with, and to the extent
required by, the terms of the Credit Agreement. In accordance with, and to the
extent required by, the terms of the Credit Agreement, Mortgagor assigns to
Mortgagee all proceeds of any insurance policies insuring against loss or damage
to the Mortgaged Property, subject to the terms of the Credit Agreement. In
accordance with, and

 

- 5 -



--------------------------------------------------------------------------------

to the extent required by, the terms of the Credit Agreement, Mortgagor
authorizes Mortgagee to collect and receive such proceeds and authorizes and
directs the issuer of each such insurance policies to make payment for all such
losses directly to Mortgagee, instead of to Mortgagor and Mortgagee jointly,
subject to the terms of the Credit Agreement.

5.    Casualty Events. Mortgagor shall promptly notify Mortgagee in writing of
any Casualty Event (as hereinafter defined). As used herein, “Casualty Event”
means any loss of title (other than through a consensual conveyance, sale,
lease, sublease, exclusive license, exclusive sublicense, assignment, transfer,
exchange or other disposition of the Mortgaged Property) or any material loss of
or damage to or destruction of, or any condemnation or other taking (including
by any governmental authority) of, the Mortgaged Property, including, without
limitation, the temporary requisition of the use or occupancy of all or any part
of the Mortgaged Property or any part thereof by any governmental authority, or
any settlement in lieu thereof.

6.    Due on Sale. Mortgagor shall not sell, transfer, or otherwise dispose of
all or any part of the Mortgaged Property or any interest therein except as
permitted by the Credit Agreement.

7.    Mortgagee’s Rights of Cure. At its option, Mortgagee may discharge past
due taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Mortgaged Property and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Mortgaged Property to the extent Mortgagor
fails to do so as required by the Credit Agreement, this Mortgage or any other
Loan Document and within a reasonable period of time after Mortgagee has
requested in writing that Mortgagor do so. Any and all reasonable amounts so
expended by Mortgagee pursuant to this Section 7 shall be reimbursed by
Mortgagor within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by Mortgagee pursuant to the foregoing authorization in accordance with
Section 5.03 of the Security Agreement. Nothing in this paragraph shall be
interpreted as excusing Mortgagor from the performance of, or imposing any
obligation on Mortgagee or any Secured Party to cure or perform, any covenants
or other promises of Mortgagor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents. If, at the time Mortgagee elects to
so cure or perform such covenants or other promises of Mortgagor pursuant to
this Section 7, Mortgagee shall hold any insurance or condemnation proceeds or
other sums pursuant to this Mortgage or any other Loan Document, and Mortgagee
may, at its option and upon written notice to Mortgagor, apply such funds
pursuant to this Section 7, in such order as it deems appropriate, to the
payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to so cure or perform
such covenants or other promises of Mortgagor, Mortgagee shall have the right,
at any time that any such advances remain unpaid, without notice to Mortgagor,
to apply any proceeds, escrows or other sums then held by Mortgagee pursuant to
this Mortgage or any other Loan Document, notwithstanding anything to the
contrary elsewhere contained in the Loan Documents, to the payment of such
advances and all outstanding and unpaid interest, if any, thereon. Upon demand
by Mortgagee, Mortgagor shall promptly replenish the amount of any proceeds,
escrows or other sums so applied by Mortgagee so that Mortgagee shall thereafter
hold the same amount of proceeds, escrows and other sums which Mortgagee would
have held but for the exercise of the rights granted to Mortgagee in this
Section 7.

 

- 6 -



--------------------------------------------------------------------------------

8.    Future Advances. Mortgagee may, but shall not be obligated to, make such
additional advances and readvances to Mortgagor from time to time and said
advances and readvances shall become part of the Obligations secured hereby to
the fullest extent permitted by law and to the same extent and with the same
priority of lien as if such future advances and readvances were made on the
effective date of the Credit Agreement.

9.    Reimbursement of Expenses.

(a)    The parties hereto agree that Mortgagee shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 9.03 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference to a “Mortgagor”.

(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 9 shall remain operative and in full force and effect regardless
of the termination of this Mortgage or any other Loan Document, the consummation
of the transactions contemplated hereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Mortgage or any other Loan Document, or any investigation made by or on behalf
of Mortgagee or any other Secured Party.

10.    After-Acquired Property. Any greater or additional estate in the
Mortgaged Property which is hereafter acquired by Mortgagor which, by the terms
hereof, is required or intended to be subjected to the lien of this Mortgage
shall, immediately upon the acquisition thereof by Mortgagor, and without any
further mortgage, conveyance, assignment or transfer, become subject to the lien
of this Mortgage.

11.    Bankruptcy Related Provisions.

(a)    Without limiting the generality of any provision of this Mortgage, if a
proceeding under Chapter 11 of Title 11 of the United States Code (as amended,
the “Bankruptcy Code”) is commenced by or against Mortgagor, then, pursuant to
Section 552(b)(2) of said Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Mortgagor after the
commencement of the case and such Rents shall constitute cash collateral under
Section 363(a) of said Bankruptcy Code.

(b)    During the continuance of any Event of Default, Mortgagee shall have the
right, but shall not be obligated, to file, in its own name or on behalf of
Mortgagor, any proof of claim or any bankruptcy or insolvency proceeding in
which the debtor is a lessee under a Lease or a guarantor thereof.

12.    Appointment of Receiver. Mortgagee, in any action to foreclose this
Mortgage, or upon the occurrence and during the continuance of an Event of
Default, shall be at liberty, but under no obligation, to apply for the
appointment of a receiver of the rents and profits and the

 

- 7 -



--------------------------------------------------------------------------------

Premises without notice, and Mortgagee shall be entitled, to the fullest extent
permitted by applicable law, to the appointment of such receiver as a matter of
right, without consideration of the value of the Premises as security for the
amounts due Mortgagee or the solvency of any person or corporation liable for
the payment of such amounts.

13.    Right of Entry. On demand during the continuation of an Event of Default
and to the fullest extent permitted by applicable law, Mortgagee, personally or
by its agents and attorneys, may enter upon the Premises, and exclude Mortgagor
and its agents and servants wholly therefrom, without liability for trespass,
damages or otherwise, and take possession of all books, records and accounts
relating thereto and all other items constituting the Premises, and Mortgagor
agrees to surrender possession of the Premises including such books, records and
accounts to Mortgagee; and having and holding the same may use, operate, manage,
preserve, control and otherwise deal therewith and conduct the business thereof,
either personally or by its superintendents, managers, agents, servants,
attorneys or receivers, without interference from Mortgagor; and upon each such
entry and from time to time thereafter may, at the expense of Mortgagor, without
interference by Mortgagor and as Mortgagee may deem advisable, (i) maintain,
restore and keep secure the Premises, (ii) insure or reinsure the Premises,
(iii) make all necessary or proper repairs, renewals, replacements, alterations,
additions, betterments and improvements thereto and thereon and (iv) in every
such case in connection with the foregoing have the right to exercise all rights
and powers of Mortgagor with respect to the Premises, either in Mortgagor’s name
or otherwise; and Mortgagee shall be entitled to collect and receive all
earnings, revenues, rents, issues, profits and income of the Premises and every
part thereof; and in furtherance of such right Mortgagee may, subject as above
stated, collect the rents payable under all leases of the Premises directly from
the lessees thereunder upon notice to each such lessee that an Event of Default
exists accompanied by a demand on such lessee for the payment to Mortgagee of
all rents due and to become due under its lease in accordance with this
Mortgage, and Mortgagor for the benefit of Mortgagee and each such lessee,
hereby covenants and agrees that such lessee shall be under no duty to question
the accuracy of Mortgagee’s statement of Event of Default and shall
unequivocally be authorized to pay said rents to Mortgagee without regard to the
truth of Mortgagee’s statement of Event of Default and notwithstanding notices
from Mortgagor disputing the existence of an Event of Default, with the result
that the payment of rent by such lessee to Mortgagee pursuant to such demand
shall constitute performance in full of such lessee’s obligation under its lease
for the payment of rents by such lessee to Mortgagor; and after deducting the
reasonable and documented out-of-pocket expenses of conducting the business
thereof and of all maintenance, repairs, renewals, replacements, alterations,
additions, betterments and improvements and amounts necessary to pay for taxes,
assessments, insurance and other proper charges upon the Premises or any part
thereof, as well as reasonable compensation for the service contractors and
employees by it engaged and employed, Mortgagee shall apply the moneys arising
as aforesaid, but subject as aforesaid, to the Obligations secured herein in
such order as Mortgagee shall determine in its discretion, subject to and in
accordance with the Security Agreement. To the extent any expenses incurred by
Mortgagee pursuant to the terms of this Section 13 exceed the amounts so
collected by Mortgagee, all such excess amounts shall bear interest at the
default rate set forth in Section 2.13(c) of the Credit Agreement (the “Default
Rate”) from the date of incurrence until the date of reimbursement and shall
constitute Obligations secured hereby. Nothing in this Section 13 shall
constitute a limitation on the rights granted to Mortgagee under this Mortgage.
For the purpose of carrying out the provisions of this Section 13, Mortgagor
hereby constitutes and appoints Mortgagee the true and lawful attorney-in-fact

 

- 8 -



--------------------------------------------------------------------------------

of Mortgagor, which appointment is irrevocable and shall be deemed to be coupled
with an interest, in Mortgagor’s name and stead, to do and perform, from time to
time, any and all actions necessary and incidental to such purpose and does by
these presents ratify and confirm any and all actions of said attorney-in-fact
in and with respect to the Premises.

14.    UCC. Upon the occurrence and during the continuance of any Event of
Default, Mortgagee shall have the right to take all actions permitted under the
Uniform Commercial Code as enacted in the state where the Premises are located
(the “UCC”).

15.    All Legal and Equitable Remedies.6 Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the right from time to
time to enforce any legal or equitable remedy against Mortgagor including
specific performance of any of the provisions contained in any of the Loan
Documents and to sue for any sums whether interest, damages for failure to pay
principal or any installment thereof, taxes, installments of principal, or any
other sums required to be paid under the terms of this Mortgage, as the same
become due, without regard to whether or not the principal sum secured or any
other sums secured by this Mortgage and the other Loan Documents shall be due
and without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor including an action of foreclosure, or any
other action available hereunder or pursuant to applicable law.

16.    Foreclosure and Sale.

(a)    Upon the occurrence and during the continuance of an Event of Default:

(i)    Mortgagee shall have the right to proceed against all real and personal
property constituting the Mortgaged Property or any part thereof or interest
therein by foreclosure, including, without limitation, non-judicial foreclosure
(to the extent permitted by and in accordance with applicable law), public or
private sale, judicial foreclosure or otherwise as may be permitted by the laws
of the state where the Premises are located;

(ii)    Mortgagor hereby waives any right it may have to require the marshaling
of its assets; and

(iii)    Mortgagee shall have the right to foreclose and/or sell the Premises in
its entirety or any part thereof or interest therein as Mortgagee in its sole
and absolute discretion shall determine, in one or more sales in such order and
priority as Mortgagee may in its sole and absolute discretion deem necessary or
advisable.

All sums realized from any such foreclosure or sale, less all reasonable and
documented out-of-pocket costs and expenses of such sale, shall be applied as
provided in Section 16(c) hereof. If, following any such sale, any Obligations
secured hereby, whether or not then due and payable, shall remain unpaid or
unsatisfied in any respect, the Loan Documents and all Obligations of Mortgagor
thereunder shall continue in full force and effect until such unpaid and
unsatisfied Obligations are fully paid and satisfied as therein provided, or as
provided in Section 37 hereof.

 

 

6  All remedial provisions are subject to local counsel review and comment.

 

- 9 -



--------------------------------------------------------------------------------

(b)    Upon the completion of any sale or sales made or caused by Mortgagee
pursuant to Section 16(a) hereof:

(i)    Mortgagor or an officer of any court empowered to do so shall execute and
deliver to the accepted purchaser or purchasers a good and sufficient
instrument, or good and sufficient instruments, conveying, assigning and
transferring all estate, right, title and interest in and to the property and
rights sold;

(ii)    Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s true and
lawful attorney in fact, coupled with an interest, in Mortgagor’s name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the Premises and rights so sold;

(iii)    Mortgagee may execute all necessary instruments of conveyance,
assignment and transfer and may substitute one or more persons with like power;

(iv)    Mortgagor hereby ratifies and confirms all that Mortgagor’s said
attorney or such substitutes(s) shall lawfully do by virtue hereof;

(v)    Mortgagor, if requested by Mortgagee, shall ratify and confirm any such
sale or sales by executing and delivering to Mortgagee or to such purchaser or
purchasers all such instruments as may be necessary, for such purpose, and as
may be designated in such request;

(vi)    Any such sale or sales made under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, shall operate to divest all
the estate, right, title, interest, claim and demand whatsoever, whether at law
or in equity, of Mortgagor in and to the properties and rights so sold, and
shall be a perpetual bar both at law and in equity against Mortgagor and against
any and all persons claiming or who may claim the same, or any part thereof
from, through or under Mortgagor.

(c)    The purchase money, proceeds or avails of any such sale or sales made
pursuant to Section 16(a) hereof, together with any other sums which then may be
held by Mortgagee under this Mortgage, shall be applied, in accordance with the
Security Agreement, Credit Agreement and the Intercreditor Agreement.

(d)    Upon any sale or sales under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Mortgagee may bid for and acquire,
provided it is the highest responsive bidder, the Mortgaged Property or any part
thereof and in lieu of paying cash in whole or in part therefor may make
settlement for the purchase price by crediting upon the Obligations secured
hereby the net sales price after deducting therefrom the reasonable and
documented out-of-pocket expenses of the sale and the costs of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.

(e)    Upon the occurrence and during the continuance of an Event of Default,
Mortgagee may from time to time, if permitted by law, take action to recover any
sums, whether interest, principal or any other sums, required to be paid under
this Mortgage or any other Loan Documents as the same become due, without
prejudice to the right of Mortgagee thereafter to

 

- 10 -



--------------------------------------------------------------------------------

bring an action of foreclosure, or any other action available upon an Event of
Default. Mortgagee may also foreclose this Mortgage for any sums due under this
Mortgage or any other Loan Document and the lien of this Mortgage shall continue
to secure the balance of the Obligations and the interest hereon not then due,
until released as provided in Section 37 hereof.

17.    Rights Pertaining to Sales. Subject to the provisions or other
requirements of law and except as otherwise provided herein and in the other
Loan Documents, the following provisions shall apply to any sale or sales of all
or any portion of the Mortgaged Property under or by virtue of Section 16:

(a)    Mortgagee may conduct any number of sales of the Mortgaged Property from
time to time. The power of sale set forth in Section 16 above shall not be
exhausted by any one or more such sales as to any part of the Mortgaged Property
which shall not have been sold, nor by any sale which is not completed or is
defective in Mortgagee’s opinion, until the Obligations shall have been paid in
full, or as provided in Section 37 hereof.

(b)    Any sale may be postponed or adjourned by public announcement at the time
and place appointed for such sale or for such postponed or adjourned sale
without further notice. Without limiting the foregoing, in case Mortgagee shall
have proceeded to enforce any right or remedy under this Mortgage by receiver,
entry or otherwise, and such proceedings have been discontinued or abandoned for
any such reason or shall have been determined adversely to Mortgagee, then in
every such case Mortgagor and Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Mortgagee
shall continue as if no such proceeding had been instituted.

(c)    After each sale, Mortgagee or an officer of any court empowered to do so
shall execute and deliver to the purchaser or purchasers at such sale a good and
sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Mortgagor in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as provided in Section 16(c). Mortgagee is hereby appointed the true
and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and
shall be deemed to be coupled with an interest, in Mortgagor’s name and stead,
to make all necessary conveyances, assignments, transfers and deliveries of the
property and rights so sold, and for that purpose Mortgagee may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more persons with like power, Mortgagor hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Mortgagor, if requested by
Mortgagee, shall ratify and confirm any such sale or sales by executing and
delivering to Mortgagee or such purchaser or purchasers all such instruments as
may be advisable, in Mortgagee’s reasonable judgment, for the purposes as may be
designated in such request.

(d)    The receipt by Mortgagee of the purchase money paid at any such sale, or
the receipt of any other person authorized to receive the same, shall be
sufficient discharge therefor to any purchaser of any property or rights sold as
aforesaid, and no such purchaser, or its representatives, grantees or assigns,
after paying such purchase price and receiving such receipt, shall be bound to
see to the application of such purchase price or any part thereof upon or for
any trust or purpose of this Mortgage or, in any manner whatsoever, be
answerable for any loss, misapplication or nonapplication of any such purchase
money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

- 11 -



--------------------------------------------------------------------------------

(e)    Any such sale or sales shall operate to divest all of the estate, right,
title, interest, claim and demand whatsoever, whether at law or in equity, of
Mortgagor in and to the properties and rights so sold, and shall be a perpetual
bar both at law and in equity against Mortgagor and any and all persons claiming
or who may claim the same, or any part thereof or any interest therein, by,
through or under Mortgagor to the fullest extent permitted by applicable law.

(f)    Upon any such sale or sales, Mortgagee may bid for and acquire, provided
it is the highest responsive bidder, the Mortgaged Property and, in lieu of
paying cash therefor, may make settlement for the purchase price by crediting
against the Obligations the amount of the bid made therefor, after deducting
therefrom the reasonable and documented out-of-pocket expenses of the sale, the
cost of any enforcement proceeding hereunder, and any other sums which Mortgagee
is authorized to deduct under the terms hereof, to the extent necessary to
satisfy such bid.

(g)    In the event that Mortgagor, or any person claiming by, through or under
Mortgagor, shall transfer or refuse or fail to surrender possession of the
Mortgaged Property after any sale thereof, then Mortgagor, or such person, shall
be deemed a tenant at sufferance of the purchaser at such sale, subject to
eviction· by means of forcible entry and unlawful detainer proceedings, or
subject to any other right or remedy available hereunder or under applicable
law.

(h)    Upon the foreclosure of this Mortgage, any Leases then existing shall not
be destroyed or terminated as a result of such foreclosure unless Mortgagee or
any purchaser at a foreclosure sale shall so elect by notice to the lessee in
question.

18.    Expenses. In any proceeding, judicial or otherwise (to the extent
permitted by applicable law), to foreclose this Mortgage or enforce any other
remedy of Mortgagee under the Loan Documents, there shall be allowed and
included as an addition to and a part of the Obligations in the decree for sale
or other judgment or decree all reasonable and documented out-of-pocket
expenditures and expenses which may be paid or incurred in connection with the
exercise by Mortgagee of any of its rights and remedies provided herein or any
comparable provision of any other Loan Document, together with interest thereon
at the Default Rate from the date such expense is incurred, and the same shall
be part of the Obligations and shall be secured by this Mortgage.

19.    Additional Provisions as to Remedies.

(a)    Without affecting the lien or charge of this Mortgage upon any portion of
the Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, from time to time and without notice,
agree to (i) release any person liable for the Obligations, (ii) extend the
maturity or alter any of the terms of the Loans or any guaranty thereof,
(iii) grant other indulgences, (iv) release or reconvey, or cause to be released
or reconveyed at any time at Mortgagee’s option any parcel, portion or all of
the Mortgaged Property, (v) take or release any other or additional security for
any obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.

 

- 12 -



--------------------------------------------------------------------------------

(b)    Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion.

(c)    No remedy herein conferred upon or reserved to Mortgagee is intended to
be exclusive of any other remedy herein or by law provided or permitted, but
each shall be separate, distinct and cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by any of the Loan Documents
to Mortgagee or to which it may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee, and no act of Mortgagee shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

(d)    No action by Mortgagee in the enforcement of any rights or remedies under
this Mortgage or any other Loan Document or otherwise at law or equity shall be
deemed to cure any Event of Default.

(e)    If Mortgagee shall have proceeded to invoke any right or remedy permitted
under the Loan Documents, Mortgagee shall have the unqualified right thereafter
to elect to discontinue or abandon such right or remedy for any reason, and in
such event Mortgagor and Mortgagee shall be restored to their former positions
with respect to the Obligations, the Loan Documents, the Mortgaged Property, and
otherwise, and the rights and remedies of Mortgage shall continue as if the
right or remedy had not been invoked, but no such discontinuance or abandonment
shall waive any Event of Default that may then exist or the right of Mortgagee
thereafter to exercise any right or remedy under the Loan Documents for such
Event of Default.

20.    Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of the Mortgaged
Property, (ii) any extension of the time for the enforcement of the collection
of the Obligations or the creation or extension of a period of redemption from
any sale made in collecting such debt, (iii) exemption of the Mortgaged Property
from attachment, levy or sale under execution or exemption from civil process,
and (iv) any right to a marshalling of assets. To the full extent Mortgagor may
do so, Mortgagor agrees that Mortgagor shall not at any time insist upon, plead,
claim or take the benefit or advantage of any law now or hereafter in force
providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this Mortgage before exercising any
other remedy granted hereunder and Mortgagor, for Mortgagor and its successors
and assigns, and for any and all persons ever claiming any interest in the
Mortgaged Property, to the extent permitted by law, hereby waives and releases
all rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the secured Obligations and
marshalling in the event of foreclosure of the liens hereby created. To the
fullest extent of the law, Mortgagor hereby waives any defense to the recovery
by Mortgagee against Mortgagor or the Mortgaged Property of any deficiency after
a foreclosure sale (whether judicial or, to the extent permitted by applicable
law, non-judicial).

 

- 13 -



--------------------------------------------------------------------------------

21.    Cross-Collateralization. Subject to the terms of the Intercreditor
Agreement, Mortgagor acknowledges that the Obligations are secured by other
collateral as more specifically set forth in the Credit Agreement and the other
Loan Documents. Upon the occurrence and during the continuance of an Event of
Default, Mortgagee shall have the right to institute a proceeding or proceedings
or take such action with regard to such other collateral under any applicable
provision of law, for all of the Obligations or any portion of the Obligations.
Neither the acceptance of this Mortgage or the other Loan Documents shall
prejudice Mortgagee’s enforcement rights relative to such other collateral.

22.    Security Agreement Under Uniform Commercial Code.

(a)    It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the UCC. The Mortgaged
Property includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in all of Mortgagor’s right, title and interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the UCC (the portion of the Mortgaged Property so subject to the UCC being
referred to in this paragraph as the “Personal Property”). If an Event of
Default shall occur and be continuing, Mortgagee shall have any and all rights
and remedies granted to a secured party upon default under the UCC, including
the right to take possession of the Personal Property or any part thereof and to
take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Personal Property. Upon reasonable request or
demand of Mortgagee, Mortgagor shall at its expense assemble the Personal
Property and make it available to Mortgagee at a convenient place acceptable to
Mortgagee. Any notice of sale, disposition or other intended action of Mortgagee
with respect to the Personal Property sent to Mortgagor in accordance with the
provisions hereof at least ten (10) days prior to such action shall constitute
commercially reasonable notice to Mortgagor. In the event of any conflict
between the terms of this Section 22 and terms of Article V of the Credit
Agreement, the terms of Article V of the Credit Agreement shall control.

(b)    Pursuant to applicable law, Mortgagor authorizes Mortgagee to file or
record financing statements, continuation statements, and other filing or
recording documents or instruments with respect to the Personal Property or
fixtures without the signature of Mortgagor in such form and in such offices as
the Mortgagee reasonably determines appropriate to perfect the security
interests of Mortgagee under this Mortgage it being understood that Mortgagee
shall have no obligation to file or record such documents. Mortgagor hereby
ratifies and authorizes the filing by Mortgagee of any financing statement with
respect to such Mortgaged Property made prior to the Effective Date.

(c)    In the event that any of the Mortgaged Property hereunder is also subject
to a valid and enforceable Lien under the terms of the Security Agreement and
the terms thereof are inconsistent with the terms of this Mortgage, then with
respect to such Mortgaged Property, the terms of this Mortgage shall control in
the case of fixtures, and the terms of the Security Agreement shall control in
the case of all other Collateral (as defined in the Security Agreement).

 

- 14 -



--------------------------------------------------------------------------------

23.    Fixture Filing. To the extent permitted by law, a portion of the
Mortgaged Property is or is to become fixtures upon the Real Estate. The filing
of this Mortgage in the real estate records of the county in which the Mortgaged
Property is located shall also operate from the time of filing a financing
statement filed as a “fixture filing” within the meaning of Article 9 (or such
equivalent section) of the UCC with respect to all portions of the Mortgaged
Property that are or are to become fixtures related to the Real Estate. For such
purpose, Mortgagor is the record owner of the Real Estate, Mortgagee is the
secured party and Mortgagor is the debtor, their respective addresses are set
forth in the preamble to this Mortgage, and Mortgagor’s organizational
identification number is [                    ].

24.    Assignment of Leases and Rents.

(a)    In furtherance of and in addition to the assignment made by Mortgagor in
the granting clauses of this Mortgage, Mortgagor hereby irrevocably and
absolutely grants, transfers and assigns all of its right, title and interest as
landlord in the Leases and Rents to Mortgagee. The foregoing grant, transfer and
assignment is a present and absolute assignment and not merely the passing of a
security interest. Such assignment shall continue in effect until the
Obligations are paid in full, or as provided in Section 37 hereof. Upon the
occurrence and during the continuance of an Event of Default, Mortgagor also
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. So long as no Event of Default
shall have occurred and be continuing, Mortgagor shall have a license from
Mortgagee to exercise all rights granted to the landlord under the Leases,
including the right to receive and collect all Rents. During the continuance of
an Event of Default, the license hereby granted to Mortgagor shall be
temporarily suspended, and Mortgagor shall promptly pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits and
rent prepayments.

(b)    Mortgagor hereby further grants to Mortgagee the right to notify the
lessee under any Lease of the assignment thereof and, after the occurrence and
during the continuance of an Event of Default, (i) to demand that such lessee
pay all amounts due under such Lease directly to Mortgagee, (ii) to enter upon
and take possession of the Mortgaged Property for the purpose of collecting the
Rents, (iii) to dispossess by the usual summary proceedings any lessee
defaulting in the payment thereof, (iv) to let the Mortgaged Property, or any
part thereof, and (v) to apply the Rents, after payment of all necessary charges
and reasonable and documented out-of-pocket expenses, on account of the
Obligations. Mortgagor hereby irrevocably authorizes and directs each lessee
under any Lease to rely upon any such notice. Nothing contained in this
Section 24 shall be construed to bind Mortgagee to the performance of any of the
covenants, conditions or provisions contained in any Lease or otherwise to
impose any obligation on Mortgagee thereunder, except that Mortgagee shall be
accountable for any Rents actually received pursuant to such assignment.
Mortgagor shall not modify, amend, terminate or consent to the cancellation,
surrender or assignment of any Lease if any modification, amendment, termination
or assignment would have a Material Adverse Effect (it being understood that the
preceding portions of this sentence shall not apply to the expiration or early
termination of any

 

- 15 -



--------------------------------------------------------------------------------

Lease by its terms). Mortgagor shall not accept prepayments of installments of
Rent to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent or operating costs,
if any). The collection of Rents by Mortgagee shall in no way waive the right of
Mortgagee to foreclose this Mortgage in the event of any Event of Default.
Mortgagor shall furnish to Mortgagee promptly after a written request by
Mortgagee to do so, a written statement containing the names of all lessees,
sublessees and concessionaires of the Mortgaged Property, the terms of any
Lease, the space occupied, the rentals or license fees payable thereunder,
whether each such lessee is in default under its Lease and if so, the nature
thereof.

(c)    Mortgagor acknowledges that it has taken all actions necessary for the
Mortgagee to obtain, and that upon recordation of this Mortgage Mortgagee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority, present assignment of the Rents, subject to Liens not prohibited
by Section 6.02 of the Credit Agreement.

25.    Changes in Method of Taxation. In the event of the passage after the
Effective Date of any law of any governmental authority deducting from the value
of the Premises for the purposes of taxation, or changing in any way the laws
for the taxation of mortgages or debts secured thereby for federal, state or
local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
Mortgagor shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until full payment of the
Obligations, subject, however, to Mortgagor’s right to contest the amount or
validity thereof pursuant to applicable law. In the event that Mortgagor
exercises such right to consent, Mortgagor shall either (i) pay all such
disputed amounts to the applicable governmental authority in full prior to
instituting such contest or (ii) deposit such amount in dispute with Mortgagee
until the final resolution of such contest. Mortgagor shall not claim, demand or
be entitled to receive any credit or credits toward the satisfaction of this
Mortgage or on any interest payable thereon for any taxes assessed against the
Mortgaged Property or any part thereof, and shall not claim any deduction from
the taxable value of the Mortgaged Property by reason of this Mortgage.

26.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.

27.    Waivers; Amendment.

(a)    No failure or delay by Mortgagee, any Issuing Bank (as defined in the
Revolving Credit Agreement) or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Mortgagee, the Issuing Bank (as
defined in the Revolving Credit Agreement) and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Mortgage or consent to any departure by Mortgagor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of

 

- 16 -



--------------------------------------------------------------------------------

this Section 27, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a letter of
credit shall not be construed as a waiver of any Default, regardless of whether
Mortgagee, any Lender or any Issuing Bank (as defined in the Revolving Credit
Agreement) may have had notice or knowledge of such Default at the time. No
notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the parties with respect to which such waiver, amendment or modification is
to apply, subject to any consent required in accordance with Section 9.02 of the
Credit Agreement.

28.    Partial Invalidity. Any provision of this Mortgage held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

29.    No Third Party Beneficiary; Covenants Run with the Land; Successors and
Assigns. All covenants of Mortgagor contained in this Mortgage are imposed
solely and exclusively for the benefit of Mortgagee and Lenders and their
respective successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Mortgagee at any time if in its sole
discretion it deems such waiver advisable. Until the Obligations have been paid
in full, or as provided in Section 37 hereof, all such covenants of Mortgagor
shall run with the land and bind Mortgagor, the successors and assigns of
Mortgagor (and each of them) and all subsequent owners, encumbrances and tenants
of the Mortgaged Property, and shall inure to the benefit of Mortgagee and
Lenders and their respective successors and assigns.

30.    Survival of Agreement. All covenants, agreements, representations and
warranties made by Mortgagor in this Mortgage and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Mortgage shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any letters of credit, regardless of any investigation
made by any Lender or on its behalf, and shall continue in full force and effect
until the termination of this Mortgage in accordance with Section 37.

31.    Relationship of Mortgagee and Mortgagor. The relationship between
Mortgagor and Mortgagee created hereunder is that of creditor/debtor. Mortgagee
does not owe any fiduciary duty or special obligation to Mortgagor or any of
Mortgagor’s officers, partners, agents, or representatives. Nothing herein is
intended to create a joint venture, partnership, tenancy-in-common or joint
tenancy relationship between Mortgagor and Mortgagee.

32.    Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by Mortgagee hereunder is subject to the
limitations and

 

- 17 -



--------------------------------------------------------------------------------

provisions of the Intercreditor Agreement. Notwithstanding anything herein to
the contrary, in the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Mortgage regarding the priority of
the liens and the security interests granted to Mortgagee or exercise of any
rights or remedies by Mortgagee, the terms of the Intercreditor Agreement shall
govern. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of the Credit Agreement regarding the priority of the
liens and the security interests granted to Mortgagee or exercise of any rights
or remedies by Mortgagee, the terms of the Intercreditor Agreement shall govern.

33.    GOVERNING LAW. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE REAL
ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR HEREIN. NEW YORK LIEN LAW AND SECTIONS 1301
AND 1371 OF THE NEW YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT
APPLY TO THIS MORTGAGE IN ANY WAY WHATSOEVER.

34.    Sole Discretion of Mortgagee. Whenever Mortgagee’s judgment, consent,
action or approval is required hereunder for any matter, or Mortgagee shall have
an option or election hereunder, such judgment, the decision whether or not to
consent to or approve the same or the exercise of such option or election shall
be in the sole discretion of Mortgagee acting solely at the written direction of
the Lenders, except as otherwise expressly provided herein. It is understood
that all rights granted herein shall not be interpreted or construed to create
any additional obligation on the Mortgagee.

35.    Construction of Provisions. The following rules of construction shall be
applicable for all purposes of this Mortgage and all documents or instruments
supplemental hereto, unless the context otherwise requires:

(a)    All references herein to numbered Articles or Sections or to lettered
Schedules or Exhibits are references to the Articles and Sections hereof and the
Schedules and Exhibits annexed to this Mortgage, unless expressly otherwise
designated in context. All Article, Section, Schedule and Exhibit captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Mortgage.

(b)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without being limited to”.

(c)    The terms “Land”, “Improvements”, “Equipment”, “Mortgaged Property,”
“Real Estate,” and “Premises” shall be construed as if followed by the phrase
“or any part thereof”.

 

- 18 -



--------------------------------------------------------------------------------

(d)    The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of the Mortgagors shall be joint and several.

(e)    The term “Obligations” shall be construed as if followed by the phrase
“or any other sums secured hereby, or any part thereof”.

(f)    References herein to the “Credit Agreement,” and the “Loan Documents”
shall mean the Credit Agreement and the Loan Documents, respectively, as in
effect on the Effective Date hereof, and as the same may be amended,
supplemented, restated, substituted, replaced or otherwise modified from time to
time from and after such date, including any of the foregoing and/or any
refinances (pursuant to the Intercreditor Agreement) that increase the principal
amount or interest rate of the Obligations secured hereby.

(g)    Words of masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa.

(h)    The term “person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity, whether or not a legal entity.

(i)    All obligations of Mortgagor hereunder shall be performed and satisfied
by or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

(j)    No inference in favor of or against any party shall be drawn from the
fact that such party has drafted any portion hereof.

36.    Receipt of Copy. Mortgagor acknowledges that it has received a true and
correct copy of this Mortgage.

37.    Release.

(a)    This Mortgage, the lien and all other security interests granted hereby
shall automatically terminate with respect to all Obligations upon termination
of the Commitments and payment in full of all Obligations (other than
indemnities and contingent obligations with respect to which no claim for
reimbursement has been made, and other than letters of credit that have been
cash collateralized pursuant to arrangements mutually agreed between the
applicable Issuing Bank (as defined in the Revolving Credit Agreement) and the
Mortgagor or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank (as defined in the Revolving Credit
Agreement)).

(b)    Mortgagor shall automatically be released or subordinated from its
obligations hereunder in accordance with, and to the extent provided by,
Section 9.16 of the Credit Agreement.

(c)    The lien and security interest granted hereunder by Mortgagor in any
Mortgaged Property shall be automatically released (i) at the time the property
subject to such

 

- 19 -



--------------------------------------------------------------------------------

security interest is transferred or to be transferred as part of or in
connection with any transfer not prohibited by the Credit Agreement (and
Mortgagee may rely conclusively on a certificate to that effect provided to it
by Mortgagor upon its reasonable request without further inquiry) to any person
other than a Grantor (as defined in the Security Agreement); (ii) subject to
Section 9.02 of the Credit Agreement, if the release of such security interest
is approved, authorized or ratified in writing by the Required Lenders; and
(iii) upon release of Mortgagor from its obligations hereunder pursuant to
Section 37(b) above.

(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 37, Mortgagee shall execute and deliver to Mortgagor,
at Mortgagor’s expense, all documents and take all such further actions that
Mortgagor shall reasonably request to evidence such termination or release, in
each case in accordance with the terms of Article VIII and Section 9.16 of the
Credit Agreement. Any execution and delivery of documents pursuant to this
Section 37 shall be without recourse to or warranty by Mortgagee.

38.    General Authority of Mortgagee. By acceptance of the benefits of this
Mortgage, each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of Mortgagee as its agent
hereunder, (b) to confirm that Mortgagee shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Mortgage against Mortgagor, the exercise of remedies hereunder and the
giving or withholding of any consent or approval hereunder relating to any
Mortgaged Property or Mortgagor’s obligations with respect thereto, (c) to agree
that it shall not take any action to enforce any provisions of this Mortgage
against Mortgagor, to exercise any remedy hereunder or to give any consents or
approvals hereunder except as expressly provided in this Mortgage and (d) to
agree to be bound by the terms of this Mortgage.

39.    Conflicts With Credit Agreement. Notwithstanding anything in this
Mortgage to the contrary, but subject to Section 32, in the event of any
conflict or inconsistency between the terms and provisions of this Mortgage
(including the terms and conditions set forth in Exhibit B) and the terms and
provisions of the Credit Agreement, the terms and provisions of the Credit
Agreement shall govern.

40.    State-Specific Provisions. The terms and conditions set forth in Exhibit
B attached hereto are made a part hereof and are incorporated into this Mortgage
by reference. In the event of any conflict or inconsistency between the terms
and conditions of Exhibit B and the other provisions of this Mortgage, the terms
and conditions of Exhibit B shall govern.

41.    Time of the Essence. With regard to all dates and time periods set forth
in this Mortgage, time is of the essence.

42.    WAIVER OF JURY TRIAL. MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
MORTGAGE AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

- 20 -



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Page Follows]

 

- 21 -



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

MORTGAGOR:

H.B. FULLER COMPANY

a Minnesota Corporation

By:  

 

  Name:   Title:

 

   Acknowledgement7 STATE OF    )    ss.: COUNTY OF    )

On the      day of              in the year 201    , before me, the undersigned
notary public, personally appeared                      as the
                     of [CF INDUSTRIES SALES, LLC], a [Delaware limited
liability company], personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same as
his/her free act and deed, and the free act and deed of said corporation.

Notary Public Expires                     

 

 

7  Subject to local counsel review and comment.

 

[Signature Page to Mortgage]



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

Property Address:          [                    ]       [                    ]
      [                    ]       [                    ]    Tax Parcel ID Nos:
         [                    ]       [                    ]      
[                    ]       [                    ]   



--------------------------------------------------------------------------------

EXHIBIT B

State-Specific Provisions8

 

 

8  Local counsel to provide local law provisions.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF INTERCREDITOR AGREEMENT

[see attached]



--------------------------------------------------------------------------------

FORM OF INTERCREDITOR AGREEMENT

dated as of

[            ], 2017

among

JPMORGAN CHASE BANK, N.A.,

as the Initial Revolving Credit Facility Agent,

JPMORGAN CHASE BANK, N.A.,

as the Initial Term Credit Facility Agent,

each additional Authorized Representative from time to time party hereto,

and consented to by each Grantor from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   Definitions  

SECTION 1.01.

 

Construction; Certain Defined Terms

     1   ARTICLE II   Priorities and Agreements with Respect to Common
Collateral  

SECTION 2.01.

 

Priority of Claims

     11  

SECTION 2.02.

 

Actions with Respect to Common Collateral; Prohibition on Contesting Liens

     13  

SECTION 2.03.

 

No Interference; Payment Over

     14  

SECTION 2.04.

 

Automatic Release of Liens; Amendments to First-Priority Collateral Documents

     15  

SECTION 2.05.

 

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     16  

SECTION 2.06.

 

Reinstatement

     17  

SECTION 2.07.

 

Insurance

     17  

SECTION 2.08.

 

Refinancings

     18  

SECTION 2.09.

 

Possessory Collateral, Control Collateral and Controlling Authorized
Representative as Gratuitous Bailee/Agent for Perfection

     18   ARTICLE III   Existence and Amounts of Liens and Obligations   ARTICLE
IV   The Controlling Authorized Representative  

SECTION 4.01.

 

Appointment and Authority

     19  

SECTION 4.02.

 

Rights as a First-Priority Secured Party

     20  

SECTION 4.03.

 

Exculpatory Provisions

     21  

SECTION 4.04.

 

Reliance by Controlling Authorized Representative

     23  

SECTION 4.05.

 

Delegation of Duties

     23  

SECTION 4.06.

 

Non-Reliance on Controlling Authorized Representative and Other First-Priority
Secured Parties

     23  

 

i



--------------------------------------------------------------------------------

ARTICLE V   Miscellaneous  

SECTION 5.01.

 

Notices

     24  

SECTION 5.02.

 

Waivers; Amendment; Joinder Agreements

     24  

SECTION 5.03.

 

Parties in Interest

     25  

SECTION 5.04.

 

Survival of Agreement

     25  

SECTION 5.05.

 

Counterparts

     25  

SECTION 5.06.

 

Severability

     25  

SECTION 5.07.

 

Governing Law

     26  

SECTION 5.08.

 

Submission to Jurisdiction; Waivers

     26  

SECTION 5.09.

 

WAIVER OF JURY TRIAL

     27  

SECTION 5.10.

 

Headings

     27  

SECTION 5.11.

 

Conflicts

     27  

SECTION 5.12.

 

Provisions Solely to Define Relative Rights

     27  

SECTION 5.13.

 

Authorized Representatives

     27  

SECTION 5.14.

 

Other First-Priority Obligations

     28  

SECTION 5.15.

 

Junior Lien Intercreditor Agreements

     29   Annexes and Exhibits   

Annex A           Consent of Grantors

  

Annex B           Joinder

  

 

ii



--------------------------------------------------------------------------------

This INTERCREDITOR AGREEMENT (as amended, restated, modified or supplemented
from time to time, this “Agreement’), dated as of [ ], 2017, is among JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as collateral agent for the Initial Revolving Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Initial Revolving Credit Facility Agent”), JPMORGAN CHASE
BANK, N.A., as collateral agent for the Initial Term Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“Initial Term Credit Facility Agent”), and each additional Authorized
Representative from time to time party hereto for the Other First-Priority
Secured Parties of the Series with respect to which it is acting in such
capacity, as consented to by the Grantors in the Consent of Grantors.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Initial Revolving Credit Facility Agent (for itself and on
behalf of the Initial Revolving Credit Agreement Secured Parties), the Initial
Term Credit Facility Agent (for itself and on behalf of the Initial Term Credit
Agreement Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Other First-Priority Secured Parties of the
applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Construction; Certain Defined Terms.

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b)    It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have a valid and perfected security interest in any of the
Collateral securing any other Series of First-Priority Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First-Priority Obligations and, without limiting
the foregoing, after taking into account the effect of any applicable
intercreditor agreements) on a basis ranking prior to the security interest of
such Series of First-Priority Obligations but junior to the security interest of
any other Series of First-Priority Obligations or (ii) the existence of any
Collateral for any other Series of First-Priority Obligations that is not Common
Collateral (any such condition referred to in the foregoing clauses (i) or (ii)
with respect to any Series of First-Priority Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.

(c)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Initial Revolving Credit Agreement or the Initial Term
Credit Agreement, as applicable. As used in this Agreement, the following terms
have the meanings specified below:

“Additional First-Priority Agent” has the meaning assigned to such term in
Section 5.14(b).

“Additional First-Priority Agreements” has the meaning assigned to such term in
Section 5.14(b).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or Credit Agreement Secured Parties, the Intercreditor Agent,
(ii) following the Discharge of Initial Term Credit Agreement Obligations, in
the case of any Initial Revolving Credit Agreement Obligations or Initial
Revolving Credit Agreement

 

2



--------------------------------------------------------------------------------

Secured Parties, the Initial Revolving Credit Facility Agent, (ii) following the
Discharge of Initial Revolving Credit Facility Obligations, in the case of any
Initial Term Credit Agreement Obligations or any Initial Term Credit Agreement
Secured Parties, the Initial Term Credit Facility Agent and (iii) in the case of
any Series of Other First-Priority Obligations or Other First-Priority Secured
Parties that become subject to this Agreement after the date hereof, the Person
named as the Additional First-Priority Agent for such Series in the applicable
Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” means H.B Fuller Company, a Minnesota corporation.

“Cash Management Obligations” means, with respect to any Person, all
obligations, indebtedness, and liabilities of any such Person which arise
pursuant to (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest or Lien at such
time; provided that collateral consisting of cash and cash equivalents pledged
to secure Credit Agreement Obligations consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the administrative agent
thereunder pursuant to Section 2.06 of the applicable Credit Agreement (or any
Equivalent Provision) shall be applied as specified in the applicable Credit
Agreement or such Equivalent Provision and will not constitute Common
Collateral. If more than two Series of First-Priority Obligations are
outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

 

3



--------------------------------------------------------------------------------

“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.

“Control Collateral” means any Common Collateral in the control of the
Controlling Authorized Representative (or its agents or bailees), to the extent
that control thereof perfects a Lien thereon under the Uniform Commercial Code
of any jurisdiction or otherwise. Control Collateral includes, without
limitation, Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York UCC.

“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Intercreditor Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative; provided, in each case, that if there shall occur one or more
Non-Controlling Authorized Representative Enforcement Dates, the Applicable
Authorized Representative shall be the Authorized Representative that is the
Major Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Controlling Secured Parties” means, with respect to any Common Collateral,
(i) until the Discharge of Credit Agreement Obligations, the Credit Agreement
Secured Parties holding a majority of the aggregate Credit Agreement Obligations
and (ii) from and after the Discharge of Credit Agreement Obligations, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Controlling Authorized Representative for such Common Collateral. For purposes
of this Agreement, and notwithstanding anything to the contrary in any Credit
Agreement, the requisite Controlling Secured Parties authorized to direct the
Intercreditor Agent shall be the Credit Agreement Secured Parties holding a
majority of the aggregate Credit Agreement Obligations

“Credit Agreement” means the Initial Revolving Credit Agreement and/or the
Initial Term Credit Agreement, as applicable.

“Credit Agreement Obligations” means the Initial Revolving Credit Agreement
Obligations and/or the Initial Term Credit Agreement Obligations, as applicable.

 

4



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” means the Initial Revolving Credit Agreement
Secured Parties and/or the Initial Term Credit Agreement Secured Parties, as
applicable.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral. The term “Discharged” has a corresponding meaning.

“Discharge of Initial Revolving Credit Agreement Obligations” means, with
respect to any Common Collateral, the Discharge of the Initial Revolving Credit
Agreement Obligations (other than any contingent “Obligations” as defined in and
under the Initial Revolving Credit Agreement in respect of which no claim has
been made) with respect to such Common Collateral; provided that the Discharge
of Initial Revolving Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Initial Revolving Credit
Agreement Obligations or an incurrence of future Initial Revolving Credit
Agreement Obligations with additional First-Priority Obligations secured by such
Common Collateral under an Other First-Priority Agreement which has been
designated in writing by the Borrower to the Controlling Authorized
Representative and each other Authorized Representative as the “Initial
Revolving Credit Agreement” for purposes of this Agreement.

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Initial Revolving Credit Agreement Obligations
and Discharge of Initial Term Credit Agreement Obligations with respect to such
Common Collateral.

“Discharge of Initial Term Credit Agreement Obligations” means, with respect to
any Common Collateral, the Discharge of Initial Term Credit Agreement
Obligations (other than any contingent “Obligations” as defined in and under the
Initial Term Credit Agreement in respect of which no claim has been made) with
respect to such Common Collateral; provided that the Discharge of Initial Term
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Initial Term Credit Agreement Obligations or an
incurrence of future Initial Term Credit Agreement Obligations with additional
First-Priority Obligations secured by such Common Collateral under an Other
First-Priority Agreement which has been designated in writing by the Borrower to
the Controlling Authorized Representative and each other Authorized
Representative as the “Initial Term Credit Agreement” for purposes of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Equivalent Provision” means, with respect to any reference to a specific
provision of or definition in an agreement in effect on the date hereof (the
“original agreement”), if such agreement is amended, restated, supplemented,
modified or replaced after the date hereof in a manner permitted hereby, the
provision or definition in such amended, restated, supplemented, modified or
replacement agreement that is the equivalent to such specific provision in such
original agreement.

“Event of Default” means an “Event of Default” under and as defined in any
Credit Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the applicable Authorized Representative for
the holders of any Series of First-Priority Obligations for purposes of securing
such Series of First-Priority Obligations.

“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) each Series of Other First-Priority Obligations and (iii) any
other First-Priority Hedging Obligations and First-Priority Cash Management
Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

“Grantors” means the Borrower and each of the Subsidiaries of the Borrower that
has executed and delivered a First-Priority Collateral Document as a grantor
thereunder unless and until such Subsidiary is released from its obligations
under such First-Priority Collateral Documents.

“Hedging Obligations” means, with respect to any Person, all obligations,
indebtedness, and liabilities (other than Excluded Swap Obligations as defined
in the Credit Agreements) which arise pursuant to any Swap Contracts, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, all fees, costs, and expenses (including
reasonable attorneys’ fees and expenses) provided for in such Swap Contracts.

“Impairment” has the meaning assigned to such term in Section 1.01(b).

 

6



--------------------------------------------------------------------------------

“Initial Revolving Credit Agreement” means that certain Credit Agreement, dated
as of April 12, 2017, among the Borrower, the lenders from time to time party
thereto, the Initial Revolving Credit Facility Agent, as administrative agent
and the other parties thereto, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and the Borrower subsequently enters
into any agreement, indenture, instrument or other document evidencing any
indebtedness, the agreement, indenture, instrument or other document designated
by the Borrower to be the “Initial Revolving Credit Agreement” hereunder.

“Initial Revolving Credit Agreement Obligations” means all “Obligations” as
defined in the Initial Revolving Credit Agreement (or the Equivalent Provision
thereof)).

“Initial Revolving Credit Agreement Secured Parties” means the “Secured Parties”
as defined in the Initial Revolving Credit Agreement (or the Equivalent
Provision thereof).

“Initial Revolving Credit Facility Agent” has the meaning assigned to such term
in the introductory paragraph of this Agreement, together with its successors
and assigns.

“Initial Term Credit Agreement” means that certain Credit Agreement, dated as of
[-], 2017, among the Borrower, the lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent and the other
parties thereto, as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, including, in the event such Credit
Agreement is terminated or replaced and the Borrower subsequently enters into
any agreement, indenture, instrument or other document evidencing any
indebtedness, the agreement, indenture, instrument or other document designated
by the Borrower to be the “Initial Term Credit Agreement” hereunder.

“Initial Term Credit Agreement Obligations” means the “Obligations” as defined
in the Initial Term Credit Agreement (or the Equivalent Provision thereof).

“Initial Term Credit Agreement Secured Parties” means the holders of any Initial
Term Credit Agreement Obligations and the Initial Term Credit Facility Agent.

“Initial Term Credit Facility Agent” has the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1)    any case commenced by or against the Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of

 

7



--------------------------------------------------------------------------------

creditors relating to the Borrower or any other Grantor or any similar case or
proceeding relative to the Borrower or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or

(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intercreditor Agent” mean JPMorgan Chase Bank, N.A., as Authorized
Representative for the Credit Agreement Secured Parties.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a supplement to this agreement substantially in the
form of Annex B, appropriately completed.

“JPMCB” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First-Priority Obligations with
respect to such Common Collateral; provided, however, that if there are two
outstanding Series of Other First-Priority Obligations which have an equal
outstanding principal amount, the Series of Other First-Priority Obligations
with the earlier maturity date shall be considered to have the larger
outstanding principal amount for purposes of this definition, and if such Series
of Other First-Priority Obligations have the same maturity date, the Major
Non-Controlling Authorized Representative shall be determined by vote of the
holders of such Series of Other First-Priority Obligations constituting a
majority of the amount of such Series of Other First-Priority Obligations.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

8



--------------------------------------------------------------------------------

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Controlling
Authorized Representative at such time with respect to such Common Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Controlling Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Controlling Authorized Representative has commenced and is diligently
pursuing any enforcement action with respect to such Common Collateral or (2) at
any time the Grantor that has granted a security interest in such Common
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

“Other First-Priority Agreement” means each Additional First-Priority Agreement.

“Other First-Priority Obligations” means all obligations of the Grantors that
shall have been designated as such pursuant to Section 5.14.

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

9



--------------------------------------------------------------------------------

“Possessory Collateral” means any Common Collateral in the possession of the
Controlling Authorized Representative (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code of any jurisdiction or otherwise. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of the
Controlling Authorized Representative under the terms of the First-Priority
Collateral Documents. All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York UCC.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, replace,
defease or refund in exchange or replacement for such indebtedness.

“Secured Credit Document” means (i) each Credit Agreement and (iii) each
Additional First-Priority Agreement.

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Initial Revolving Credit Agreement Secured Parties (in their capacities
as such), (ii) the Initial Term Credit Agreement Secured Parties (in their
capacities as such) and (iii) the Other First-Priority Secured Parties that
become subject to this Agreement after the date hereof that are represented by a
common Authorized Representative (in its capacity as such for such Other
First-Priority Secured Parties) and (b) with respect to any First-Priority
Obligations, each of (i) the Initial Revolving Credit Agreement Obligations,
(ii) the Initial Term Credit Agreement Obligations and (iii) the Other
First-Priority Obligations incurred pursuant to any Other First-Priority
Agreement, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Other First-Priority Obligations).

“Swap Contract” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Contract.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Common Collateral

SECTION 2.01.    Priority of Claims.

(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Controlling Authorized
Representative or any First-Priority Secured Party is taking action to enforce
rights in respect of any Common Collateral, any distribution is made in respect
of any Common Collateral in any Bankruptcy Case of any Grantor or any
First-Priority Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Common Collateral, the
proceeds of any sale, collection or other liquidation of any such Collateral by
any First-Priority Secured Party are received by the Controlling Authorized
Representative or any First-Priority Secured Party pursuant to any such
intercreditor agreement with respect to such Common Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First-Priority Obligations are
entitled under any intercreditor agreement (other than this Agreement) (all
proceeds of any sale, collection or other liquidation of any Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied by the Controlling Authorized Representative as follows:

FIRST, to the payment of all reasonable fees, costs and expenses incurred by the
Controlling Authorized Representative in connection with such collection or sale
or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by the
Controlling Authorized Representative hereunder or under any other
First-Priority Collateral Document on behalf of the Grantors, if any, and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other First-Priority Collateral
Document;

SECOND, to the payment of all reasonable fees, costs and expenses incurred by
the Authorized Representatives (other than the Authorized Representative that is
the Controlling Authorized Representative) in connection with such collection or
sale or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by such
Authorized Representatives hereunder or under any other First-Priority
Collateral Document on behalf of the Grantors, if any, and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other First-Priority Collateral Document;

THIRD, subject to Section 1.01(b), to the payment in full of the First-Priority
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Priority Obligations of a given Series in accordance with the terms
of the applicable Secured Credit Documents; and

 

11



--------------------------------------------------------------------------------

FOURTH, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

(b)    It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First-Priority
Secured Parties of any Series.

(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Priority
Obligations granted on the Common Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First-Priority Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.01(b) hereof), each
First-Priority Secured Party hereby agrees that the Liens securing each Series
of First-Priority Obligations on any Common Collateral shall be of equal
priority.

(d)    Notwithstanding anything to the contrary in this Agreement or any other
Secured Credit Documents to the contrary, the applicable Authorized
Representative (in each case, with respect to a Series of First-Priority
Obligations) may:

(i)    take any action (not adverse to the pari-passu status of the Liens on the
Common Collateral securing each other Series of First-Priority Obligations, or
the rights of any other Authorized Representative to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Common Collateral;

(ii)    file a claim, proof of claim or statement of interest with respect to
such Series of First-Priority Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against any of the Grantors;

 

12



--------------------------------------------------------------------------------

(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
applicable Series of First-Priority Secured Parties, including any claims
secured by the Common Collateral, if any, in each case not in violation of the
terms of this Agreement;

(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not in violation of the terms of this
Agreement; and

(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to such Series of First-Priority
Obligations and the Common Collateral.

SECTION 2.02.    Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.

(a)    With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Controlling Authorized Representative shall act or refrain from acting
with respect to the Common Collateral (including with respect to any
intercreditor agreement with respect to any Common Collateral) and then only on
the instructions of the requisite Controlling Secured Parties under the
applicable Secured Credit Document and (ii) no other Authorized Representative
or Non-Controlling Authorized Representative or other First-Priority Secured
Party (other than the Controlling Secured Parties) shall or shall instruct the
Controlling Authorized Representative to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Common Collateral (including
with respect to any intercreditor agreement with respect to any Common
Collateral), whether under any First-Priority Collateral Document, applicable
law or otherwise, it being agreed that only the Controlling Authorized
Representative, acting on the instructions of the requisite Controlling Secured
Parties under the applicable Secured Credit Documents and in accordance with the
applicable First-Priority Collateral Documents, shall be entitled to take any
such actions or exercise any such remedies with respect to Common Collateral.
Notwithstanding the equal priority of the Liens, the Controlling Authorized
Representative may deal with the Common Collateral as if such Controlling
Authorized Representative had a senior Lien on such Collateral. No
Non-Controlling Authorized Representative or Non-Controlling Secured Party will
contest, protest or object to any foreclosure proceeding or action brought by
the Controlling Authorized Representative or the Controlling Secured Parties or
any other exercise by the Controlling Authorized Representative or the
Controlling Secured Parties of any rights and remedies relating to

 

13



--------------------------------------------------------------------------------

the Common Collateral or to cause the Controlling Authorized Representative to
do so. The foregoing shall not be construed to limit the rights and priorities
of any First-Priority Secured Party or any Authorized Representative with
respect to any Collateral not constituting Common Collateral.

(b)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.

(c)    Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair (i) the rights of any
Authorized Representative or any First-Priority Secured Party to enforce this
Agreement or (ii) the rights of any First-Priority Secured Party from contesting
or supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code.

SECTION 2.03.    No Interference; Payment Over.

(a)    Each First-Priority Secured Party agrees that (i) it will not challenge
or question in any proceeding the validity or enforceability of any
First-Priority Obligations of any Series or any First-Priority Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Controlling Authorized
Representative, (iii) except as provided in Section 2.02, it shall have no right
to (A) direct the Controlling Authorized Representative or any other
First-Priority Secured Party to exercise any right, remedy or power with respect
to any Common Collateral (including pursuant to any other intercreditor
agreement) or (B) consent to the exercise by the Controlling Authorized
Representative or any other First-Priority Secured Party of any right, remedy or
power with respect to any Common Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Controlling Authorized Representative or any other First-Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Common Collateral,
and none of the Controlling Authorized

 

14



--------------------------------------------------------------------------------

Representative, any other Authorized Representatives or any other First-Priority
Secured Party shall be liable for any action taken or omitted to be taken by the
Controlling Authorized Representative or other First-Priority Secured Party with
respect to any Common Collateral in accordance with the provisions of this
Agreement, (v) it will not seek, and hereby waives any right, to have any Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Authorized Representatives or any other First-Priority Secured Party to enforce
this Agreement.

(b)    Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the First-Priority
Secured Parties and promptly transfer such Common Collateral, proceeds or
payment, as the case may be, to the Controlling Authorized Representative, to be
distributed by the Controlling Authorized Representative in accordance with the
provisions of Section 2.01(a) hereof.

SECTION 2.04.    Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.

(a)    If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Controlling Authorized Representative in accordance with the provisions of this
Agreement and the applicable First-Priority Collateral Documents, then (whether
or not any Insolvency or Liquidation Proceeding is pending at the time) the
Liens in favor of each Authorized Representative for the benefit of each Series
of First-Priority Secured Parties upon such Common Collateral will automatically
be released and discharged upon final conclusion of the applicable foreclosure
proceeding; provided that any proceeds of any Common Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b)    If, in connection with any sale, lease, exchange, transfer or other
disposition of any Common Collateral permitted under the terms of the Secured
Credit Documents (whether or not an Event of Default thereunder, and as defined
therein, has occurred and is continuing), the Controlling Authorized
Representative, for itself or on behalf of the Controlling Secured Parties,
releases any of its Liens on any part of the Common Collateral, then the Liens,
if any, of each Non-Controlling Authorized Representative on such Common
Collateral (but not the proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released, and each Non-Controlling Authorized Representative
promptly shall execute, if applicable, and deliver to the Controlling

 

15



--------------------------------------------------------------------------------

Authorized Representative or such Grantor such termination statements, releases,
authorizations and other documents and instruments, and shall take or authorize
the Controlling Authorized Representative or such Grantor to take such action
(including any recordation, filing or giving of notice), as the Controlling
Authorized Representative or such Grantor may reasonably request to effectively
confirm such release.

(c)    Each First-Priority Secured Party agrees that the Controlling Authorized
Representative may, with the prior written consent of the Grantors, enter into
any amendment (and, upon request by the Controlling Authorized Representative,
each Authorized Representative shall sign a consent to such amendment) to any
First-Priority Collateral Document solely as such First-Priority Collateral
Document relates to a particular Series of First-Priority Obligations for which
the Controlling Authorized Representative is acting (including, without
limitation, to release Liens securing such Series of First-Priority Obligations)
so long as (x) such amendment is in accordance with the Secured Credit Document
pursuant to which such Series of First-Priority Obligations was incurred and
(y) such amendment does not materially adversely affect the First-Priority
Secured Parties of any other Series. The Controlling Authorized Representative
shall provide a copy of such amendment to each Authorized Representative.

(d)    Each Authorized Representative agrees to execute, if applicable and
deliver (at the sole cost and expense of the Grantors) all such termination
statements, releases, authorizations and other documents and instruments, and
shall take or authorize the applicable Authorized Representative or such Grantor
to take such action (including any recordation, filing or giving of notice)
reasonably required in connection therewith as shall reasonably be requested by
the applicable Authorized Representative to evidence and confirm any release of
Common Collateral, whether in connection with a sale of such assets by the
relevant owner pursuant to the preceding clauses or otherwise or amendment to
any First-Priority Collateral Document provided for in this Section.

SECTION 2.05.    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under the Bankruptcy Code or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law by
or against the Borrower or any of its Subsidiaries.

(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First-Priority Secured Party
(other than any Controlling Secured Party or the Controlling Authorized
Representative) agrees that it will raise no objection to any such financing or
to the Liens on the Common Collateral securing the same (“DIP Financing Liens”)
or to any use of cash collateral that constitutes Common Collateral, unless any
Controlling Secured Party or Controlling Authorized Representative, shall then
oppose or object to such DIP Financing or such

 

16



--------------------------------------------------------------------------------

DIP Financing Liens or use of cash collateral (and (i) to the extent that such
DIP Financing Liens are senior to the Liens on any such Common Collateral for
the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Common Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First-Priority Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Common Collateral granted to secure the
First-Priority Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Common Collateral as set forth herein), in each case so long as (A) the
First-Priority Secured Parties of each Series retain the benefit of their Liens
on all such Common Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First-Priority Secured Parties (other than any
Liens of the First-Priority Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First-Priority
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First-Priority Secured Parties as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the First-Priority Secured Parties as set forth in
this Agreement, (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First-Priority Obligations, such amount is applied
pursuant to Section 2.01(a) of this Agreement and (D) if any First-Priority
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First-Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Priority Secured Parties of such Series or its Authorized Representative
that shall not constitute Common Collateral; provided further that the
First-Priority Secured Parties receiving adequate protection shall not object to
any other First-Priority Secured Party receiving adequate protection comparable
to any adequate protection granted to such First-Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

SECTION 2.06.    Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

SECTION 2.07.    Insurance. As between the First-Priority Secured Parties, the
Controlling Authorized Representative shall have the right to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

 

17



--------------------------------------------------------------------------------

SECTION 2.08.    Refinancings. The First-Priority Obligations of any Series may
be Refinanced, in whole or in part, in each case without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Secured Credit Document) of, any
First-Priority Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09.    Possessory Collateral, Control Collateral and Controlling
Authorized Representative as Gratuitous Bailee/Agent for Perfection.

(a)    The Controlling Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral that is part
of the Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Controlling Authorized
Representative, each other Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral, from time
to time in its possession, as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b)    The duties or responsibilities of the Controlling Authorized
Representative and each other Authorized Representative under this Section 2.09
shall be limited solely to holding any Common Collateral constituting Possessory
Collateral or Control Collateral as gratuitous bailee and/or gratuitous agent
for the benefit of each other First-Priority Secured Party for purposes of
perfecting the Lien held by such First-Priority Secured Parties therein.

(c)    The agreement of the Controlling Authorized Representative to act as
gratuitous bailee and/or gratuitous agent pursuant to this Section 2.09 is
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the Uniform Commercial
Code.

(d)    Upon the occurrence of any change in the identity of the Person serving
as the Controlling Authorized Representative, the retiring Controlling
Authorized Representative shall (1) deliver to the successor Controlling
Authorized Representative (and each Grantor hereby directs the Controlling
Authorized Representative to so deliver) at the Grantors’ sole cost and expense,
any Possessory Collateral or Control Collateral evidencing or constituting such
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Secured Credit Documents

 

18



--------------------------------------------------------------------------------

and (2) in the case of any Common Collateral as to which the Controlling
Authorized Representative has control (whether pursuant to an account control
agreement or otherwise), the Controlling Authorized Representative and the
applicable Grantor, at the Grantors’ sole cost and expense, shall take such
actions, if any, as are required to cause control over such Common Collateral to
become vested in the successor Controlling Authorized Representative.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the any Authorized Representative shall be required, in connection with
the exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First-Priority Obligations of any
Series, or the Common Collateral subject to any Lien securing the First-Priority
Obligations of any Series, it may request that such information be furnished to
it in writing by each other Authorized Representative and shall be entitled to
make such determination on the basis of the information so furnished; provided,
however, that, if an Authorized Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Controlling
Authorized Representative or Authorized Representative shall be entitled to make
any such determination or not make any determination by such method as it may,
in the exercise of its good faith judgment, determine, including by reliance
upon a certificate of a President, a Vice President or a Financial Officer of
the Borrower. The Controlling Authorized Representative and each other
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First-Priority
Secured Party or any other person as a result of such determination, except to
the extent a court of competent jurisdiction in a final, nonappealable judgment
to have resulted from gross negligence or willful misconduct of such Authorized
Representative.

ARTICLE IV

The Controlling Authorized Representative

SECTION 4.01.    Appointment and Authority.

(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on the Controlling
Authorized Representative to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct the Controlling Authorized
Representative, except that the Controlling Authorized Representative shall be
obligated to distribute proceeds of any Common Collateral in accordance with
Section 2.01 hereof.

 

19



--------------------------------------------------------------------------------

(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Authorized Representative shall be entitled, for the benefit of the
First-Priority Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Common Collateral as provided herein and in the First-Priority
Collateral Documents for which the Controlling Authorized Representative is the
collateral agent of such Common Collateral, without regard to any rights to
which Non-Controlling Secured Parties would otherwise be entitled as a result of
holding any First-Priority Obligations. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Authorized
Representative or any other First-Priority Secured Party shall have any duty or
obligation first to marshal or realize upon any type of Common Collateral (or
any other Collateral securing any of the First-Priority Obligations), or to
sell, dispose of or otherwise liquidate all or any portion of such Common
Collateral (or any other Collateral securing any First-Priority Obligations), in
any manner that would maximize the return to the Non-Controlling Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Non-Controlling Secured Parties from such realization, sale,
disposition or liquidation. Each of the First-Priority Secured Parties waives
any claim it may now or hereafter have against the Controlling Authorized
Representative or the Authorized Representative of any other Series of
First-Priority Obligations or any other First-Priority Secured Party of any
other Series arising out of (i) any actions which the Controlling Authorized
Representative, any other Authorized Representative or any First-Priority
Secured Party takes or omits to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Priority Obligations from any
account debtor, guarantor or any other party) in accordance with the
First-Priority Collateral Documents or any other agreement related thereto or to
the collection of the First-Priority Obligations or the valuation, use,
protection or release of any security for the First-Priority Obligations,
(ii) any election by any Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Borrower or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Authorized Representative shall not accept any Common Collateral in
full or partial satisfaction of any First-Priority Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First-Priority
Obligations for whom such Collateral constitutes Common Collateral.

SECTION 4.02.    Rights as a First-Priority Secured Party. The Person serving as
the Controlling Authorized Representative hereunder shall have the same rights
and powers in its capacity as a First-Priority Secured Party under any Series of
First-Priority Obligations that it holds as any other First-Priority Secured
Party of such Series and may exercise the same as though it were not the
Controlling Authorized Representative and the term “First-Priority Secured
Party” or “First-Priority Secured

 

20



--------------------------------------------------------------------------------

Parties” or (as applicable) “Initial Revolving Credit Agreement Secured Party”,
“Initial Term Credit Agreement Secured Parties”, “Other First-Priority Secured
Party” or “Other First-Priority Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Controlling Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary of
the Borrower or other Affiliate thereof as if such Person were not the
Controlling Authorized Representative hereunder and without any duty to account
therefor to any other First-Priority Secured Party.

SECTION 4.03.    Exculpatory Provisions.

(a)    The Controlling Authorized Representative shall not have any duties or
obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Controlling Authorized Representative:

(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;

(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First-Priority Collateral Documents;
provided that the Controlling Authorized Representative shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Controlling Authorized Representative to liability or that is contrary to
any First-Priority Collateral Document or applicable law;

(iii)    shall not, except as expressly set forth herein and in the other
First-Priority Collateral Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Controlling Authorized Representative or any of its Affiliates in any
capacity;

(iv)    shall not be liable for any action taken or not taken by it (i) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision or
(ii) in reliance on a certificate of an authorized officer of the Borrower
stating that such action is not prohibited by the terms of this Agreement. The
Controlling Authorized Representative shall be deemed not to have knowledge of
any Event of Default under any Series of First-Priority Obligations unless and
until notice describing such Event of Default is given to the Controlling
Authorized Representative by the Authorized Representative of such
First-Priority Obligations or the Borrower;

 

21



--------------------------------------------------------------------------------

(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Priority Collateral Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
First-Priority Collateral Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the First-Priority Collateral Documents, (v) the value or the
sufficiency of any Collateral for any Series of First-Priority Obligations, or
(v) the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Controlling Authorized Representative;

(vi)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any Other First-Priority Agreement (but shall be entitled
to all protections provided to the Authorized Representative therein); and

(vii)    with respect to any Credit Agreement, any Other First-Priority
Agreement or any First-Priority Collateral Document, may conclusively assume
that the Grantors have complied with all of their obligations thereunder unless
it has knowledge of any such non-compliance or is advised in writing by the
Authorized Representative thereunder to the contrary specifically setting forth
the alleged violation.

(b)    [Each First-Priority Secured Party acknowledges that, in addition to
acting as the initial Controlling Authorized Representative, JPMCB also serves
as Initial Revolving Credit Facility Agent under the Initial Revolving Credit
Agreement and as Initial Term Credit Facility Agent under the Initial Term
Credit Agreement and each First-Priority Secured Party hereby agrees not to
assert any claim (including as a result of any conflict of interest) against
JPMCB, or any successor, arising from the role of Initial Revolving Credit
Facility Agent under the Initial Revolving Credit Agreement or Initial Term
Credit Facility Agent under the Initial Term Credit Agreement so long as JPMCB
or any such successor is either acting in accordance with the express terms of
such documents (as supplemented by this Agreement) or otherwise has not engaged
in gross negligence or willful misconduct.]

(c)    Each Authorized Representative and each First-Priority Secured Party
hereby waives any claim it may now or hereafter have against the Controlling
Authorized Representative or any First-Priority Secured Parties arising out of
(i) any actions which the Controlling Authorized Representative (or any of its
representatives) takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, disposition, release or depreciation of, or
failure to realize upon, any of the Collateral and

 

22



--------------------------------------------------------------------------------

actions with respect to the collection of any claim for all or any part of the
First-Priority Obligations from any account debtor, guarantor or any other
party) in accordance with any relevant First-Priority Collateral Documents, or
any other agreement related thereto, or to the collection of the First-Priority
Obligations or the valuation, use, protection or release of any security for the
First-Priority Obligations, (ii) any election by the Controlling Authorized
Representative (or any of its agents), in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code,
or (iii) subject to Section 2.05, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, the Borrower or any of its Subsidiaries, as debtor-in-possession.

SECTION 4.04.    Reliance by Controlling Authorized Representative. The
Controlling Authorized Representative shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Controlling Authorized Representative
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Controlling Authorized Representative may consult with
legal counsel (who may include, but shall not be limited to counsel for the
Borrower and its Subsidiaries or counsel to the Initial Revolving Credit
Facility Agent, the Initial Term Credit Facility Agent or any other Authorized
Representative), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 4.05.    Delegation of Duties. The Controlling Authorized Representative
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other First-Priority Collateral Document by or through
any one or more sub-agents appointed by the Controlling Authorized
Representative. The Controlling Authorized Representative and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Affiliates of the Controlling
Authorized Representative and any such sub-agent.

SECTION 4.06.    Non-Reliance on Controlling Authorized Representative and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Controlling Authorized
Representative, any other Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Secured Credit Documents.
Each First-Priority Secured Party also acknowledges that it will, independently
and without reliance upon the Controlling Authorized Representative, any other
Authorized Representative or any other First-Priority Secured Party or any of
their Affiliates and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Secured Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

 

23



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(a)    if to the Controlling Authorized Representative or the Initial Revolving
Credit Facility Agent, to the Initial Revolving Credit Facility Agent as
provided in the Initial Revolving Credit Agreement;

(b)    if to the Initial Term Credit Facility Agent, to it as provided in the
Initial Term Credit Agreement; and

(c)    if to any additional Other Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Controlling Authorized Representative and each
other Authorized Representative from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

SECTION 5.02.    Waivers; Amendment; Joinder Agreements.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section 5.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

24



--------------------------------------------------------------------------------

(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and, only to the extent such
amendment or other modification would materially and adversely affect any right
or obligation of any Grantor hereunder or under any Secured Credit Document or
would impose any additional obligations on the Grantors, the Borrower.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request of the Borrower, at the
Borrower’s expense, and without the consent of any Authorized Representative or
any First-Priority Secured Party, to add other parties holding Other
First-Priority Obligations (or any agent or trustee therefor) in accordance with
clause (c) below and Section 5.14, to the extent such obligations are not
prohibited by any Secured Credit Document. Notwithstanding the foregoing, this
Agreement shall terminate with respect to a Series of First-Priority Obligations
(and the Authorized Representative with respect thereto) upon the Discharge of
such Series of First-Priority Obligations.

(c)    Notwithstanding the foregoing, without the consent of any First-Priority
Secured Party, any Authorized Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 5.14
and, upon such execution and delivery, such Authorized Representative and the
Other First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.

SECTION 5.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
The Borrower and the other Grantors shall be third party beneficiaries of
Section 5.02 only.

SECTION 5.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

SECTION 5.05.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or via electronic mail shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be

 

25



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.07.    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York without regard to
conflicts of law principles.

SECTION 5.08.    Submission to Jurisdiction; Waivers. The Controlling Authorized
Representative and each other Authorized Representative, on behalf of itself and
the First-Priority Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a)    submits, for itself and its property, to the exclusive jurisdiction of
any federal or state court located in the borough of Manhattan in the City of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the First-Priority Collateral
Documents, or for recognition or enforcement of any judgment, and each of such
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
such parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law;

(b)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
First Priority Collateral Documents in any court referred to in clause (a) of
this Section 5.08. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

(c)    consents to service of process in the manner provided for notices in
Section 5.01 and agrees that nothing in this Agreement or any of the First
Priority Collateral Documents will affect the right of any party to this
Agreement to serve process in any other manner permitted by law; and

(d)    waives, and none of parties hereto shall assert, to the extent permitted
by applicable law, any claim against any such party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
First Priority Collateral Documents or any agreement or instrument contemplated
hereby, provided, that nothing contained in this sentence shall limit the
parties’ indemnification obligations to the extent such special, indirect,
consequential and punitive damages are included in any third party claim in
connection with which any indemnitee is entitled to indemnification hereunder.

 

26



--------------------------------------------------------------------------------

SECTION 5.09.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE FIRST PRIORITY COLLATERAL DOCUMENTS.
EACH PARTY TO THIS AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT OR ANY OF THE FIRST PRIORITY COLLATERAL
AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.09.

SECTION 5.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 5.11.    Conflicts. In the event of any conflict regarding the priority
of the Liens and security interests granted to any of the First-Priority
Representatives or the exercise of rights or remedies of any of the
First-Priority Representatives between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

SECTION 5.12.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Secured Parties in relation to one
another. None of the Borrower, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Credit Agreements or any Other
First-Priority Agreements), and none of the Borrower or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article
V); provided, however, that in no event shall any amendment or other
modification of this agreement be effective to the extent the rights or
obligations of any Grantor would be adversely affected thereby without the
written consent of the Borrower. Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First-Priority Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 5.13.    Authorized Representatives. Each of the Initial Revolving
Credit Facility Agent and the Initial Term Credit Facility Agent is executing
and delivering this Agreement solely in its capacity as such and pursuant to
directions set

 

27



--------------------------------------------------------------------------------

forth in the Initial Revolving Credit Agreement or the Initial Term Credit
Agreement, as applicable; and in so doing, neither the Initial Revolving Credit
Facility Agent nor the Initial Term Credit Facility Agent shall be responsible
for the terms or sufficiency of this Agreement for any purpose. Neither the
Initial Revolving Credit Facility Agent nor the Initial Term Credit Facility
Agent shall have duties or obligations under or pursuant to this Agreement other
than such duties expressly set forth in this Agreement as duties on its part to
be performed or observed. In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to this Agreement, each of the
Initial Revolving Credit Facility Agent and the Initial Term Credit Facility
Agent shall have and be protected by all of the rights, immunities, indemnities
and other protections granted to it under the Initial Revolving Credit Agreement
or the Initial Term Credit Agreement, as applicable.

SECTION 5.14.    Other First-Priority Obligations. The Borrower may from time to
time, subject to any limitations contained in any Secured Credit Documents in
effect at such time, designate additional indebtedness and related obligations
that are, or are to be, secured by Liens on any assets of the Grantors that
would, if such Liens were granted, constitute Common Collateral as “Other
First-Priority Obligations” hereunder, by delivering to each Authorized
Representative party hereto at such time a certificate of a President, a Vice
President or a Financial Officer of the Borrower:

(a)    describing the indebtedness and other obligations being designated as
Other First-Priority Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;

(b)    setting forth each of the indentures, credit agreements or other similar
agreements (the “Additional First-Priority Agreements”) under which such Other
First-Priority Obligations are, or are to be, issued or incurred, and under
which the Liens securing such Other First-Priority Obligations are, or are to
be, granted or created, and attaching copies of such Additional First-Priority
Agreements as each Grantor has executed and delivered to the Person that serves
as the collateral agent, collateral trustee or a similar representative for the
holders of such Other First-Priority Obligations (such Person, the “Additional
First-Priority Agent”) with respect to such Other First-Priority Obligations on
the closing date of such Other First-Priority Obligations, certified as being
true and complete by a President, a Vice President or a Financial Officer of the
Borrower;

(c)    identifying the Person that serves as the Additional First-Priority
Agent;

(d)    certifying that the incurrence of such Other First-Priority Obligations,
the creation of the Liens securing such Other First-Priority Obligations and the
designation of such Other First-Priority Obligations as “Other First-Priority
Obligations” hereunder do not violate or result in a default under any provision
of any Secured Credit Document of any Series in effect at such time; and

 

28



--------------------------------------------------------------------------------

(e)    attaching a fully completed Joinder Agreement executed and delivered by
the Authorized Representative in respect of such Series of Other First-Priority
Obligations.

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become Other
First-Priority Obligations for all purposes of this Agreement.

SECTION 5.15.    Junior Lien Intercreditor Agreements. Each Authorized
Representative hereby appoints the Controlling Authorized Representative to act
as agent on their behalf pursuant to and in connection with the execution of any
intercreditor agreements governing any Liens on Common Collateral junior to
Liens securing the First-Priority Obligations that are incurred after the date
hereof in compliance with the Secured Credit Documents.

[Remainder of this page intentionally left blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Initial Revolving Credit Facility Agent

By:  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Initial Term Credit Facility Agent

By:  

 

  Name:   Title:

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Annex A

CONSENT OF GRANTORS

Dated: [            ], 2017

Reference is made to the Intercreditor Agreement, dated as of [ ], 2017, among
JPMORGAN CHASE BANK, N.A., as Initial Revolving Credit Facility Agent, JPMORGAN
CHASE BANK, N.A., as Initial Term Credit Facility Agent, and each additional
Authorized Representative from time to time party thereto (as the same may be
amended, restated, supplemented, waived, or otherwise modified from time to
time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.

Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto agrees that it will not
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each of the Grantors party hereto confirms
that the foregoing Intercreditor Agreement is for the sole benefit of the
First-Priority Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Controlling Authorized Representative may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent of Grantors shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.

[Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.

 

[                                 ]  

as Grantors

By:  

 

  Name:   Title:

 

[Signature Page to Intercreditor Agreement – Consent of Grantors]



--------------------------------------------------------------------------------

Annex B

Form of Joinder

[FORM OF] JOINDER AGREEMENT NO. [                    ] dated as of
[            ], 20[  ] (the “Joinder Agreement”) to the INTERCREDITOR AGREEMENT
dated as of [ ], 2017 (the “Intercreditor Agreement”), among JPMORGAN CHASE
BANK, N.A., as Initial Revolving Credit Facility Agent, JPMORGAN CHASE BANK,
N.A., as Initial Term Credit Facility Agent, and each other Authorized
Representative from time to time party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    The Borrower proposes to issue or incur Other First-Priority Obligations
and the Person identified in the signature pages hereto as the “Additional
First-Priority Agent” (the “Additional First-Priority Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the Other
First-Priority Secured Parties. The Other First-Priority Obligations are being
designated as such by the Borrower in accordance with Section 5.14 of the
Intercreditor Agreement.

C.    The Additional First-Priority Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Other First-Priority Secured Parties, the rights and obligations of an
“Additional First-Priority Agent” and “Authorized Representative” thereunder.
The Additional First-Priority Agent is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
an Additional First-Priority Agent and Authorized Representative thereunder.

Accordingly, the Additional First-Priority Agent and the Borrower agree as
follows, for the benefit of the Additional First-Priority Agent, the Borrower
and each other party to the Intercreditor Agreement:

Section 1. Accession to the Intercreditor Agreement. The Additional
First-Priority Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as an Additional First-Priority Agent and Authorized Representative
for the Other First-Priority Secured Parties from time to time in respect of the
Other First-Priority Obligations, (b) agrees, for itself and on behalf of the
Other First-Priority Secured Parties from time to time in respect of the Other
First-Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of an Additional
First-Priority Agent and an Authorized Representative under the Intercreditor
Agreement.

Section 2. Representations, Warranties and Acknowledgement of the Authorized
Representative. The Additional First-Priority Agent represents and warrants to
the other Authorized Representatives and the other First-Priority Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as the Additional First-Priority Agent, (b) this
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against



--------------------------------------------------------------------------------

it in accordance with the terms of this Joinder Agreement, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (c) the Other First-Priority
Agreements relating to such Other First-Priority Obligations provide that, upon
the Additional First-Priority Agent’s entry into this Joinder Agreement, the
secured parties in respect of such Other First-Priority Obligations will be
subject to and bound by the provisions of the Intercreditor Agreement as Other
First-Priority Secured Parties.

Section 3. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Authorized Representative shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
First-Priority Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission (including PDF copies)
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

Section 5. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Authorized Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.01 of the Intercreditor Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional First-Priority Agent has duly executed this
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL FIRST-

PRIORITY AGENT], as ADDITIONAL

FIRST-PRIORITY AGENT and

AUTHORIZED REPRESENTATIVE for

the OTHER FIRST-PRIORITY

SECURED PARTIES

By:  

             

  Name:   Title:

Address for notices:

                                                               
                   

                                                               
                   

                                                               
                   

attention of:  

 

Telecopy:  

 



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A., as

      Initial Revolving Credit Facility Agent

By:  

 

  Name:   Title:

[JPMORGAN CHASE BANK, N.A.],

      as Initial Term Credit Facility Agent

By:  

 

  Name:   Title: H.B. FULLER COMPANY, a Minnesota       corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[OTHER GRANTORS] By:  

 

  Name:   Title: